Case 1:17-cv-00374-LPS Document 700 Filed 01/02/20 Page 1 of 169 PageID #: 16760
                                                                           1777


     1                       IN THE UNITED STATES DISTRICT COURT
                             IN AND FOR THE DISTRICT OF DELAWARE
     2
                                         - - -
     3    BRISTOL-MYERS SQUIBB COMPANY
          and PFIZER INC.,                     : CIVIL ACTION
     4                          Plaintiffs,    :
          v                                    :
     5                                         : (Consolidated)
          AUROBINDO PHARMA USA INC.,           :
     6                                         : NO. 17-374-LPS
                                Defendant.
     7                                   - - -

     8                                Wilmington, Delaware
                                  Wednesday, November 13, 2019
     9                               Bench Trial - Volume I

   10                                          - - -

   11     BEFORE:          HONORABLE LEONARD P. STARK, Chief Judge

   12     APPEARANCES:                         - - -

   13                    FARNAN, LLP
                         BY: MICHAEL J. FARNAN, ESQ.
   14
                               and
   15
                         WILMER CUTLER PICKERING HALE and DORR, LLP
   16                    BY: AMY K. WIGMORE, ESQ., and
                              HEATHER M. PETRUZZI, ESQ.
   17                         (Washington, District of Columbia)

   18                          and

   19                    WILMER CUTLER PICKERING HALE and DORR, LLP
                         BY: WILLIAM F. LEE, ESQ.,
   20                         ANDREW J. DANFORD, ESQ.,
                              TIMOTHY A. COOK, ESQ.,
   21                         KEVIN S. PRUSSIA, ESQ., and
                              SHIRLEY X. LI CANTIN, ESQ.
   22                         (Boston, Massachusetts)

   23                                Counsel for Bristol-Myers Squibb
                                     Company and Pfizer Inc.
   24
          Valerie J. Gunning                    Brian P. Gaffigan
   25     Official Court Reporter               Official Court Reporter
Case 1:17-cv-00374-LPS Document 700 Filed 01/02/20 Page 2 of 169 PageID #: 16761
                                                                           1778


     1    APPEARANCES:     (Continued)

     2
                         PHILLIPS GOLDMAN McLAUGHLIN & HALL, LLP
     3                   BY: JOHN C. PHILLIPS, JR., ESQ.

     4                               Counsel on behalf of SigmaPharm
                                     Laboratories, LLC; Unichem Laboratories,
     5                               Ltd., Zydus Pharmaceuticals (USA) Inc.,
                                     Sunshine Lake Pharma Co., Ltd., and
     6                               HEC Pharm USA

     7                         and

     8                   HUSCH BLACKWELL, LLP
                         BY: PHILIP D. SEGREST, JR., ESQ., and
     9                        DON J. MIZERK, ESQ.
                              (Chicago, Illinois)
   10
                               and
   11
                         HUSCH BLACKWELL, LLP
   12                    BY: THOMAS P. HENEGHAN, ESQ., and
                              DUSTIN L. TAYLOR, ESQ.
   13                         (Madison, Wisconsin)

   14                                Counsel on behalf of SigmaPharm
                                     Laboratories, LLC
   15
                               and
   16
                         GREENBLUM & BERNSTEIN, P.L.C.
   17                    BY: P. BRANKO PEJIC, ESQ.,
                              PAUL A. BRAIER, ESQ., and
   18                         JILL M. BROWNING, ESQ.
                              (Reston, Virginia)
   19
                                     Counsel on behalf of Unichem
   20                                Laboratories, Ltd.

   21

   22

   23

   24

   25
Case 1:17-cv-00374-LPS Document 700 Filed 01/02/20 Page 3 of 169 PageID #: 16762
                                                                           1779


     1    APPEARANCES:     Continued)

     2
                         YOUNG CONAWAY STARGATT & TAYLOR, LLP
     3                   BY: KAREN L. PASCALE, ESQ.

     4                         and

     5                   LERNER DAVID LITTENBURG KRUMHOLZ & MENTLIK, LLP
                         BY: PAUL H. KOCHANSKI, ESQ., and
     6                        KENDALL K. GURULE, ESQ.
                              (Westfield, New Jersey)
     7
                                     Counsel on behalf of Sunshine Lake
     8                               Pharma Co., Ltd., and HEC Pharm USA

     9

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25
Case 1:17-cv-00374-LPS Document 700 Filed 01/02/20 Page 4 of 169 PageID #: 16763
                                                                           1780


     1                                     - oOo -

     2                              P R O C E E D I N G S

     3                   (REPORTER'S NOTE:     The following bench hearing

     4    was held in open court, beginning at 11:44 p.m.)

     5                   THE COURT:    Good morning.

     6                   (The attorneys respond, "Good morning, Your

     7    Honor.")

     8                   THE COURT:    I first apologize for the late

     9    start.    I had criminal proceedings that ran substantially

   10     longer than anticipated.       But you will have all of the time

   11     that you need up to your time limit, and hopefully for the

   12     plaintiffs not all of your time limit.

   13                    But I will hear what you have to say, and if I

   14     have to start my 3:00 o'clock proceeding a little late,

   15     that's fine.

   16                    I do expect I will need to take a break.         I'll

   17     try keep it as short as I can, but we'll see how things go.

   18                    Any issues the plaintiffs want to raise before

   19     we get started?

   20                    MR. LEE:    Not from the plaintiffs, Your Honor.

   21                    THE COURT:    How about defendants?

   22                    MR. MIZERK:    None for SigmaPharm.

   23                    MR. PEJIC:    None for Unichem.

   24                    MR. KOCHANSKI:     None for Sunshine Lake.

   25                    THE COURT:    All right.    Then we'll hear from
Case 1:17-cv-00374-LPS Document 700 Filed 01/02/20 Page 5 of 169 PageID #: 16764
                                                                           1781


     1    plaintiffs.

     2                   MR. LEE:   Thank you, Your Honor.       We have --

     3                   THE COURT:    More slides?

     4                   MR. LEE:   One last time.

     5                   THE COURT:    One last time.

     6                   MR. LEE:   One last time.

     7                   THE COURT:    I have just a little bit of room up

     8    here.

     9                   MS. WIGMORE:    Just a couple.

   10                    MR. LEE:   And we've made a few promises, but I

   11     promise we're not going to use all of our allotted time.

   12                    THE COURT:    Okay.

   13                    MR. LEE:   May I proceed, Your Honor?

   14                    THE COURT:    Yes.

   15                    MR. LEE:   As I mentioned earlier, Ms. Wigmore

   16     and I will share our closing.        I will address the '208

   17     patent, Ms. Wigmore will address the '945 patent, and I will

   18     provide our rebuttal.

   19                    Let us begin by thanking the Court and the

   20     courtroom staff for providing BMS and Pfizer their day in

   21     court, and for your careful attention to the details and at

   22     times challenging evidence.

   23                    The case is, as the Court knows, of critical

   24     importance to BMS and Pfizer.        As the evidence has

   25     established, Eliquis is a breakthrough invention that has
Case 1:17-cv-00374-LPS Document 700 Filed 01/02/20 Page 6 of 169 PageID #: 16765
                                                                           1782


     1    become a blockbuster drug.

     2                   But much, much more importantly, it has been

     3    used to treat millions of patients, and to prevent

     4    debilitating events and fatal strokes for millions of

     5    patients.

     6                   Defendant generics want a portion of that market

     7    and that success.      To be clear, we're not seeking prevention

     8    generic entry in its entirety.        The only question is when.

     9                   In an effort to accelerate their entry date,

   10     the defendants have offered the Court, in our view, a

   11     hodgepodge of attacks on the '208 and '945 patents that are

   12     legally flawed and factually flawed and logically flawed.

   13                    For example, SigmaPharm advances an improper

   14     dependency argument for the '208 patent, both as a

   15     noninfringement defense and its invalidity defense.

   16                    But as the undisputed evidence demonstrates,

   17     under Sigmapharm's claim interpretation, claim 1 would not

   18     cover any compounds specifically disclosed the '208 patent.

   19                    Worse yet, it would not cover any compound on

   20     the face of the earth.

   21                    In contrast, the plaintiffs' construction of

   22     claim 1 would cover apixaban, the invention here, and the

   23     vast majority of the compounds disclosed in the '208 patent.

   24                    But this improper dependency argument is one of

   25     SigmaPharm's remaining two validity defenses in our view
Case 1:17-cv-00374-LPS Document 700 Filed 01/02/20 Page 7 of 169 PageID #: 16766
                                                                           1783


     1    speaks volumes.

     2                   For the enablement of claims '208 -- of the '208

     3    patent, SigmaPharm attempts to carry its burden of proof by

     4    clear and convincing evidence with experts who could have,

     5    but did not try to make an apixaban salt; who could have,

     6    but did not try to test an apixaban salt; who could have,

     7    but did not try to replicate Dr. Jacobsen's tests.

     8                   Instead, it was BMS and Dr. Jacobsen that did

     9    those tests.     It was BMS that demonstrated that apixaban

   10     salts could actually be made.        It was BMS that demonstrated

   11     that those apixaban salts could be tested.          And it was BMS

   12     that demonstrated that such salts, if Your Honor remembers

   13     that phrase, would be pharmaceutically acceptable.

   14                    Indeed, on this critical issue of sound medical

   15     judgment for your claim interpretation, the only two

   16     cardiologists who testified agree.         To quote Dr. Zusman:

   17     "It is unlikely that such salts, apixaban salts, would have

   18     an appreciable effect in the patient."

   19                    Dr. Kowey agreed.

   20                    That the evidence was unequivocal on this issue

   21     is not a coincidence.

   22                    There is no dispute that salt formation is

   23     conventional and routine.

   24                    Both of the defendants' chemistry experts,

   25     Dr. Buckton, who you heard a couple weeks ago, and
Case 1:17-cv-00374-LPS Document 700 Filed 01/02/20 Page 8 of 169 PageID #: 16767
                                                                           1784


     1    Dr. Scheidt, who you heard last week, agreed with that.

     2                   And there is also no dispute that the '208

     3    patent includes a general description of how to make salts.

     4                   On the screen now is PDX-14.4.       It is an excerpt

     5    from column 117 of the patent.

     6                   And this is the procedure that Professor

     7    Jacobsen applied to make salts of apixaban.

     8                   As the evidence has come in, Your Honor, all of

     9    the chemists in this case have agreed that apixaban salts

   10     can be made.     Neither Dr. Buckton, nor Dr. Scheidt disputes

   11     that Professor Jacobsen made at least two of the three

   12     salts, and both of the clinicians agree that apixaban salts

   13     would not appreciably affect the benefit/risk ratio.

   14                    On Your Honor's claim interpretation, that is

   15     the end of the Section 112 challenge.

   16                    THE COURT:    So there was evidence that the

   17     apixaban salts would very quickly convert to, I guess,

   18     neutral apixaban in the body.

   19                    What am I analyzing as a "apixaban salt"?         Is it

   20     the thing that would be put in the body and instantaneously

   21     convert?    Or is it imagine a world in which it didn't

   22     convert and what would that salt actually do to the body if

   23     it remained in salt form?

   24                    MR. LEE:   Your Honor, that's a perfect

   25     articulation.     Let me take your hypothetical in two parts.
Case 1:17-cv-00374-LPS Document 700 Filed 01/02/20 Page 9 of 169 PageID #: 16768
                                                                           1785


     1                   The salt is the salt that Dr. MacMillan

     2    described to you yesterday.        It is a salt form of apixaban.

     3    When it goes into the mouth, it hits water, it dissociates

     4    and becomes apixaban and the salt.

     5                   And the question is, this small amount of salt,

     6    would it have any appreciable effect?         And the answer was

     7    no.

     8                   It's not a coincidence, Your Honor, that

     9    Dr. Zusman never addressed the risk/benefit ratio.            It's not

   10     a coincidence that Dr. Scheidt never addressed risk/benefit

   11     ratio.

   12                    Now, that's what happens as Dr. MacMillan

   13     described to Your Honor.

   14                    The second part of your question is, the

   15     alternative is, could I imagine that something different

   16     happened when the salt form went into the body?

   17                    Your Honor, on this evidence, that's the best

   18     you can do, is imagine, because there is no proof.

   19                    What is before you now is that the salt form can

   20     be made.    Dr. Jacobsen did it.

   21                    Dr. Scheidt, Dr. Buckton, at least for two of

   22     the three, concede that it's true.

   23                    Dr. MacMillan explained that when you take the

   24     salt form, it dissociates, there's a small amount of salt,

   25     but a larger amount of apixaban.        The apixaban is going to
Case 1:17-cv-00374-LPS Document 700 Filed 01/02/20 Page 10 of 169 PageID #: 16769
                                                                            1786


     1     have a therapeutic effect.       The salt is not.

     2                   And under Your Honor's claim construction, it

     3     was their burden to show that those salts would not be

     4     pharmaceutically acceptable.       It was their burden to show

     5     that there would be a risk of excessive toxicity,

     6     irritation, or complication, and it was their burden to show

     7     that the risk/benefit ratio for the patient would not

     8     justify -- would not make that salt pharmaceutically

     9     acceptable.

    10                   THE COURT:    So if I find there's a lack of

    11     evidence as to what an apixaban salt, if it somehow stayed

    12     an apixaban salt and traveled through the body, if I find

    13     there's a lack of evidence as to what toxicity, if any, that

    14     would have on the body, that's a failure of their case.              Is

    15     that --

    16                   MR. LEE:    That's a failure of their case.        I

    17     don't think that they're claiming -- they'll tell you

    18     themselves.    As I heard the evidence, I don't think they're

    19     claiming the apixaban salts that arrive in the stomach, it's

    20     staying as apixaban salt.

    21                   But I think it would be a failure of proof if

    22     that was the issue.      There is certainly a failure of proof.

    23                   As I said, Ms. Wigmore will address the '945

    24     patent, but it was presented in multiple forms of

    25     infringement evidence for each defendant.
Case 1:17-cv-00374-LPS Document 700 Filed 01/02/20 Page 11 of 169 PageID #: 16770
                                                                            1787


     1                    The defendants's collective presentation

     2     consists of experts -- of experts who either did no testing

     3     or who conducted irrelevant testing, or who conducted tests

     4     that were either intentionally or unintentionally not

     5     sufficiently sensitive to detect crystalline apixaban.

     6                    So, Your Honor, we've already turned to the

     7     '208 patent.    Let me take the issues of infringement and the

     8     invalidity of the '208 patent in order.

     9                    Infringement of the '208 patent is at issue only

    10     for SigmaPharm.     Sunshine Lake does not challenge the '208

    11     patent, and Unichem has stipulated to infringing both of the

    12     asserted claims.     So only SigmaPharm.

    13                    We, of course, bear the burden of proof on

    14     infringement.     And it is our obligation to prove by a

    15     preponderance of the evidence that SigmaPharm's ANDA

    16     products infringe claims 13 and claim 104 of the '208

    17     patent.

    18                    We submit that we have more than met that

    19     burden.

    20                    On the screen now, Your Honor, is claim 13 in

    21     PDX-14.6.

    22                    It specifically claims the apixaban compound.

    23     It is undisputed that SigmaPharm's ANDA products contain

    24     apixaban.

    25                    This is Uncontested Fact No. 57 on the screen as
Case 1:17-cv-00374-LPS Document 700 Filed 01/02/20 Page 12 of 169 PageID #: 16771
                                                                            1788


     1     PDX-14.7.

     2                    On that basis alone, Your Honor, there is

     3     infringement of claim 13.

     4                    SigmaPharm's only argument to Your Honor that

     5     there is no infringement of claim 13 is this improper

     6     dependency argument; that claim 13 somehow falls outside the

     7     scope of claim 1 from which it indirectly depends.

     8                    At best, we think this is an invalidity argument

     9     or an untimely claim construction argument.

    10                    We are aware, as best we can determine, of no

    11     case to support the attempt to repackage it as an

    12     infringement defense and place the burden on us.

    13                    But at bottom, it doesn't matter.       This really

    14     is a new and flawed claim construction.         It is a claim

    15     construction asking Your Honor to conclude that a person

    16     of ordinary skill in the art would lead claim 1 to cover

    17     absolutely nothing.      The position is illogical and

    18     unsupported.

    19                    On this issue, the Court heard about a week ago

    20     from one of the plaintiffs' experts, Professor MacMillan of

    21     Princeton.    As Professor Macmillan testified, SigmaPharm is,

    22     and I quote:    "Using a logic to describe organic molecules

    23     that basically doesn't make sense, and they're using a logic

    24     that no other organic chemist or a person of skill in the

    25     art would use as they're thinking about looking at the
Case 1:17-cv-00374-LPS Document 700 Filed 01/02/20 Page 13 of 169 PageID #: 16772
                                                                            1789


     1     structure of the molecules."

     2                   Professor Macmillan further confirmed that if we

     3     read claim 1 as SigmaPharm does, there would be no molecule

     4     on earth that would be covered by claim 1.

     5                   Significantly, Your Honor, SigmaPharm's

     6     experiment, Dr. Heathcock, conceded as much.          He

     7     acknowledged that the '208 patent expressly discloses

     8     apixaban.    He acknowledged that the '208 patent is about

     9     apixaban, and he acknowledged that his reading of claim 1

    10     would read apixaban out of the claim.

    11                   His testimony is set forth on PDX-14.10.

    12                   But he went further than that, Your Honor.          He

    13     also conceded that his reading of claim 1 excludes all of

    14     the '208 patent examples in the scope of the claims.

    15                   Even more remarkably, he acknowledged that under

    16     his interpretation of claim, it is, as Dr. MacMillan said,

    17     impossible for any chemical compound to fall within the

    18     scope of the claims.

    19                   As I said earlier, in other words,

    20     Dr. Heathcock's reading of claim 1 renders it a nullity.

    21                   THE COURT:    Now, that very well may be

    22     remarkable if that's the outcome here, but you're not saying

    23     that the law precludes such a finding.

    24                   It is possible that that is how you all claimed

    25     in your patent, right?
Case 1:17-cv-00374-LPS Document 700 Filed 01/02/20 Page 14 of 169 PageID #: 16773
                                                                            1790


     1                    MR. LEE:   Your Honor, I think possible in

     2     theory, yes.    On these facts, no.      You're confronted with

     3     two possible claim interpretations.

     4                    There is no -- there is no dispute that the

     5     heart of the invention here is apixaban.         There is no

     6     dispute that that is the invention that is the focus of

     7     that.   And there is no dispute that our claim

     8     interpretation, if that's what it is, Dr. MacMillan's plain

     9     meaning interpretation of the claim covers apixaban.

    10                    Theirs would cover nothing.

    11                    As a matter of law, we think that only the first

    12     should be covered.

    13                    So I think -- I hesitate because of the word

    14     "possible," but on these facts, the answer would be not

    15     possible.

    16                    Now, Dr. Heathcock suggested that you could fix

    17     claim 1 and it could be rewritten, in his view.           You heard

    18     some testimony on that yesterday.        But that fix, that

    19     correction, demonstrates the lack of logic to SigmaPharm's

    20     position.

    21                    On the screen now is PDX-14.12.       On the

    22     left-hand side is the claim as written.         On the right-hand

    23     side is his correction.

    24                    In his view, if you claim, a claim saying

    25     unsubstituted or substituted with one to two would cover,
Case 1:17-cv-00374-LPS Document 700 Filed 01/02/20 Page 15 of 169 PageID #: 16774
                                                                            1791


     1     capture apixaban, but saying substituted with zero to two

     2     does not.

     3                   In other words, Dr. Heathcock interprets

     4     substituted with zero to be different from unsubstituted.

     5     As Dr. MacMillan testified, and I think it goes to Your

     6     Honor's last question, that distinction has no foundation in

     7     chemistry, it has no foundation in the claim language, it

     8     has no foundation in common English usage.

     9                   Now, SigmaPharm never sought a construction of

    10     any term in claim 1, and the parties agree, as Your Honor

    11     knows, that the terms have their plain meaning.

    12                   As Dr. MacMillan testified, there's no way to

    13     square SigmaPharm's argument with the claim's plain meaning,

    14     but to the extent the Court views this through the lens of

    15     claim construction or perhaps the possibility question Your

    16     Honor just asked, the law would dictate that SigmaPharm's

    17     viewed the objective.

    18                   There is ample case law, including Your Honor's

    19     recent Align Technology decision, holding, and I quote,

    20     "where a particular construction of an independent claim

    21     would nullify claims that depend from it, the doctrine of

    22     claim differentiation creates a presumption that such a

    23     construction is improper."

    24                   I think that will answer Your Honor's question,

    25     it's possible, but very unlikely, and on this very evidence,
Case 1:17-cv-00374-LPS Document 700 Filed 01/02/20 Page 16 of 169 PageID #: 16775
                                                                            1792


     1     not at all.

     2                   There's also ample case law like the Vitronics

     3     case on slide 14.4 that follows a claim interpretation that

     4     excludes preferred embodiments are rarely, if ever, correct.

     5     Again, this is the effect of SigmaPharm's proposed claim

     6     construction.

     7                   The patent claims, as I said, claims a novel

     8     chemical compound apixaban with remarkable biological and

     9     medical properties.      SigmaPharm's reading to exclude that, a

    10     compound that is the center of the patent and all other

    11     chemical compounds from the claim makes no sense as a matter

    12     of law or logic.

    13                   Now, let me turn to claim 104 on the

    14     infringement issue.      Claim 104 requires crystalline

    15     apixaban.    The evidence demonstrates that SigmaPharm

    16     infringes claim 104 for two independent reasons.

    17                   First, if I go to slide 14.16, Professor

    18     MacMillan testified that he concluded that SigmaPharm's ANDA

    19     products have crystalline apixaban and that this conclusion

    20     was based on Dr. Jerry Atwood's XRPD testing results.            Ms.

    21     Wigmore will address those results during the course of her

    22     closing, but based on that evidence, SigmaPharm's proposed

    23     ANDA products infringe claim 104.        But there's a second

    24     reason.    SigmaPharm infringes because it uses crystalline

    25     apixaban to manufacture its ANDA tablets in Pennsylvania.
Case 1:17-cv-00374-LPS Document 700 Filed 01/02/20 Page 17 of 169 PageID #: 16776
                                                                            1793


     1                   SigmaPharm's CEO, Spiridon Spireas, testified by

     2     deposition that SigmaPharm's manufacturing process begins

     3     with crystalline apixaban particles.         They use crystalline

     4     apixaban.

     5                   He further admitted, and Dr. MacMillan

     6     testified, and SigmaPharm's own documents show that

     7     SigmaPharm will manufacture its ANDA products using

     8     crystalline apixaban in Bensalem, Pennsylvania.           That is a

     9     separate act of infringement and should be, should be

    10     enjoined.

    11                   So let me return now to the remaining validity

    12     arguments.    I'd like to now turn to defendants' specific

    13     enablement arguments and focus on pharmaceutically

    14     acceptable salts.     Again, as I mentioned earlier, this is an

    15     issue on which the defendants bear the burden of proof.

    16     They have offered the Court nothing more than imagination

    17     and speculation.     Their experts did not conduct any

    18     experiments of any kind to carry that burden.          They did not

    19     try to make an apixaban salt.       They did not try to test one.

    20     These experts admit, Your Honor, that they could have done

    21     so, but they weren't asked to do so, and I will come back to

    22     that.

    23                   Why did they not do the simplest of experiments?

    24     Because, as I just said, they conceded that they were not

    25     asked to do so, as Dr. Scheidt said just last Friday.            But
Case 1:17-cv-00374-LPS Document 700 Filed 01/02/20 Page 18 of 169 PageID #: 16777
                                                                            1794


     1     then that begs the question, why were they not asked to do

     2     so?   Why would the party with the burden of proof not do the

     3     simplest of experiments?       The fair inference, we suggest, is

     4     they were not asked to do so for a reason, and the reason is

     5     the defendants knew and anticipated the results would be

     6     just as BMS and Dr. Jacobsen achieved.

     7                    So let me begin with the evidence on

     8     pharmaceutically acceptable salts.        During the course of the

     9     evidence, we used this slide.       It's now on PDX-14.21, and

    10     broke Your Honor's claim construction of pharmaceutically

    11     acceptable salts into two portions.

    12                    The first portion deals with whether the salt

    13     can be made.    The second deals with the characteristics of

    14     the salt.    Is it in sound medical judgment something that is

    15     suitable for use without excessive toxicity, excessive

    16     irritation, excessive allergic response commensurate with a

    17     benefit/risk ratio?      This is the claim construction that the

    18     experts should have addressed if they were going to

    19     demonstrate by clear and convincing evidence or otherwise

    20     that salts would not be pharmaceutically acceptable.

    21                    Now, the defendants first argued -- defendants

    22     argued actually that neither portion of Your Honor's

    23     construction was satisfied, but we suggest the evidence

    24     demonstrates unequivocally the opposite.

    25                    Let me focus on the first element.       On the first
Case 1:17-cv-00374-LPS Document 700 Filed 01/02/20 Page 19 of 169 PageID #: 16778
                                                                            1795


     1     element, SigmaPharm told the Court in its opening statement

     2     that "the evidence will show that apixaban is not like most

     3     compounds.    It is neutral.     It is not ionizable."

     4                   Well, as the evidence has demonstrated, that's

     5     simply not correct.      That portion of the opening is on slide

     6     14.22.   The only experimental evidence in this record about

     7     whether apixaban salts can be made was the result of Dr.

     8     Jacobsen's work and his testimony.        And Professor Jacobsen,

     9     a chemistry professor at Harvard, testified that based upon

    10     his experiment, his data and his analysis, he was

    11     "completely certain that he made three different apixaban

    12     salts in less than five hours on the first day."           Using the

    13     general techniques disclosed in the '208 patent, which we

    14     looked at briefly, and those known to ordinary persons of

    15     skill in the art, Professor Jacobsen made each of these

    16     three salts, as the testimony on slide PDX-14.23

    17     demonstrates.

    18                   On slide PDX-14.24, Your Honor, are the pictures

    19     that went into evidence.       These photographs were taken over

    20     ten minutes and they showed the sodium salts of apixaban

    21     being made.

    22                   These are from PDX-805, which is the video that

    23     Dr. -- Professor Jacobsen showed the Court.          The white solid

    24     on the right is, as Dr. Jacobsen said, the sodium salt of

    25     apixaban.    The defendants represented to you that apixaban
Case 1:17-cv-00374-LPS Document 700 Filed 01/02/20 Page 20 of 169 PageID #: 16779
                                                                            1796


     1     salts could not be made.       Your Honor is looking at them on

     2     the screen.

     3                   And on PDX-14.25, you see the NMR spectra

     4     showing just what the material in the flask looks like.            As

     5     Professor Jacobsen explained, the spectrum at the top, Your

     6     Honor, is pure apixaban.       The spectrum in the middle is

     7     sodium salt of apixaban.

     8                   You notice with the peak on the far left

     9     disappears, and as Professor Jacobsen said, that's

    10     consistent with salt formation, and all of the other peaks

    11     move.

    12                   The spectrum on the bottom shows what happens

    13     after the sodium apixaban salt is treated with acid, in this

    14     case, essentially, vinegar, and reverts to apixaban just as

    15     I suggested in answer to Your Honor's first question.            What

    16     happened?    The peak on the left returned and the rest of the

    17     peaks snapped back into place.        Acid, like the acid in your

    18     stomach, makes apixaban salt turn into apixaban again with a

    19     little salt left over.

    20                   The defendants' experts, Dr. Buckton and Dr.

    21     Scheidt, agree that Professor Jacobsen made at least the

    22     potassium salt and the sodium salt of apixaban, and

    23     significantly, you have not heard from anyone who tried to

    24     make a salt and failed.

    25                   As a result, Your Honor, if I move to slide
Case 1:17-cv-00374-LPS Document 700 Filed 01/02/20 Page 21 of 169 PageID #: 16780
                                                                            1797


     1     14.27, the focus of the inquiry really reduces to the second

     2     portion of Your Honor's claim construction, whether within

     3     the scope of sound medical judgment, the pharmaceutically

     4     acceptable salt or the salt is suitable for use in contact

     5     with the tissue of human beings and animals without

     6     excessive toxicity, irritation, allergic response, or other

     7     problem or complication commensurate with a reasonable

     8     benefit/risk ratio.

     9                   Now, the answer is they do.       The Court heard

    10     from only one clinician who offered an opinion based upon

    11     sound medical judgment as to whether apixaban salts

    12     satisfied this claim limitation.        That was Dr. Kowey.

    13                   First, Dr. Kowey told the Court about the

    14     seriousness of the condition that apixaban treats.           Both

    15     atrial fibrillation and deep vein thrombosis can be

    16     life-threatening if left untreated.        Atrial fibrillation can

    17     cause debilitating and fatal strokes and deep vein

    18     thrombosis can cause pulmonary emboli that can seriously

    19     damage a patient's lungs.       Treating these conditions and

    20     mitigating the risk of these life-threatening events is the

    21     benefit that apixaban and an apixaban salt would confer.

    22     This is the result of apixaban itself, of the compound

    23     itself, which as both Dr. Kowey and Dr. MacMillan explained

    24     will form into apixaban, in answer to Your Honor's first

    25     question, as soon as it arrives in the stomach.
Case 1:17-cv-00374-LPS Document 700 Filed 01/02/20 Page 22 of 169 PageID #: 16781
                                                                            1798


     1                    Against these life-saving benefits, what are the

     2     risks to be weighed and the ratio?        The only risk that

     3     defendants have identified are irritation from what Dr.

     4     Buckton said was localized pH.        Everything that Your Honor

     5     has heard from the defendants' witnesses about

     6     disproportionation plays into this localized pH theory.            The

     7     defendants cite an apixaban salt would immediately break

     8     down in the body into apixaban and a basic or acidic

     9     component, which Dr. Scheidt said would cause severe risk to

    10     the patient.

    11                    Dr. Kowey again, the only medical doctor to

    12     offer a complete analysis with sound medical judgment, told

    13     the Court that a dose of an apixaban salt equivalent to a

    14     ten milligram dose of apixaban, the highest approved dose,

    15     would not have any risk of excessive toxicity, irritation or

    16     other complications.      That, Your Honor, is because the dose

    17     is so small.

    18

    19                    In Dr. Kowey's words, given that "we're dealing

    20     with a life-threatening condition, any minor irritation that

    21     might occur with an apixaban in salt, although I think it

    22     unlikely, would certainly not dissuade me from my assessment

    23     of the risk/benefit ratio."

    24                    And as Dr. MacMillan testified just yesterday,

    25     set forth on slide PDX-14.29, the amount of acid or base
Case 1:17-cv-00374-LPS Document 700 Filed 01/02/20 Page 23 of 169 PageID #: 16782
                                                                            1799


     1     created by the apixaban salt would be miniscule compared to

     2     common food products like a Diet Coke.

     3                   Professor MacMillan testified that an apixaban

     4     salt would readily convert back to apixaban in the body and

     5     that a medicinal chemist would expect the amount of acid or

     6     base in an apixaban salt to have essentially no effect on a

     7     patient.

     8                   What did the defendants offer you in response to

     9     carry their burden?      With the exception of one critical

    10     concession, the defendants' only clinician, Dr. Zusman,

    11     offered no opinion on the critical portions of Your Honor's

    12     claim construction.      He offered no opinion about whether

    13     apixaban salts could create excessive toxicity, irritation,

    14     allergic response, or other problem or complication.

    15                   He offered no opinion on the risk/benefit ratio

    16     of an apixaban salt, but he did make one critical

    17     concession.    As he wrote in his report and acknowledged in

    18     his cross-examination, he wrote, it is unlikely that such

    19     salts would have an appreciable effect.         That is precisely

    20     what Dr. Kowey said.      It is correct, and on this record,

    21     it's now undisputed.

    22                   This concession was so devastating to the

    23     defendants' defenses that they actually put Dr. Zusman on

    24     the stand and had him testify that such salts were not

    25     referring to apixaban salts.       But Dr. Zusman was replying
Case 1:17-cv-00374-LPS Document 700 Filed 01/02/20 Page 24 of 169 PageID #: 16783
                                                                            1800


     1     specifically to paragraph 162 of Dr. Kowey's report, and as

     2     we demonstrated in his cross-examination, Dr. Kowey is

     3     referring to a salt of apixaban, the such salts that Dr.

     4     Zusman referred to and described in writing and acknowledged

     5     in cross-examination were apixaban salts.

     6                   Why would Dr. Zusman be giving an opinion about

     7     table salt in the abstract?       Why would he limit himself to

     8     unlikely if he was talking about table salt in the abstract?

     9     He wasn't.    He was talking about such salts, the apixaban

    10     salt.

    11                   Now, Dr. Scheidt testified last Friday.         He did,

    12     as I said, no tests, although he could have.          He made no

    13     effort to replicate Dr. Jacobsen's test, although he could

    14     have.    He did not talk to Dr. Zusman.       He did not read Dr.

    15     Zusman's report.     And again, Your Honor, as he conceded on

    16     cross-examination, he did not address the benefit/risk

    17     ratio.   He didn't use the words in his direct and

    18     acknowledged on cross that he didn't.

    19                   Indeed, to justify his opinion, Dr. Scheidt took

    20     the extreme position that any amount of common chemicals

    21     like sodium hydroxide, potassium hydroxide, renders a

    22     product pharmaceutically unacceptable.         But as you saw,

    23     these chemicals are in a common over-the-counter products,

    24     including toothpaste, aspirin, and diaper rash cream that is

    25     used to treat irritation, not to cause it.
Case 1:17-cv-00374-LPS Document 700 Filed 01/02/20 Page 25 of 169 PageID #: 16784
                                                                            1801


     1                   THE COURT:    Do I have any evidence on whether

     2     those common products in those products, those chemicals

     3     convert to something else?

     4                   MR. LEE:    Your Honor, all you have in the

     5     record -- the answer is, if we get the specifics, no.

     6                   What you have in the record is his statement

     7     that any amount at all, and I asked him specifically, any

     8     amount above zero would not be suitable for human use, I

     9     asked him if that is an active ingredient for each of the

    10     three, and he said that it was and that's the evidence you

    11     have.

    12                   The importance of this, Your Honor, is not so

    13     much rather it disassociates again once it gets into your

    14     mouth, that's your Crest toothpaste, the importance of that

    15     evidence is it demonstrates the extreme position that the

    16     defendants have had to take to justify their enablement

    17     defense.

    18                   Now, we suggest that that evidence is the end of

    19     the 112 inquiry.

    20                   We now know that apixaban salts can be made

    21     using the techniques described in the '208 patent and known

    22     to those of ordinary skill in the art.

    23                   We know, as Dr. Kowey tells us, that those

    24     apixaban salts are, within his sound medical judgment,

    25     usable in patients.
Case 1:17-cv-00374-LPS Document 700 Filed 01/02/20 Page 26 of 169 PageID #: 16785
                                                                            1802


     1                   We know that the risk/benefit ratio is manifest.

     2                   Now, the defendants have sought to go beyond

     3     Your Honor's claim construction.        They argued primarily

     4     through Dr. Buckton, a little bit from Dr. Scheidt, that an

     5     apixaban salt must be capable of formulation or

     6     commercialization to be pharmaceutically acceptable.

     7                   Those contentions are wrong as a matter of law

     8     and fact.

     9                   First, law.    And we'll brief this to Your Honor

    10     more fully in the posttrial brief.

    11                   But as set forth on PDX-14.36, to satisfy the

    12     enablement requirement, salts need not have actually been

    13     reduced to practice or made.

    14                   As set forth on PDX-14.37, formulation of salts

    15     is not required because it is not required and the claim in

    16     formulation techniques as Dr. Myerson testified to

    17     yesterday, were well known.

    18                   As set forth on PDX-14.38, the patent need not

    19     enable a commercially successful product.

    20                   And as set forth on PDX-14.39, as the Federal

    21     Circuit held in In Re:      Brana, you don't need FDA approval.

    22                   Now, these cases deal with a host of the

    23     questions that were consistently asked of witnesses about

    24     whether there were salts actually made, whether salts have

    25     been formulated, whether they have gone through clinical
Case 1:17-cv-00374-LPS Document 700 Filed 01/02/20 Page 27 of 169 PageID #: 16786
                                                                            1803


     1     trials, whether they've gone to FDA approval.

     2                   That's not the inquiry.

     3                   But even if the law were different, the

     4     defendants are wrong on the facts.        As Professor Myerson

     5     explained yesterday, apixaban salts can be formulated in

     6     tablets, like Eliquis, under water-free conditions, or could

     7     be formulated as capsules.       These techniques were common and

     8     well known.

     9                   Now, the defendants have emphasized from the

    10     start that BMS scientists did not make an apixaban salt and

    11     have not tried to do so.

    12                   That is true, but not relevant to the ultimate

    13     inquiry.

    14                   The defense also focus on the BMS documents and

    15     publications, saying that apixaban is non-ionizable and that

    16     there is no salt form of apixaban.

    17                   They argue that this testimony and these

    18     documents mean no pharmaceutically acceptable salt can be

    19     made.

    20                   Once again, the arguments are legally flawed as

    21     well as the facts are flawed.

    22                   Legally, neither enablement nor the written

    23     description requirement under Section 112 requires, as I

    24     said, that a salt actually be made.

    25                   Nor does the law require certainty in producing
Case 1:17-cv-00374-LPS Document 700 Filed 01/02/20 Page 28 of 169 PageID #: 16787
                                                                            1804


     1     a specific result; and,

     2                   The inquiry certainly doesn't require that the

     3     salt has superior properties to the parent compound,

     4     apixaban.

     5                   Instead, Your Honor, the law requires that the

     6     pharmaceutically acceptable salt be enabled, as Wand said,

     7     without undue experimentation.

     8                   And I have always thought the last sentence of

     9     this quote is the most informative.

    10                   The Federal Circuit said, the keyword is

    11     "undue," not "experimentation."

    12                   There may well be some experimentation in these

    13     fields, just as Dr. Jacobsen did with some salts before he

    14     came to his salts of apixaban.

    15                   The question is whether it's undue.

    16                   The experimentation of several hours and

    17     experiments done over several minutes is not undue.

    18                   But even if the law were different, the factual

    19     basis of the claim made under the BMS documents is, in our

    20     view, predicated upon a liberal use of ellipses and

    21     rendering portions of documents for context.

    22                   As Your Honor heard Dr. Knabb explain, those

    23     documents reflect an ongoing discussion at BMS regarding

    24     whether a salt form could enhance solubility.

    25                   The BMS team determined it would not.
Case 1:17-cv-00374-LPS Document 700 Filed 01/02/20 Page 29 of 169 PageID #: 16788
                                                                            1805


     1                   All those BMS documents concern solubility and

     2     use non-ionizable in that context.

     3                   Non-ionizable under certain conditions does not

     4     mean that you can't make the salt form, and we now know that

     5     you can.

     6                   THE COURT:    So I should read, you would say, all

     7     of those internal documents and discussions as being all in

     8     the context of whether or not you could create a salt to

     9     enhance solubility?

    10                   MR. LEE:    Your Honor, the fair reading of them

    11     is all read in that context, but even if you took one or two

    12     and stuck them out of that context, none of those documents

    13     say they could never be ionized.        You can't make a salt.

    14                   THE COURT:    I think there was focus on

    15     particular e-mail.      I think that was yesterday.

    16                   MR. LEE:    From Mr. Lam.

    17                   THE COURT:    Right.

    18                   That one might read as indicating that at least

    19     somebody at the company thought, this really can't be done

    20     really under any circumstances.

    21                   Can I credit that?

    22                   MR. LEE:    Your Honor, I don't think -- for the

    23     reasons that I think Mr. Prussia addressed, I don't think

    24     you can -- that's a fair reading of it, but even if you did,

    25     if one person at a company had that particular view, when,
Case 1:17-cv-00374-LPS Document 700 Filed 01/02/20 Page 30 of 169 PageID #: 16789
                                                                            1806


     1     in fact, we now know a salt can be made, when Mr. Orwet --

     2     Orwat, pardon me, the person who first synthesized the

     3     invention, testified that he considered the possibility of a

     4     salt, he discussed it with Mr. Pinto, they did not think it

     5     would improve solubility, but he had no doubt he could make

     6     one, that is the testimony you can credit.

     7                   And even if you credited that and interpreted

     8     the former as Your Honor did, it does not sustain a clear

     9     and convincing evidence burden to any degree.

    10                   Now, the truncated quotation selected by the

    11     defendants' experts, and I think this will go to Your

    12     Honor's question, are set forth on PDX-14.44 by way of

    13     example.

    14                   Without going through all of them, I took

    15     Dr. Scheidt through every single one of those truncated

    16     quotes, and we looked at what was missing as a result of the

    17     ellipses.

    18                   Even Dr. Buckton ultimately admitted that all

    19     these documents talk about solubility.         So even if you

    20     interpreted that one e-mail, Your Honor, as you suggested,

    21     Dr. Buckton's concession puts it in context:          There is no

    22     possibility that that one document meets the same, their

    23     burden.

    24                   Now, if I go to PDX-14.46, the testimony I just

    25     summarized from Mr. Orwat is on the screen.
Case 1:17-cv-00374-LPS Document 700 Filed 01/02/20 Page 31 of 169 PageID #: 16790
                                                                            1807


     1                   And he also testified, if I move to 14.47, that

     2     the reason he didn't make salts was because it was

     3     determined that the solubility of apixaban was sufficient.

     4                   As we said, Your Honor, in our opening, there is

     5     a difference between "need not make" and "could not make."

     6     BMS documents simply reflect the drug development team's

     7     judgment at the time, that it need not make a salt of

     8     apixaban because such a salt would not address solubility.

     9                   Nothing in the documents say they could not make

    10     a pharmaceutically acceptable salt of apixaban, and

    11     Dr. Jacobsen now has confirmed that you can.

    12                   But how many times did Your Honor hear the

    13     defendants' experts say they could have done something but

    14     they did not need to do so?

    15                   Dr. Scheidt said, their '945 experts said, "I

    16     could have done tests, but I didn't need to do so."

    17                   Yet the same defendants who sponsored that

    18     testimony to the Court suggest that the fact that BMS

    19     scientists decided back at the time of the invention that

    20     they could have made a salt, but didn't need to do so for

    21     solubility reasons, somehow have invalidated the claim to

    22     this lifesaving invention.

    23                   Now, let me return to the language at issue

    24     here, "pharmaceutically acceptable salts," just for a

    25     minute.
Case 1:17-cv-00374-LPS Document 700 Filed 01/02/20 Page 32 of 169 PageID #: 16791
                                                                            1808


     1                   The language is as Your Honor noticed,

     2     ubiquitous in pharmaceutical patents and for good reason.

     3                   By our count, there are at least 85 Federal

     4     Circuit cases dealing with the claims to a compound or

     5     pharmaceutically acceptable salt.

     6                   Those cases make clear that the reason drug

     7     patent claims are drafted that way is simple.          Making salts

     8     is conventional.     It is routine.     Does not require undue

     9     experimentation.

    10                   If claims were not drafted as the claim before

    11     Your Honor, as the claim in these other 85 cases, a

    12     defendant would simply design a salt form of an inventive

    13     compound and say, "I don't infringe."

    14                   That would be the wrong result.        And that is why

    15     the claims say the compound, or pharmaceutically acceptable

    16     salt.

    17                   As the evidence has established, salt formation

    18     is generally straightforward.

    19                   Even Dr. Buckton agreed, as shown on PDX-14.48,

    20     that the general concepts of salt formation were well

    21     established long before 2001.

    22                   They're set forth at column 116 and 117.          All of

    23     the chemists agree they were in the field well before that;

    24     and the case law recognizes that fact, Your Honor.

    25                   Here is one example.      And in Eli Lilly v Barr,
Case 1:17-cv-00374-LPS Document 700 Filed 01/02/20 Page 33 of 169 PageID #: 16792
                                                                            1809


     1     set forth on PDX-14.49, the Federal Circuit concluded that

     2     hydrochloride salts, like the hydrochloride salt that Dr.

     3     Jacobsen made, are the most common pharmaceutically

     4     acceptable salts of basic drugs, and, hence, are obvious

     5     compounds.

     6                   In other words, salt forms' active ingredients

     7     are so easy to conceive and make, the Federal Circuit deemed

     8     them obvious.

     9                   But the Federal Circuit is not alone in that.

    10                   This is a Hatch-Waxman case.       The Hatch-Waxman

    11     Act actually recognizes salt forms are usually simple,

    12     obvious, derivatives.

    13                   In Pfizer v Dr. Reddy, on the screen now as

    14     PDX-14.50, the Federal Circuit noted that, and I quote "The

    15     Hatch-Waxman Act foresaw and averted the potential loophole

    16     of a change in the salt of an active ingredient," but

    17     providing patent term extension for all salt forms of the

    18     drug.

    19                   It is not a coincidence there are no cases that

    20     claim to a novel compound and its pharmaceutically

    21     acceptable salts have been found not enabled because the

    22     salt has not been made.

    23                   This is not the first case to address this

    24     issue.

    25                   By way of example, Your Honor, on PDX-14.51, in
Case 1:17-cv-00374-LPS Document 700 Filed 01/02/20 Page 34 of 169 PageID #: 16793
                                                                            1810


     1     Endo v Mylan, in this District, Judge Bumb, sitting by

     2     designation, addressed this issue.

     3                   The alleged infringer argued that the salt

     4     hydrate form of the drug was not enabled.

     5                   The Court rejected that argument because the

     6     drug compound was the key feature and because salt formation

     7     methods were known to a person of ordinary skill in the art.

     8                   Here, apixaban is a key feature of the

     9     invention, and it's column 116 and 117, and Professor

    10     MacMillan and, in fact, as conceded by Dr. Buckton.

    11                   The skills needed and the techniques needed to

    12     make those salts were conventional.

    13                   Let me just say one more thing about this

    14     question of pharmaceutically acceptable salts in the

    15     language.

    16                   As I said, the reason for inclusion of the

    17     language is to avoid, is to cut off the ability of the

    18     unscrupulous copyist just to add a salt to an inventive

    19     compound and claim noninfringement.

    20                   In some sense, the ironic thing here is that we

    21     have the opposite circumstance where the generics want to

    22     copy the inventive compound.       They intend to duplicate

    23     precisely the invention that led to the discovery of

    24     apixaban in the '208 patent.

    25                   Yet they say by seeking "pharmaceutically
Case 1:17-cv-00374-LPS Document 700 Filed 01/02/20 Page 35 of 169 PageID #: 16794
                                                                            1811


     1     acceptable" to cut off at the pass what the Hatch-Waxman

     2     Act, the Federal Circuit says is a problem, they somehow

     3     have a get-out-of-jail-free card.

     4                   The enablement issue is governed by the Wands

     5     factors.    Professor MacMillan walked through these for you

     6     yesterday.    He testified the claims are narrow, claiming

     7     only a single compound in a salt.        He testified that the

     8     nature of the invention is straightforward, a chemical

     9     compound, a salt with a method of treatment.          He explained

    10     that the prior art on salt formation was well developed as

    11     the Federal Circuit has recognized, and as Dr. Buckton and

    12     Dr. Scheidt conceded.

    13                   He explained that the level of ordinary skill in

    14     the art is high, a graduate degree in chemistry, but that

    15     the level of predictability in the art of salt formation was

    16     high, very high.     And he also testified that the '208 patent

    17     repeats at the top of column 117 the general principles of

    18     salt formation that a skilled artisan would use to make

    19     apixaban salt.

    20                   Those are the same principles that Professor

    21     Jacobsen used to make his salts, and both Professor Jacobsen

    22     and Professor MacMillan testified that the quantity of

    23     experimentation necessary to make the salts was low, three

    24     to five hours.

    25                   As Your Honor may recall, Dr. Jacobsen actually
Case 1:17-cv-00374-LPS Document 700 Filed 01/02/20 Page 36 of 169 PageID #: 16795
                                                                            1812


     1     had two or there failed experiments where he used a solvent

     2     that didn't work.     The fact that you couldn't predict

     3     precisely what would provide the salts with complete

     4     certainty doesn't affect the analysis.         His work

     5     demonstrates that if you do an experiment, the experiment

     6     that the way that a person of ordinary skill in the art

     7     would get the apixaban salt.

     8                    There's also no question that the inventors were

     9     in possession of apixaban salts as of the '208's filing

    10     date.

    11                    First, for two reasons.      First, the claimed

    12     pharmaceutically acceptable salt was included in haec verba

    13     in the original claim.      This is shown on slide PDX-14.53.

    14     The Mentor Graphics case says that the inclusion in hoc

    15     verba of the original claims of that which is challenged

    16     under the written description requirement satisfies that

    17     requirement.

    18                    But, in any event, even if you set that aside,

    19     for the same reasons the '208 patent enables apixaban

    20     salts, it would have led one of ordinary skill in the art

    21     to conclude the inventors were in possession of apixaban

    22     salt.

    23                    As Professor MacMillan testified and the '208

    24     patent specification makes clear, the universe of acceptable

    25     counterions was well-known.       They are listed, for example,
Case 1:17-cv-00374-LPS Document 700 Filed 01/02/20 Page 37 of 169 PageID #: 16796
                                                                            1813


     1     at page 1418 of Remington in JTX-10.         And the counterions

     2     could be employed in a particular salt that could be

     3     reliably predicted, as Professor MacMillan explained.

     4                   As is the case in innumerable pharmaceutical

     5     patents, the inventors describe and claim the key invention

     6     apixaban.    They describe the manner in which you could use

     7     conventional techniques to make pharmaceutically acceptable

     8     salts of apixaban.      They were in possession of the

     9     invention.

    10                   Now, let me just very briefly address enablement

    11     and written description for claim 104.         The defendants'

    12     argument that claim 104 is not enabled is premised upon

    13     contending that claim 104, like claim 13, claims a

    14     pharmaceutically acceptable salt form of apixaban.           That

    15     argument fails for the same reasons that it fails for claim

    16     13.   That in and of itself would be enough to reject the

    17     argument.    But as Professor MacMillan testified, a person of

    18     ordinary skill in the art would read the plain meaning of

    19     claim 104, and if they read claim 104 and gave it its plain

    20     meaning, they would understand the compound refers only to

    21     the neutral compound.

    22                   On the screen now is PDX-14.56.        Your Honor

    23     may recall this from yesterday.        And the progression, the

    24     logical progression from 13 to 27 to 55 to 104 provides

    25     us all the information we need as to the claim's plain
Case 1:17-cv-00374-LPS Document 700 Filed 01/02/20 Page 38 of 169 PageID #: 16797
                                                                            1814


     1     meaning.

     2                    13 covered a compound according to claim 8,

     3     wherein the compound is:       Apixaban, a pharmaceutically

     4     acceptable salt.     But then you move to claim 27, and it is a

     5     pharmaceutical composition, comprising:         A pharmaceutically

     6     acceptable carrier and a therapeutically effective amount of

     7     a compound of claim 13 or a pharmaceutically acceptable salt

     8     form thereof.     That distinction is carried forward in claim

     9     55.   When you get to claim 104, you are only referring to

    10     the compound according to claim 13.

    11                    If the defendants' interpretation of claim 104

    12     was correct, the green portion of claim 27 would be

    13     superfluous.    The plain meaning of Dr. MacMillan's point is

    14     that it's not superfluous that a compound according to claim

    15     13 is apixaban and only apixaban.

    16                    Now, Your Honor, Ms. Wigmore will address the

    17     evidence in the '945 patent.       I will come back after

    18     defendants have presented to provide our brief rebuttal.

    19     Thank you.

    20                    THE COURT:   This may fall into your area.        The

    21     testimony that we heard about the D and the E group, we

    22     heard some of this yesterday, that was in the scope of your

    23     topic?

    24                    MR. LEE:   Yes.

    25                    THE COURT:   All right.    Help me understand that.
Case 1:17-cv-00374-LPS Document 700 Filed 01/02/20 Page 39 of 169 PageID #: 16798
                                                                            1815


     1                   MR. LEE:    So --

     2                   THE COURT:    I heard a lot about, I just did what

     3     Dr. Heathcock said.      I'm not sure I'm bound to agree with

     4     Dr. Heathcock.     Can you sort that out for me?

     5                   MR. LEE:    I think the answer to Your Honor's

     6     question has two parts.      The first question is:       Does

     7     claim 1 cover apixaban?      And Dr. MacMillan walked through it

     8     once in his original testimony yesterday and demonstrated

     9     why.

    10                   On cross-examination, he was asked about the

    11     place where the D and E rings join, and Dr. Heathcock

    12     suggested that where the D and E rings join, you can

    13     consider them as a single entity and combine the possible

    14     substitutions.

    15                   Dr. MacMillan just accepted that.        He didn't

    16     dispute that and said, if that's the analysis, it's covered.

    17     So what he was saying was two things.         One is, setting aside

    18     Dr. Heathcock, he walked through the claim limitations and

    19     showed that each and every portion of the limitation covered

    20     apixaban.

    21                   Secondly, in response to cross, he said, no,

    22     they are joined.     They're not separate independent rings,

    23     and when you do, here is the analysis Dr. Heathcock made.

    24     I was going to accept it.       There was no reason to test

    25     it.
Case 1:17-cv-00374-LPS Document 700 Filed 01/02/20 Page 40 of 169 PageID #: 16799
                                                                            1816


     1                   THE COURT:    If I don't accept Dr. Heathcock

     2     on how to count when D and E are joined, where does that

     3     leave --

     4                   MR. LEE:    It leaves us at precisely the same

     5     place.   If you go back to the first day of testimony, Dr.

     6     MacMillan walked through claim 1 and walked through the

     7     limitations and showed just where apixaban, the limitations

     8     that covered apixaban.      Okay.

     9                   So two things, and I have to correct myself.

    10     One is, if you could go back to the original testimony, he

    11     walked through the claim limitation of claim 1 and showed

    12     how apixaban was covered by the claim.         I've been corrected

    13     and so I will correct myself, Your Honor, that the D ring is

    14     absent in apixaban, so the D-E issue that you heard about

    15     yesterday has nothing to do with apixaban.

    16                   So there are two parts to the answer.         One is go

    17     back to his first day of testimony and you'll see that he

    18     demonstrated that apixaban is covered.         The second is the

    19     D-E discussion yesterday where he said he accepted Dr.

    20     Heathcock's conclusion concerning the joining of D and E has

    21     nothing to do with apixaban.

    22                   THE COURT:    It's a hypothetical I suppose

    23     designed to illustrate some flaws or non-flaws in his

    24     analysis?

    25                   MR. LEE:    I think that may be true, Your Honor,
Case 1:17-cv-00374-LPS Document 700 Filed 01/02/20 Page 41 of 169 PageID #: 16800
                                                                            1817


     1     but what I say at the end of the day, and this, in fact,

     2     goes back to the principle articulated by your own recent

     3     decision.    You have two claim interpretations and that's

     4     fundamentally what this is.       One of them covers apixaban.

     5     One of them doesn't.

     6                    You have all of the witnesses telling you that

     7     the '208 patent, the core of the invention was apixaban,

     8     that that is what the inventors invented and intended to

     9     claim.

    10                    Under Dr. MacMillan's interpretation, apixaban

    11     is covered.    Under the defendants' interpretation, apixaban

    12     is not covered, nor is any other compound on the face of the

    13     earth.    Of those two, only one of them makes logical legal

    14     sense.

    15                    THE COURT:   Thank you.

    16                    MR. LEE:   Thank you.

    17                    THE COURT:   I will get you back later.       We'll

    18     hear from Ms. Wigmore.      Good afternoon.

    19                    MS. WIGMORE:    Good afternoon, Your Honor.       As

    20     Your Honor knows, the '945 patent is directed to apixaban

    21     formulation.    Plaintiffs have asserted two claims, claims 21

    22     and 22.    Claim 21 is directed to a pharmaceutical

    23     composition comprising the 2.5-milligram dose of apixaban,

    24     and claim 22 addresses the five-milligram dose.           Both claims

    25     depend from claim 12.
Case 1:17-cv-00374-LPS Document 700 Filed 01/02/20 Page 42 of 169 PageID #: 16801
                                                                            1818


     1                   Across the defendants, there are only two

     2     contested limitations.      First, whether defendants' tablets

     3     comprise crystalline apixaban particles and, second, whether

     4     the crystalline apixaban particles in the defendants'

     5     tablets have a D90 equal to or less than 89 microns.

     6                   Before I discuss the infringement evidence, I

     7     would like to highlight some principles that both sides'

     8     experts agree upon.

     9                   First, the experts agree that the plain meaning

    10     of the term comprises crystalline apixaban particles means

    11     any amount of detectable crystalline apixaban.

    12                   THE COURT:    Now, when you say the experts agree,

    13     is it your understanding that the defendants agree with

    14     that?

    15                   MS. WIGMORE:     Correct.   And we have citations on

    16     slide PDX-15.4 of the testimony of Dr. Zaworotko, who

    17     testified for SigmaPharm, Dr. Brittain, who testified for

    18     Sunshine Lake.

    19                   THE COURT:    I meant to distinguish between

    20     defendants and defendants' experts.        Do you think I'm going

    21     to hear an argument today that disagrees with your first

    22     bullet point?

    23                   MS. WIGMORE:     Your Honor, there was no testimony

    24     to that effect.     I not sure what the defendants will argue.

    25     They have previously in the case tried to argue for a
Case 1:17-cv-00374-LPS Document 700 Filed 01/02/20 Page 43 of 169 PageID #: 16802
                                                                            1819


     1     different claim interpretation, but all of the testimony was

     2     consistent with this plain meaning, which was the

     3     agreed-upon construction's plain meaning.

     4                    The second point that the experts agree upon

     5     is that each of the defendants and their manufacturing

     6     processes start with the crystalline form of apixaban N-1.

     7                    And, third, XRPD, everyone agrees, is an

     8     appropriate test to identify crystalline materials.

     9                    Turning to slide PDX-15.5, the experts agree

    10     that sharp peaks in either an XRPD pattern or an SSNMR

    11     spectrum identify crystalline materials.

    12                    The parties, the experts also agree that in

    13     XRPD, increasing sensitivity by increasing count time is

    14     appropriate to detect a small amount of a material, which is

    15     what we are addressing with each of the defendant's

    16     products.    Each of their products contains only a very

    17     small percentage of apixaban relative to the other

    18     ingredients.

    19                    And, finally, there is testimony from both Dr.

    20     Brittain and Dr. Zaworotko as well as our expert, Dr.

    21     Atwood, that testing on one of the two doses of the tablets

    22     would yield similar results as to the other, so there should

    23     be no difference in whether crystalline apixaban is present

    24     in one versus the other based on the common manufacturing

    25     process.
Case 1:17-cv-00374-LPS Document 700 Filed 01/02/20 Page 44 of 169 PageID #: 16803
                                                                            1820


     1                   Now, Unichem admits that its material is

     2     crystalline, so they are not disputing this particular

     3     limitation.    So for the comprising crystalline apixaban

     4     material, I will address only SigmaPharm and Sunshine Lake

     5     in order.

     6                   I will start with SigmaPharm.        We presented two

     7     experts to opine that SigmaPharm's ANDA products contain

     8     crystalline apixaban.      Dr. Atwood conducted XRPD testing and

     9     Dr. Munson conducted SSNMR testing.

    10                   The first form of infringement testing is the

    11     XRPD conducted by Dr. Atwood.       Again, SigmaPharm's tablet

    12     contains a small amount of apixaban, only 3.1 percent.

    13     Therefore, he needed to conduct very sensitive XRPD scans

    14     and he did so with count times of up to 100 seconds.           And as

    15     Your Honor may recall, Dr. Atwood explained that the count

    16     time impacts the standard of deviation and a higher count

    17     time is more sensitive.      There's no dispute about that from

    18     the defendants.

    19                   Now, turning to the summary of Dr. Atwood's

    20     testing, he observed several peaks that were associated with

    21     a characteristic peak of crystalline apixaban in the '945

    22     patent, that's the 12.3 peak, the 12.9 peak and the 27.1

    23     peak.   And then he also compared the material he tested

    24     from SigmaPharm to the testing that SigmaPharm conducted

    25     on its crystalline API and found that another peak also
Case 1:17-cv-00374-LPS Document 700 Filed 01/02/20 Page 45 of 169 PageID #: 16804
                                                                            1821


     1     matched the peak at 22.0.       So in total, there's a total

     2     of four matches of peaks that prove the presence of

     3     crystalline apixaban.

     4                   Now, Dr. Zaworotko, who SigmaPharm's expert,

     5     conceded that a single sharp peak, turning to slide

     6     PDX-15.10, is indicative of the presence of crystalline

     7     material, and Dr. Atwood observed four.

     8                   Now, turning back to 15.9, Dr. Atwood testified

     9     that the peaks he did not see from the '945 patent were

    10     obscured by excipient peaks, and Your Honor may recall the

    11     testimony about how the excipients are present in much

    12     greater quantities and therefore have sharp peaks that in

    13     some cases mask the peaks that would have been seen for

    14     crystalline apixaban.      And this shown on PDX-15.9 is a test

    15     of SigmaPharm's placebo tablet, which is all of the

    16     ingredients in the tablet except for the active ingredient

    17     apixaban.

    18                   Dr. Atwood did this scan, determined that there

    19     were, in fact, peaks of the excipients in the regions where

    20     he was unable to see peaks from the apixaban.

    21                   And so that demonstrated those peaks were, in

    22     fact, obscured by the much more voluminous excipients in the

    23     material.

    24                   THE COURT:    Doesn't that illustrate that either

    25     the placebo is hiding the peaks of the crystal or the
Case 1:17-cv-00374-LPS Document 700 Filed 01/02/20 Page 46 of 169 PageID #: 16805
                                                                            1822


     1     crystal isn't there?      It could be either.      I think -- did I

     2     hear anything that would tell me that the scan would look

     3     different if it was there as opposed to it was not there?

     4                   MS. WIGMORE:     Your Honor, Dr. Atwood testified

     5     that he is confident that they're there but that these peaks

     6     would be expected to conceal them, given the volume of the

     7     material.

     8                   He also testified and cited to the USP, which is

     9     a common resource for XRPD practice, that you don't need to

    10     match each and every peak of a material to identify its

    11     presence.    And as I showed previously, Dr. Zaworotko agreed

    12     one sharp peak may be enough so finding four peaks.

    13                   THE COURT:    He did not agree, I don't think, but

    14     correct me if I'm wrong, that one peak is enough to identify

    15     crystalline apixaban as opposed to crystalline versus

    16     amorphous.

    17                   MS. WIGMORE:     That is correct.     He was saying,

    18     generally speaking, one peak can be enough to identify the

    19     presence of crystalline material.

    20                   In this case, Dr. Atwood found four that

    21     corresponded and had a reasonable explanation for why the

    22     others were not seen and could not be seen because of the

    23     large volume of excipients present.

    24                   So four is sufficient, based on Dr. Atwood's

    25     testimony.
Case 1:17-cv-00374-LPS Document 700 Filed 01/02/20 Page 47 of 169 PageID #: 16806
                                                                            1823


     1                   THE COURT:    What do you argue or what do you say

     2     the evidence is about the minimum number of peaks that could

     3     persuade me or should persuade me as a reasonable

     4     fact-finder if I'm only persuaded only one of those peaks is

     5     really there?     Is that enough for me to find that, yes, we

     6     have crystalline apixaban?

     7                   MS. WIGMORE:     It potentially could, but that is

     8     not our circumstance.      We have the four here, and then you

     9     will see we have three with respect to Sunshine Lake.            Plus,

    10     for each of the two defendants, we have confirmatory

    11     evidence, which I will come to.

    12                   In the case of the SigmaPharm material, we have

    13     the SSNMR testing by Dr. Munson; and in the case of Sunshine

    14     Lake, we have their own testing showing the presence of

    15     crystalline material forming in their product.          And,

    16                   In fact, I'll come to this slide momentarily,

    17     but when Sunshine Lake identified crystalline material

    18     present in its product, they relied on the presence of only

    19     one peak, at 17.1.      So certainly one of the defendants has

    20     deemed the presence of one peak to be indicative of the

    21     presence of crystalline apixaban.

    22                   So turning to the Dr. Munson testing.         This is

    23     the second form of infringement evidence we have against

    24     SigmaPharm, and Dr. Munson conducted SSNMR testing that

    25     independently confirmed Dr. Atwood's conclusion that
Case 1:17-cv-00374-LPS Document 700 Filed 01/02/20 Page 48 of 169 PageID #: 16807
                                                                            1824


     1     SigmaPharm ANDA products contain crystalline apixaban.

     2                   He used the carbon 13 SSNMR method, and he also

     3     tested BMS's crystalline API to have a basis for comparison

     4     of the peaks.

     5                   And he observed 12 peaks in the spectrum that

     6     were in the same position as the peaks for BMS's crystalline

     7     API, and he found that 6 of those 12 peaks were clearly

     8     resolved, which means you can visibly see the shape of the

     9     peak of SigmaPharm's tablets corresponding with the peaks

    10     and what we know to be crystalline API, the BMS API.

    11                   Now, as Your Honor may recall, turning to

    12     PDX-15.13, the six peaks in the SigmaPharm product mapped

    13     neatly onto the location and shape of the corresponding

    14     peaks of BMS's material.

    15                   So this, again, is confirmatory evidence that

    16     the crystalline apixaban is present.

    17                   So we have discussed two independent pieces of

    18     information that show crystalline material in SigmaPharm's

    19     final product, crystalline apixaban, and I would now like to

    20     turn to SigmaPharm's response to that evidence.

    21                   SigmaPharm presented three experts, Dr.

    22     Zaworotko, who addressed XRPD, and Dr. Apperley and

    23     Dr. Schurko who addressed the SSNMR testing; and I will take

    24     them in order.

    25
Case 1:17-cv-00374-LPS Document 700 Filed 01/02/20 Page 49 of 169 PageID #: 16808
                                                                            1825


     1                   With respect to XRPD, Dr. Zaworotko criticized

     2     Dr. Atwood's testing but he did no testing of his own.

     3     Instead, he relied on two forms of XRPD testing from two

     4     different sources.

     5                   The first was testing conducted by a company

     6     called Catalent, a third-party company retained by

     7     SigmaPharm.    Catalent tested SigmaPharm's drug product

     8     intermediate, which is not its final product, it's something

     9     along the way, and the drug product intermediate has

    10     6.6 percent apixaban.

    11                   Dr. Zaworotko conceded that the Catalent test he

    12     relied on used a count time of only one second, which is two

    13     orders of magnitude below the count time that Dr. Atwood

    14     used.

    15                   In short, the Catalent tests were not

    16     sufficiently sensitive to detect the low amount of apixaban

    17     in SigmaPharm's intermediate.

    18                   Second, Dr. Zaworotko relied on XRPD tests on

    19     SigmaPharm's final product that SigmaPharm conducted as part

    20     of its FDA submission, but it's undisputed that those tests

    21     were incapable of detecting any crystalline apixaban present

    22     in SigmaPharm's tablets.

    23                   As SigmaPharm explained to the FDA, and

    24     Dr. Zaworotko conceded, SigmaPharm's XRPD test had a limit

    25     of detection of 5 percent, but SigmaPharm's tablets contain
Case 1:17-cv-00374-LPS Document 700 Filed 01/02/20 Page 50 of 169 PageID #: 16809
                                                                            1826


     1     only 3.125 percent crystalline apixaban.

     2                   Turning to slide PDX-15.15.

     3                   Dr. Zaworotko agreed that a limit of detection

     4     provides crucial information regarding whether the

     5     diffractometer, which is XRPD equipment, can actually detect

     6     any crystalline API.

     7                   He further conceded an XRPD test with a limit of

     8     detection of 5 percent is invalid for analyzing a component

     9     that is only 3 percent of a sample.

    10                   SigmaPharm's XRPD testing did not detect

    11     crystalline apixaban because it was not sensitive enough to

    12     do so.

    13                   So in short, none of the tests that

    14     Dr. Zaworotko relied on was sensitive enough to detect any

    15     amount of apixaban in SigmaPharm's ANDA product.

    16                   By contrast, Dr. Atwood conducted more sensitive

    17     XRPD tests, which everyone agrees is needed when you are

    18     testing for a small amount of material.

    19                   So turning now to SigmaPharm's response to

    20     Dr. Munson's SSNMR testing.

    21                   SigmaPharm offered two experts to respond to

    22     that:    Dr. Apperley, who conducted some testing, and

    23     Dr. Schurko who did not but rather relied on Dr. Apperley's

    24     testing.

    25                   Dr. Apperley's testing is meaningless in view,
Case 1:17-cv-00374-LPS Document 700 Filed 01/02/20 Page 51 of 169 PageID #: 16810
                                                                            1827


     1     again, of its insufficiently sensitive limit of detection.

     2                   Turning to slide PDX-15.17.

     3                   Dr. Apperley conceded that the only test where

     4     he attempted to measure the limit of detection had a

     5     1.5 percent limit.      In other words, based on his own

     6     estimate, about 50 percent of the apixaban in SigmaPharm's

     7     tablet could be crystalline and his test would not detect

     8     it.

     9                   Because his testing was insufficiently

    10     sensitive, Dr. Schurko's opinion relying on that data is

    11     similarly flawed.

    12                   The tests were not sensitive enough to reach the

    13     conclusion that SigmaPharm's ANDA products contain no

    14     crystalline apixaban, which is what they testified to.

    15                   Now, in addition to relying on Dr. Apperley's

    16     insufficiently sensitive testing, Dr. Schurko attempted to

    17     repackage Dr. Munson's data and to suggest that the peaks

    18     were lacking.

    19                   But as Mr. Prussia showed during

    20     cross-examination of Dr. Schurko, Dr. Schurko actually

    21     reprocessed Dr. Munson's data using different parameters in

    22     a way that made the spectra seem noisier and changed its

    23     appearance.

    24                   That does not undermine Dr. Munson's conclusions

    25     that those peaks were, in fact, present.
Case 1:17-cv-00374-LPS Document 700 Filed 01/02/20 Page 52 of 169 PageID #: 16811
                                                                            1828


     1                   I'll turn now to the Sunshine Lake infringement

     2     evidence.    Again, we have two forms of independent evidence

     3     showing their infringement.

     4                   The first, again, is testing by Dr. Atwood.

     5                   He tested a 2.5-milligram sample of Sunshine

     6     Lake's product using the same XRPD approach I discussed with

     7     respect to SigmaPharm.      He compared the peaks he found in

     8     his analysis to both the characteristic peaks in the '945

     9     patent and to peaks he found in his own analysis of Sunshine

    10     Lake's API crystalline apixaban API.

    11                   Now, Sunshine Lake's product contained only

    12     2.5 percent apixaban.      So to ensure his tests were

    13     sufficiently sensitive to detect that low amount, Dr. Atwood

    14     ran some of his scans on Sunshine Lake's material with a

    15     count time of 1,000 seconds.

    16                   Turning to PDX-15.20.

    17                   Here is a summary of the peaks that Dr. Atwood

    18     found and how they correspond with actual crystalline

    19     apixaban peaks.

    20                   He observed two characteristic peaks in Sunshine

    21     Lake's product of crystalline apixaban from the '945 patent

    22     at 12.3 and 27.1.

    23                   He explained, again, that the remaining four

    24     characteristic peaks from the '945 patent were obscured by

    25     excipient.
Case 1:17-cv-00374-LPS Document 700 Filed 01/02/20 Page 53 of 169 PageID #: 16812
                                                                            1829


     1                   He then compared the results that he found to

     2     the sample of API that he tested from Sunshine Lake and

     3     found a corresponding peak at 16.9.        That matched.

     4                   Now, Dr. Atwood testified that these three

     5     corresponding peaks allow him to conclude that Sunshine

     6     Lake's ANDA products contain crystalline apixaban.

     7                   Now, again, as I mentioned previously, we expect

     8     the defendants and Sunshine Lake may argue that matching

     9     three peaks is not enough.       But let's have a look at

    10     Sunshine Lake's own actions and statements.

    11                   At PDX-15.21, we see a portion of Sunshine

    12     Lake's ANDA, and you see they have circled a single peak in

    13     one of their lab batches, the six-month accelerated lab

    14     batch showing a peak at 17.1.       And as you see below this

    15     chart, which is something it submitted to the FDA, they

    16     found that Form N-1, which is crystalline apixaban, was

    17     generated based on that single peak.         By contrast,

    18     Dr. Atwood found three.

    19                   Our second form of infringement proof against

    20     Sunshine Lake is related to what we just saw.          And that is

    21     their own testimony and documents.

    22                   Now, Sunshine Lake's own observations were that

    23     its apixaban tablets can convert to crystalline.

    24                   You may recall the testimony of Dr. Yong Chen.

    25     He testified about some internal Sunshine Lake document that
Case 1:17-cv-00374-LPS Document 700 Filed 01/02/20 Page 54 of 169 PageID #: 16813
                                                                            1830


     1     showed significant amounts of conversion from apixaban to

     2     crystalline apixaban in their products.         And then he

     3     testified that Sunshine Lake has observed the conversion of

     4     amorphous apixaban to crystalline apixaban in some of its

     5     own studies.

     6                    That admission is consistent with what Sunshine

     7     Lake has represented to the FDA.

     8                    THE COURT:   So there is only one single lab

     9     batch; correct?

    10                    MS. WIGMORE:    In the ANDA, that is true.       But

    11     prior to that, we went through an internal HEC, which is

    12     a Sunshine Lake parent document, showing that this was a

    13     problem they consistently saw in the development of this

    14     product.

    15                    And the laboratory batch they reported to the

    16     FDA was on a six-month accelerated stability study which

    17     Dr. Atwood said was particularly important given that we're

    18     looking at the acceleration of the conditions that could

    19     lead to crystallization in a shorter amount of time.

    20                    He also, although Dr. Chen tried to suggest

    21     that they corrected their ANDA, they did submit amendments

    22     as was disclosed in this case, but as we showed on his

    23     cross-examination, they retained that information.           And,

    24                    I want to pull up slide PDX-15.23, where he

    25     read a statement from their amended ANDA that contains the
Case 1:17-cv-00374-LPS Document 700 Filed 01/02/20 Page 55 of 169 PageID #: 16814
                                                                            1831


     1     following language:

     2                   "Thus, it can be concluded that the polymorph

     3     conversion can consistently occur during the stability of

     4     apixaban tablets."

     5                   And that statement remains in Sunshine Lake's

     6     ANDA even after the amendment.

     7                   THE COURT:    But I thought his argument, or at

     8     least what he was suggesting, I thought, was this did

     9     historically happen.      They did observe it.      They have told

    10     the FDA that, and it might be false or worse if they

    11     completely take that out.       They can't turn back time.

    12                   Is this something they saw, bit whether that is

    13     at all reliable evidence to predict that their final product

    14     will ever convert to crystalline is a different question

    15     entirely, isn't it?

    16                   MS. WIGMORE:     He did suggest that it needed to

    17     stay in the ANDA, but the test results prove the opposite of

    18     what Sunshine Lake's position is.        Sunshine Lake's position

    19     is when you create this amorphous dispersion, there can be

    20     no conversion of what they call the amorphous to the

    21     crystalline, but their own laboratory batch testing showed

    22     that it occurred and it showed that it occurred

    23     significantly using the same manufacturing process that they

    24     used in their exhibit batches.

    25                   So this countervails the argument that once you
Case 1:17-cv-00374-LPS Document 700 Filed 01/02/20 Page 56 of 169 PageID #: 16815
                                                                            1832


     1     have this amorphous dispersion, you can't have crystalline

     2     apixaban.    Their own testing shows it, and, importantly, Dr.

     3     Atwood shows it as well in the sample that he received from

     4     Sunshine Lake in discovery.

     5                   Now, how did Sunshine Lake respond to these two

     6     forms of proof?     They offered testimony of their expert, Dr.

     7     Brittain, and Dr. Brittain's testimony not only fails to

     8     undermine Dr. Atwood's testing, it actually supports Dr.

     9     Atwood's conclusion.

    10                   Now, first of all, Dr. Brittain did conduct some

    11     testing of Sunshine Lake's products, but that testing was

    12     insufficiently sensitive.

    13                   He agreed in his testimony that Dr. Atwood's

    14     method of using slow scans to increase sensitivity was

    15     reasonable due to the small percentage of apixaban in

    16     Sunshine Lake's ANDA product, yet Dr. Brittain admitted that

    17     each of his XRPD scans were the equivalent of a 0.33 second

    18     count time, which is orders of magnitude less than the 1,000

    19     seconds that Dr. Atwood used.

    20                   And, again, because of the small amount of

    21     material, it does take time to observe these crystalline

    22     apixaban particles, but he didn't take the time to do that.

    23     Instead he conducted five short scans and he averaged the

    24     results, but by his own calculation, even if you take into

    25     account those five scans he did, that would only increase
Case 1:17-cv-00374-LPS Document 700 Filed 01/02/20 Page 57 of 169 PageID #: 16816
                                                                            1833


     1     the effective count time to 1.7 or 1.75 seconds, which,

     2     again, is several orders of magnitude below the thousand

     3     seconds that Dr. Atwood was using.

     4                   Now, turning to the next issue, Dr. Brittain

     5     agreed with Dr. Atwood's identification of a peak at

     6     12.4 degrees in Sunshine Lake's product.         He conceded that

     7     Dr. Atwood's more sensitive testing indisputably showed a

     8     reproducible peak at 12.4 degrees, which corresponds with

     9     one of the characteristic peaks in the '945 patent.           So

    10     there's agreement from both sides' experts that one of the

    11     crystalline apixaban peaks was present in Sunshine Lake's

    12     tablets.

    13                   Now, Dr. Brittain tried to explain that away by

    14     suggesting that this indisputable 12.4-degree peak was

    15     associated not with crystalline apixaban, but instead with

    16     an excipient he called lactose anhydrous.

    17                   Dr. Brittain tested from his own lab what he

    18     thought was a sample of lactose anhydrous and claimed that

    19     it corresponded with, and therefore explained this

    20     12.4-degree peak that Dr. Atwood found.         But when Dr.

    21     Atwood obtained a sample of the material Dr. Brittain

    22     tested, he proved that Dr. Brittain was wrong.          The material

    23     Dr. Brittain had tested was actually lactose monohydrate,

    24     and Dr. Brittain conceded that Dr. Atwood was right about

    25     that.
Case 1:17-cv-00374-LPS Document 700 Filed 01/02/20 Page 58 of 169 PageID #: 16817
                                                                            1834


     1                   Lactose monohydrate is not an ingredient in

     2     Sunshine Lake's ANDA product.       It's not mentioned anywhere

     3     in the ANDA, so it cannot possibly explain the 12.4-degree

     4     peak in Sunshine Lake's ANDA product.         That peak is

     5     attributable to crystalline apixaban rather than any form of

     6     lactose.

     7                   Now, Dr. Atwood's XRPD scans and Sunshine Lake's

     8     own witness testimony and documents confirm that its ANDA

     9     products contain crystalline apixaban.         Dr. Brittain's

    10     testing is insufficiently sensitive to show otherwise.

    11                   Now, the question is why did both SigmaPharm and

    12     Sunshine Lake rely on testing that clearly was not sensitive

    13     enough to detect crystalline apixaban?         The fair inference

    14     is that they were not looking to find it, because their

    15     tablets, both SigmaPharm's and Sunshine Lake's tablets

    16     contain crystalline apixaban, they by definition comprise

    17     crystalline apixaban particles.        And as we heard from Dr.

    18     Myerson, all crystals are particles, so there's no issue

    19     about whether they're particles once we establish that

    20     they're crystalline.

    21                   Now I will turn to the issue of particle

    22     size, which is the second disputed limitation.          And,

    23     again, there are a number of points on which the experts

    24     agreed.

    25                   Turning to slide 15.28, the experts agree that
Case 1:17-cv-00374-LPS Document 700 Filed 01/02/20 Page 59 of 169 PageID #: 16818
                                                                            1835


     1     crystals can form as described by the models of nucleation

     2     and crystal growth, which Dr. Atwood testified about.

     3     Everyone agreed that it's theoretically possible that is how

     4     crystal growth occurs.

     5                   The experts agree that the manufacturing

     6     processes will cause apixaban to be dispersed because the

     7     apixaban solution is rapidly dry.        That is true for both

     8     Sunshine Lake and for SigmaPharm.

     9                   The experts agree that limiting the mobility of

    10     apixaban particles can inhibit crystal growth once crystals

    11     form, because crystals need to move and interact with each

    12     other to continue to grow.

    13                   And the experts agreed that the excipients that

    14     are present in significant quantities in these ANDA products

    15     can inhibit crystal GROWTH, particularly povidone, which is

    16     a polymer found both in SigmaPharm's and Sunshine Lake's

    17     final product.

    18                   So I will start with the evidence against

    19     SigmaPharm.    I'm pulling up a slide that SigmaPharm used

    20     describing a portion of its manufacturing process just to

    21     show that they engage in this quick drying, and then they

    22     end up in their intermediate with what they call amorphous

    23     dispersion that you can see has the red lines for polymer

    24     with a crystalline apixaban in between.         We say the

    25     crystalline apixaban.      They deny it, but our testing proves
Case 1:17-cv-00374-LPS Document 700 Filed 01/02/20 Page 60 of 169 PageID #: 16819
                                                                            1836


     1     that there's at least some present.

     2                   Now, because of the nature of this manufacturing

     3     process, there's a low concentration of API.          There's rapid

     4     drying that will limit mobility and create small domains of

     5     apixaban.    The apixaban crystals cannot grow beyond the

     6     region because the excipients keep the particles apart.

     7                   As Dr. Atwood explained, there just won't be

     8     enough apixaban in these individual pockets to form large

     9     crystalline apixaban particles.        The end result, as Dr.

    10     Atwood testified, is that there is just not enough material

    11     in these individual pockets to support growth of 89 microns

    12     or more.    For SigmaPharm, Dr. Atwood testified that the

    13     particle size would be small, roughly two orders of

    14     magnitude below that 89 micron cutoff.

    15                   Now, turning to Sunshine Lake, the process is

    16     similar, but not identical.       Again, they are starting with

    17     crystalline apixaban.      They use spray-drying to rapidly dry

    18     the apixaban solution.      And as Dr. Atwood testified, the

    19     excipients separate and keep apart the apixaban, and the

    20     manufacturing process means that there will not be large

    21     crystalline apixaban entities or large crystallites of

    22     apixaban.    Dr. Brittain agrees that Dr. Atwood's explanation

    23     that excipients would prevent further crystal growth is a

    24     plausible theory.

    25                   Now, at bottom, SigmaPharm and Sunshine Lake
Case 1:17-cv-00374-LPS Document 700 Filed 01/02/20 Page 61 of 169 PageID #: 16820
                                                                            1837


     1     cannot reconcile on the one hand designing a manufacturing

     2     method to attempt to avoid crystallinity and, on the other

     3     hand, the argument that their manufacturing process would

     4     somehow yield large apixaban crystals that would be above

     5     the D90 threshold of 89 microns.

     6                   We know from the testing evidence that

     7     SigmaPharm's and Sunshine Lake's processes failed to

     8     completely prevent the formation of crystalline apixaban

     9     particles because we found them, and in the case of Sunshine

    10     Lake, they found them.      But none of the other sides' experts

    11     has offered any plausible explanation as to how those

    12     crystalline apixaban particles that are present could grow

    13     anywhere close to 89 microns and deal with the manufacturing

    14     constraints that they themselves have imposed.          This is an

    15     example of a failed attempt to design around.          They tried to

    16     avoid crystalline.      They didn't avoid crystalline, but in

    17     doing so, they limited how large the crystalline particles

    18     could grow.

    19                   THE COURT:    All right.    We're on infringement

    20     still, so the burden is on you.

    21                   MS. WIGMORE:     The burden is on us, yes.

    22                   THE COURT:    And unless I missed it, I don't

    23     think I saw any calculation of any D90 value from any of your

    24     experts.    Isn't that correct?

    25                   MS. WIGMORE:     There was no calculation of D90
Case 1:17-cv-00374-LPS Document 700 Filed 01/02/20 Page 62 of 169 PageID #: 16821
                                                                            1838


     1     value because the claim does not require us to recite a

     2     calculation.    The claim requires that the particles be equal

     3     to or below a D90 of 89 microns, and that both Dr. Atwood and

     4     Dr. Berkland for Unichem testified that the particles will

     5     be substantially below that 89 microns, so substantially

     6     below that a calculation would not be necessary.           Again, a

     7     precise calculation is not what the claims require.           It's a

     8     threshold.

     9                    THE COURT:   But striking when so much of the

    10     plaintiffs' arguments on many points is that the defendants'

    11     experts weren't asked to do certain tests that they

    12     acknowledge they could have done, it seems like the shoe is

    13     on the other foot here.       You could have asked for your

    14     experts to calculate a D90 , couldn't you?

    15                    MS. WIGMORE:    We certainly could have, but we do

    16     have testing evidence contrary to what was being argued

    17     about the defendants' case on the '208.

    18                    First of all, we have multiple forms of evidence

    19     showing the presence of crystalline.         We have detailed

    20     testimony about the manufacturing process and how that would

    21     limit particle size.      We have no testimony from the other

    22     side suggesting that these particles would be above

    23     89 microns.    And for Unichem, as we'll come to, we do have

    24     special measurements of particle size that are substantially

    25     below 89 microns.
Case 1:17-cv-00374-LPS Document 700 Filed 01/02/20 Page 63 of 169 PageID #: 16822
                                                                            1839


     1                   Now, again, Unichem admits, turning to

     2     PDX-15.31, they admit that they have the crystalline, so the

     3     question for Unichem was only, is it within the particle

     4     size limitation?     And we have the -- Dr. Berkland's testing

     5     using the SEM-EDS method that shows that that would be the

     6     case.

     7                   Now, we have heard a lot of characterizations of

     8     the Berkland method in this case.        Berkland himself denies

     9     that name.    He uses technology that was widely used and

    10     widely known, which is the SEM-EDS technology.          He put

    11     into the record a number of articles showing that that

    12     was a well-known and used technique at the time of the

    13     invention.

    14                   So he performed that analysis.        He was able to

    15     isolate and identify the apixaban particles because, as he

    16     testified, they are the only ingredient in the Unichem

    17     product that contains nitrogen.

    18                   So the elements on mapping that he did using EDS

    19     allowed him to distinguish between particles that contain

    20     nitrogens and thus were apixaban and the other ingredients

    21     in Unichem's tablet.

    22                   He was then able to measure the size because the

    23     equipment, the SEM equipment contains this scale bar, and as

    24     we can see here on PDX-15.32, there's a scale bar on ten

    25     microns on this particular slide, and you see the timing,
Case 1:17-cv-00374-LPS Document 700 Filed 01/02/20 Page 64 of 169 PageID #: 16823
                                                                            1840


     1     nitrogen particles, that are well below that and at a level

     2     that Dr. Berkland testified was about one micron.

     3                   So turning to Dr. Berkland's testimony on

     4     PDX-15.33, he testified that he observed thousands of

     5     apixaban particles in Unichem's product, all of which were

     6     about one micron in size.

     7                   He saw no particles even approaching 89

     8     microns, and based on that observation, he was able to

     9     readily conclude that the D90 could not be anywhere near

    10     89 microns.

    11                   THE COURT:    Did we hear anything about any tests

    12     of statistical significance from Dr. Berkland?

    13                   MS. WIGMORE:     He testified about the number of

    14     granules that he tested and that each granule he assumed

    15     would contain a hundred, if not a thousand apixaban

    16     particles.

    17                   So he tested thousands of apixaban particles and

    18     he compared that to some of the prior art that he attributes

    19     where this method was used.       There's testing in the prior

    20     art that's based on only 100 particles.         So he did not do a

    21     statistical significance analysis, but he testified that he

    22     believed that his sampling was appropriate and

    23     representative, particularly given the concept of content

    24     uniformity, which we heard about from Dr. Chambliss.

    25                   Content uniformity occurs in ANDA products
Case 1:17-cv-00374-LPS Document 700 Filed 01/02/20 Page 65 of 169 PageID #: 16824
                                                                            1841


     1     because, of course, you want your active ingredient to be

     2     uniformly distributed throughout the product.          You don't

     3     want there to be isolated pockets, because then therapeutic

     4     effect would vary across pills and across perhaps batches.

     5                   So based on that principle, which the defendants

     6     themselves have embraced, if you're testing particles from

     7     particular random samples, which he did, and you're

     8     consistently seeing the same result, it's reasonable to

     9     conclude that that is representative, particularly since the

    10     results were consistent.       We entered into the record

    11     numerous analyses he did on numerous batch tablets and they

    12     were all the same.      So certainly, there is ample evidence

    13     that there's nothing close to 89 microns.

    14                   Now, he then confirmed his opinion by

    15     looking at Unichem's manufacturing process, which is

    16     illustrated on PDX-15.34.       And, again, this is an

    17     oversimplification of the process, but it showed the main

    18     step, which includes starting with the excipients,

    19     dissolving the API, a very small amount of the API in a

    20     drug solution, and then spray drying that onto the excipient

    21     granules.    And as Dr. Berkland testified, just based on

    22     this manufacturing process, you would expect the particles

    23     that come out of this spray-drying process with the rapid

    24     drying and the limited amount of apixaban to be very small,

    25     in the one micron level, and that's exactly what his testing
Case 1:17-cv-00374-LPS Document 700 Filed 01/02/20 Page 66 of 169 PageID #: 16825
                                                                            1842


     1     found.

     2                   Now, counsel for Unichem had suggested that

     3     because the SEM-EDS method is not specifically discussed in

     4     the '945 patent, it cannot be a reliable method to prove

     5     infringement.     But Dr. Berkland explained that SEM-EDS is a

     6     routine and well understood technique.         Dr. Myerson

     7     reiterated that.     And a person of ordinary skill would have

     8     known that it was an available method to measure the size

     9     and composition of the apixaban particles.

    10                   We talked about D90 .    Unichem has argued that he

    11     failed to calculate the D90 , but, again, there are two

    12     reasons for that.     One is the claims do not require precise

    13     value.   You just need to be below the threshold, and every

    14     particle he observed was approximately one micron in size.

    15     A person of ordinary skill would understand that the claim

    16     limitation means 90 percent of the volume of crystalline

    17     apixaban particles have to be less than or equal to

    18     89 microns.    So it's just not reasonable given the content

    19     uniformity principles, given everything he saw was

    20     consistent that somehow there would be these giant particles

    21     elsewhere that would raise the D90 above 89 microns.

    22                   Now, let me address Unichem's response to

    23     Dr. Berkland's opinion.

    24                   Their response was to conduct irrelevant

    25     testing.
Case 1:17-cv-00374-LPS Document 700 Filed 01/02/20 Page 67 of 169 PageID #: 16826
                                                                            1843


     1                   Unichem's expert, Dr. Genck, tested Unichem's

     2     starting API, apixaban in bulk form, but that is irrelevant

     3     testing in view of Unichem's spec process; and the reason

     4     for that is, as he agreed during his cross-examination,

     5     Unichem dissolves that crystalline apixaban.          So whatever

     6     the size was at the beginning of the process doesn't tell us

     7     anything about the size later in the process.

     8                   If we could turn to PDX-15.36.

     9                   Dr. Genck acknowledged he has no evidence that

    10     the particle size from the bulk apixaban API is the same as

    11     the particle size from the final Unichem product.

    12                   So the testing he conducted was simply not

    13     relevant.

    14                   In addition, his entire noninfringement opinion

    15     is based on the very claim construction that was advanced by

    16     Unichem during Markman and rejected.

    17                   Now, during claim construction, Unichem and

    18     Dr. Genck proposed that the term "apixaban particles" have

    19     a D90 , be construed as D90 , as is measured by laser light

    20     scattering, such as Malvern light scattering of bulk

    21     apixaban particles.

    22                   But turning to PDX-15.37, that construction was

    23     rejected and the claim construction opinion makes clear that

    24     nothing in the patent requires particle size to be measured

    25     one and only one way.
Case 1:17-cv-00374-LPS Document 700 Filed 01/02/20 Page 68 of 169 PageID #: 16827
                                                                            1844


     1                   In particular, only by a laser light scattering

     2     method using only bulk apixaban particles as Unichem

     3     contends.

     4                   But when we cross-examined Dr. Genck, he

     5     admitted that he applied that very same rejected

     6     interpretation in his infringement opinion.          He was asked,

     7     "Were you aware of the opinion when you prepared your expert

     8     report in this case?"

     9                   And his answer was he was aware of that opinion,

    10     but "I'm not necessarily saying that because it is an

    11     opinion, that I'm going to agree with it as a person of

    12     ordinary skill in the art."

    13                   So his opinion in this case remains not simply

    14     that laser light scattering might be used, but that it must

    15     be used to determine the particle size and that you must

    16     test the bulk API.      That is directly contrary to the claim

    17     construction, and that is the only real basis on which he

    18     disputes Dr. Berkland testing.

    19                   Now, in sum, there is ample evidence of

    20     Unichem's infringement based on Dr. Berkland's comprehensive

    21     particle size analysis using a well-known method.

    22                   Dr. Genck's contrary opinion is both

    23     inconsistent with the operative claim construction and

    24     irrelevant in view of Unichem's specific process.

    25                   Now I'll turn to the defendant's validity
Case 1:17-cv-00374-LPS Document 700 Filed 01/02/20 Page 69 of 169 PageID #: 16828
                                                                            1845


     1     challenges for the '945 patent.

     2                   The defendants have tried to characterize the

     3     invention of the '945 patent as simply reducing particle

     4     size to increase dissolution.       But that is not the claimed

     5     invention.

     6                   The invention is to a solid pharmaceutical

     7     composition of apixaban that ensures consistent

     8     bioavailability or solution-like exposure which is the best

     9     oral bioavailability one can achieve.         And,

    10                   This invention is described in detail in the

    11     specification, and we walked through that with Dr. Myerson.

    12                   To achieve consistent exposure, the inventors

    13     unexpectedly discovered that the apixaban formulation had to

    14     have a dissolution rate of at least 77 percent in

    15     30 minutes.    But that was not the end of the inquiry.

    16                   After rigorous discovery, the inventors discover

    17     the only parameter that materially impacted the dissolution

    18     rate was the D90 particle size of equal to or less than

    19     89 microns.

    20                   It is the combination of these two factors --

    21     and that's critical, it is not just the particle size, it is

    22     not just the dissolution rate.        It is the specific

    23     dissolution rate cutoff and the particle size limitation

    24     that is necessary to achieve it that forms the heart of the

    25     '945 patent invention.
Case 1:17-cv-00374-LPS Document 700 Filed 01/02/20 Page 70 of 169 PageID #: 16829
                                                                            1846


     1                   And that is illustrated in Figures 3 and 4 of

     2     the '945 patent which Dr. Myerson discussed at length.

     3                   Now, on validity, the defendants bear the burden

     4     of proof by clear and convincing evidence, and they failed

     5     to carry that burden both for their obviousness defense and

     6     their 112 defenses.

     7                   I'll start with obviousness.

     8                   The defendants's obviousness case rests on the

     9     proposition that it would have been obvious for a person of

    10     ordinary skill to use a smaller particle size to increase

    11     apixaban's bioavailability.

    12                   That argument fails for two reasons.

    13                   First, there were no reported issues with

    14     apixaban's bioavailability and, therefore, there was no

    15     reason a person of skill would have been motivated to

    16     improve it.

    17                   No. 2, even if a person of skill would have

    18     wanted to change the formulation, there was no reason to do

    19     so.   But even if they wanted to do that, they would not have

    20     looked to improve the dissolution rate.         And,

    21                   Let's look at those one at a time.

    22                   First of all, the prior art expressly reported

    23     that apixaban had good bioavailability.         It had been tested

    24     with thousands of patients as of the priority date in Phase

    25     II trials, and was in the midst of Phase III trials
Case 1:17-cv-00374-LPS Document 700 Filed 01/02/20 Page 71 of 169 PageID #: 16830
                                                                            1847


     1     involving tens of thousands of patients.

     2                   I'm showing on PDX-15.40, the Carreiro reference

     3     which Dr. Chambliss, their validity expert, agreed was the

     4     most comprehensive description of the apixaban clinical

     5     trials as of the priority date.

     6                   The Carreiro reference makes clear that apixaban

     7     has good oral bioavailability and rapid oral absorption.

     8                   But that was not the only reference to say so.

     9                   Turning to the next few slides, we have the

    10     Pinto reference, the Teague reference, and the Erickson

    11     reference.    And as we can see, each those references, which

    12     are all from before the priority date, describe apixaban's

    13     good oral bioavailability.       So that was the state of the art

    14     at that time.

    15                   Now, turning to PDX-15.44, this is an excerpt

    16     from the Teague reference that showed that apixaban

    17     bioavailability is equal to and perhaps even better than the

    18     state of the art Factor Xa inhibitor -- oral Factor Xa

    19     inhibitors at the time.      So all signs from the prior art

    20     were that bioavailability was not a problem.

    21                   And as Dr. Myerson testified, there is no

    22     reason to change a formulation that is already working.

    23     Particularly when you are in Phase III and you have trials

    24     going on, you don't want to change it and disrupt your FDA

    25     process unless there is a good reason to do so, and here
Case 1:17-cv-00374-LPS Document 700 Filed 01/02/20 Page 72 of 169 PageID #: 16831
                                                                            1848


     1     there was none.

     2                   Indeed, on cross-examination, Dr. Chambliss

     3     conceded that there is no single prior art reference that

     4     existed before the priority date that described apixaban's

     5     onset of actions as being slow.        He didn't recall.     He

     6     didn't look for that.

     7                   And Dr. Myerson made clear in his testimony

     8     there is not a single reference in the prior art describing

     9     apixaban's bioavailability as anything less than good.

    10                   Now, the defendants's entire argument rests on

    11     the premise that a formulation scientist would always look

    12     to do better and that good is not great.         But that is

    13     classic hindsight.

    14                   The law tells us that there needs to be some

    15     motivation.    While the motivation need not be explicitly

    16     taught in the prior art, the defendants cannot rely on

    17     generalized notions of a need for better bioavailability;

    18     especially here, where the prior art is explicitly taught

    19     that the bioavailability of apixaban was good.

    20                   I'm showing on PDX-15.46 an excerpt from the

    21     Amerigen Pharm v UCB case rejecting the very premise on

    22     which the defendants's obviousness case rests.

    23                   That case rejected the argument that there need

    24     not be a specific problem with bioavailability a drug for

    25     one of ordinary skill in the art to be motivated to modify
Case 1:17-cv-00374-LPS Document 700 Filed 01/02/20 Page 73 of 169 PageID #: 16832
                                                                            1849


     1     the drug to further improve its bioavailability.

     2                   The Federal Circuit noted that such a conclusory

     3     argument is not sufficient to overcome the substantial

     4     evidence to the contrary, underpinning the Board's analysis.

     5                   Here, we have substantial evidence to the

     6     contrary in the form of repeated prior art publications

     7     appraising the bioavailability of apixaban.

     8                   Now, we have heard testimony about BCS, the

     9     Biopharmaceutics Classification System.

    10                   And the defendants' arguments are contrary to

    11     the expectations of a person of skill in the art regarding

    12     BCS Class III drugs.      There is no real dispute that doses of

    13     10 milligrams and under, which are the doses that were being

    14     used in the Phase III clinical trials reported in Carreiro,

    15     apixaban was known to be a BCS Class III drug.

    16                   As a BCS Class III compound, apixaban is highly

    17     soluble, and absorption of apixaban should not be controlled

    18     by dissolution rate but rather by permeability.

    19                   And if we turn to PDX-15.47.

    20                   This is the analogy that Dr. Myerson used in his

    21     testimony about rate limiting steps.

    22                   And this shows that if permeability is the

    23     rate-limiting step, then dissolution improvement is not

    24     going to improve the bioavailability.         And that was the

    25     state of the art and the understanding of a person of skill
Case 1:17-cv-00374-LPS Document 700 Filed 01/02/20 Page 74 of 169 PageID #: 16833
                                                                            1850


     1     would have had about apixaban at the time of the invention.

     2                   So while it's generally known that reducing

     3     particle size can, in some instances, improve drug

     4     bioavailability, that was only true and only known to be

     5     true for dissolution rate limited drugs.

     6                   Here, the BCS taught apixaban would not fall in

     7     that category.     It was not expected to be dissolution rate

     8     limited and, therefore, there was no motivation to reduce

     9     its particle size to try to improve bioavailability.

    10                   Now, that's particularly true because as shown

    11     in PDX-15.48, the Lantz reference, PTX-732 made clear there

    12     were known disadvantages of reducing particle size; and they

    13     are set forth here and were discussed by Dr. Myerson.

    14                   So not only was there no motivation to reduce

    15     the particle size, there were known disadvantages for doing

    16     so when you don't have to.

    17                   Now, the fact that changing dissolution rates

    18     would not be expected to improve bioavailability for a BCS

    19     Class III drug is not just a theory.         In fact, it was

    20     experimentally reported in the art before the time of the

    21     invention.

    22                   And if we turn to PDX-15.49, this is an excerpt

    23     from the Blume reference, PTX-429.

    24                   As Dr. Chambliss conceded when confronted with

    25     this reference on cross-examination, Figure 4 of the Blume
Case 1:17-cv-00374-LPS Document 700 Filed 01/02/20 Page 75 of 169 PageID #: 16834
                                                                            1851


     1     article shows that a Class III BCS drug can have different

     2     dissolution rates but identical bioavailability.

     3                   The chart on the left here, on slide 15.49, is

     4     showing the different dissolution rates, but the chart on

     5     the right is showing that bioavailability is not impacted

     6     because this is a BCS Class III drug where the limiting step

     7     is not dissolution rate but rather the permeability.

     8                   The defendants argue motivation was tied to the

     9     desire to obtain a biowaiver; and importantly, I believe

    10     Dr. Chambliss conceded and Dr. Myerson testified that

    11     biowaivers were not even available for BCS Class III drugs

    12     in the U.S. until 2015, long after the time of the

    13     invention.

    14                   Now, I'll turn very briefly to the combination.

    15                   So, Your Honor has heard a bit about these.

    16                   There are four combinations that the defendant

    17     has relied on, and they cannot prove that any of them render

    18     the invention obvious by clear and convincing evidence.

    19                   Now, for purposes of obviousness, there are two

    20     critical claim limitations.       The first is the dissolution

    21     rate limitation at 77 percent in 30 minutes; and the second

    22     is the D90 particle size that ensures consistent

    23     bioavailability.

    24                   Defendants's combinations failed to establish

    25     either.
Case 1:17-cv-00374-LPS Document 700 Filed 01/02/20 Page 76 of 169 PageID #: 16835
                                                                            1852


     1                   First, none of their references discloses the

     2     dissolution rate limitation of 77 percent in 30 minutes,

     3     which is a very key part of the invention.

     4                   For this limitation, across all four of their

     5     combinations, the only source they rely on is the 1997 FDA

     6     guidance, which is PTX-696, but the FDA guidance is merely

     7     general guidance on selecting dissolution test parameters.

     8     It does not disclose the precise dissolution rate of

     9     77 percent in 30 minutes.       It does not discuss apixaban.       It

    10     does not say anything about whether such a rate, which is

    11     not even specifically described, would provide solution-like

    12     exposure for apixaban.

    13                   So this general reference utterly fails to

    14     establish that key limitation.

    15                   Now, turning to the Nause reference, which is

    16     part of their combination.       This is DTX-359.

    17                   Now, Nause, as Dr. Myerson testified, is not

    18     prior art because all of the limitations -- everything

    19     described in the claims were available before Nause was even

    20     published.    And that's undisputed testimony.        The defendants

    21     have not responded in any way or articulated some different

    22     priority -- some different date of invention for the '945

    23     patent.

    24                   Now, Dr. Chambliss, in fact, testified that he

    25     does not contest and has no basis to contest Dr. Myerson's
Case 1:17-cv-00374-LPS Document 700 Filed 01/02/20 Page 77 of 169 PageID #: 16836
                                                                            1853


     1     opinion on that issue.

     2                    But even if the Court were to determine that

     3     Nause is prior art, it does not come close to disclosing the

     4     key limitation.

     5                    Nause concerned a controlled release formulation

     6     which is actually the opposite of what the claims are

     7     driving toward.     Control release is the amount being

     8     released over a longer period of time.         Nause discloses just

     9     as an example in a table, it's an immediate release,

    10     immediate release tablet, but it does not contain a

    11     dissolution rate that is within the scope of the claims, and

    12     it says nothing about the specific dissolution rate or

    13     particle size of that immediate release tablet.

    14                    As Dr. Myerson testified, the immediate release

    15     tablet could have different dissolution rates or particle

    16     sizes than the ones claimed in the '945 patent.           And as a

    17     result, a person of skill in the art would not have been

    18     motivated to combine the teachings of Nause with the general

    19     FDA guidance to come up with any particular particle size or

    20     dissolution rate.

    21                    So for the remaining three combinations, the

    22     defendants rely on references that disclose apixaban in a

    23     tablet form, but, again, don't contain these key

    24     limitations.

    25                    I will turn to the Wei reference, which is
Case 1:17-cv-00374-LPS Document 700 Filed 01/02/20 Page 78 of 169 PageID #: 16837
                                                                            1854


     1     DTX-359.    Now, Wei is not about pharmaceutical compositions.

     2     It's about a process of converting one polymorph to another

     3     that could apply to any compound, not just apixaban, and it

     4     merely uses apixaban as one example of how that polymorph

     5     conversion process worked.       There's no teaching or

     6     suggestion in Wei regarding the particle size of apixaban

     7     that would allow for consistent solution-like exposure, and

     8     the general teaching in Wei that you saw during Dr.

     9     Chambliss' testimony, a general statement that

    10     bioavailability often can be improved by using small

    11     particles, is not directed to apixaban, and moreover, given

    12     the BCS information that I discussed previously, would not

    13     be deemed relevant to apixaban because we know that it was

    14     not a dissolution rate limited drug based on its BCS Class

    15     III status.

    16                   Now, in summary, just turning to a slide that we

    17     saw during Dr. Myerson's testimony, the apixaban

    18     formulations known in the art were reported as having good

    19     bioavailability, so there's no motivation at all to change

    20     it, particularly in the Phase III process being ongoing.

    21                   Increasing the dissolution rate of a BCS Class

    22     III drug would not have been thought to improve

    23     bioavailability given that it was not the rate limiting

    24     step.

    25                   There were known disadvantages of reducing the
Case 1:17-cv-00374-LPS Document 700 Filed 01/02/20 Page 79 of 169 PageID #: 16838
                                                                            1855


     1     particle size, and it turned out to be very unexpected that

     2     notwithstanding its BCS Class III status, that at the end of

     3     the day, the inventors found that apixaban was dissolution

     4     rate limited and they found the sweet spot of the

     5     dissolution rate and the particle size needed to achieve

     6     that that would achieve solution-like exposure.           That

     7     problem was not known.      It wouldn't be expected to have

     8     occurred, but the inventors discovered it and they solved

     9     it.   So the defendants have failed to meet their burden of

    10     proving obviousness.

    11                   I will turn briefly now to the defendants' 112

    12     defenses.    They have a written description, enablement

    13     and an indefiniteness defense, and they have failed to meet

    14     their burden of proving each by clear and convincing

    15     evidence.

    16                   I will start with written description.         The

    17     defendants contend that the asserted claims are not

    18     adequately described because there's no specific example

    19     they say that describes how to measure the particle size

    20     distribution in a tablet, but the asserted claims are not

    21     method claims.     They are not process claims.       They are

    22     pharmaceutical composition claims.

    23                   Turning back to the claim construction order,

    24     the claims don't require any particular particle size

    25     measuring technique.      They are not limited by the type of
Case 1:17-cv-00374-LPS Document 700 Filed 01/02/20 Page 80 of 169 PageID #: 16839
                                                                            1856


     1     composition being measured.       All the claims require is that

     2     there be a pharmaceutical composition having crystalline

     3     particles with the recited particle size distribution and

     4     meeting the other limitation.

     5                   Now, I will turn to PDX-15.57.        This is an

     6     excerpt from the Eli Lilly versus Teva case that says the

     7     test for written description has never been whether the

     8     patent includes a description of the steps that may be used

     9     to prove infringement, but that is exactly the argument that

    10     the defendants are trying to make here.

    11                   The question for written description is not

    12     whether the inventors knew every way to determine whether

    13     the pharmaceutical composition had the claimed

    14     characteristics.     Rather, the question is whether the

    15     inventors were in possession of a composition with the

    16     claimed features, and just reviewing the patent on its face,

    17     there can be no dispute that they were.

    18                   The specification describes the inventor's

    19     discovery that a dissolution rate of 77 percent in

    20     30 minutes would provide for consistent solution-like

    21     exposure.    It further explains the discovery that a particle

    22     size distribution of 89 microns or less would ensure

    23     consistently achieving that goal.        And the specification

    24     then goes on to describe how the inventors made tablets with

    25     both of those claimed properties.        It describes specific
Case 1:17-cv-00374-LPS Document 700 Filed 01/02/20 Page 81 of 169 PageID #: 16840
                                                                            1857


     1     manufacturing processes, and it describes measuring the

     2     particle size to achieve the claimed limitation.

     3                   Now, the defendants allege that the '945 patent

     4     does not describe how to conduct particle size measurement

     5     using laser light scattering, but as Dr. Myerson testified,

     6     there is sufficient information to do that.          That technique

     7     is described in the patent.       The results are described in

     8     the patent.    And there were numerous references, including

     9     the USP, cited by the defendants, that could guide a POSA in

    10     selecting what parameters to use.        In fact, Dr. Genck,

    11     Unichem's expert, performed his own laser light scattering

    12     testing on Unichem's API, making no argument that it was

    13     unknown how one could have done that.

    14                   Now, to be sure, as described previously,

    15     Unichem's API was not the right material for Dr. Genck to

    16     test in view of their specific manufacturing process where

    17     the API has dissolved.      But there's no question that Genck

    18     and other experts understood how to conduct laser light

    19     scattering to measure particle size.         It was a routine

    20     technique.

    21                   Now, to the extent the defendants are contending

    22     that laser light scattering cannot be used to determine

    23     particle size in a pharmaceutical composition, the evidence

    24     shows otherwise.     Dr. Chambliss agreed that a person of

    25     ordinary skill in the art could make a pharmaceutical
Case 1:17-cv-00374-LPS Document 700 Filed 01/02/20 Page 82 of 169 PageID #: 16841
                                                                            1858


     1     composition in a powdered form and could measure the API

     2     particle size by laser light scattering and that that

     3     particle size would not change in the final composition.            So

     4     that alone is enough for written description.

     5                   And Dr. Myerson further made clear that the

     6     particle size of the API could be measured by laser light

     7     scattering and would not be expected to increase in the case

     8     of the manufacturing processes described in the patent and

     9     used by BMS, which involves the dry granulation process.

    10     That is distinct from the dissolving API approach that

    11     Unichem and Dr. Genck were dealing with, but the patent

    12     describes a very specific manufacturing process where you're

    13     not going to have any increase in the particle size between

    14     the beginning and the end and therefore laser light

    15     scattering on the API will be sufficient to prove the

    16     particle size in the pharmaceutical composition.

    17                   Now, finally, to the extent the defendants argue

    18     that written description is lacking because the patent does

    19     not disclose how to measure particle size in a tablet, that

    20     is not necessary for the reasons discussed from the Lilly

    21     case.   You don't have to describe every method of proving

    22     infringement.     But, in any event, as Dr. Myerson and Dr.

    23     Berkland both testified, there are a number of methods that

    24     a person of ordinary skill could use to test the particle

    25     size of crystalline apixaban in a final composition.           These
Case 1:17-cv-00374-LPS Document 700 Filed 01/02/20 Page 83 of 169 PageID #: 16842
                                                                            1859


     1     included microscopy, FT-NIR, and Raman mapping.

     2                   Now, Dr. Myerson walked through some specific

     3     references, including Clark, which is PTX-435, and Chen,

     4     which is PTX-431, that support that proposition.           And both

     5     sides' experts agreed that in terms of the sample

     6     preparation method that needs to be used when you have a

     7     tablet, which is grinding the tablet and making it into a

     8     powder, that was a standard technique.         Dr. Berkland said

     9     so, Dr. Atwood said so, but perhaps more importantly, Dr.

    10     Brittain agreed and followed that approach himself, and

    11     SigmaPharm actually followed that approach in the testing

    12     that it reported in its ANDA.

    13                   So to the extent their written description

    14     argument is about the steps needed to take the tablet and

    15     make it into a powder that can be tested, that was standard

    16     technology that both sides in the case have used.

    17                   With respect to enablement, Dr. Chambliss and

    18     Genck provided only conclusory opinions about undue

    19     experimentation, but they did not walk through the Wands

    20     factors, which are shown on PDX-15.59.         By contrast, Dr.

    21     Myerson did, and he concluded that undue experimentation

    22     would not have been required with respect to the claimed

    23     invention.

    24                   Defendants' enablement argument appears to be

    25     that the claims are not enabled because it's not possible to
Case 1:17-cv-00374-LPS Document 700 Filed 01/02/20 Page 84 of 169 PageID #: 16843
                                                                            1860


     1     measure the particle size distribution once apixaban is

     2     formulated into a final composition.         But as addressed with

     3     written description, that's simply not the case.           There were

     4     known techniques for doing so.        Dr. Berkland testified about

     5     his approach and Dr. Myerson discussed a number of

     6     publications where such methods are described.

     7                   And I will just put up for the moment up on the

     8     screen an excerpt from Clarke, PTX-435, which shows that

     9     very type of technique being used in the art at the time,

    10     and that is very similar to the method, in fact, that Dr.

    11     Berkland used.     So this was known technology.       This

    12     particular technology in Clarke is spectroscopy and the

    13     authors show how Raman and NIR can be combined to analyze

    14     individual components of two different blends of

    15     ingredients, so all of all of that technology was known at

    16     the time.

    17                   Now, turning to PDX-15.61, the fact that these

    18     techniques are not actually spelled out in the patent is not

    19     a problem.    It is well established that the specification

    20     need not disclose what is well-known in the art, and there's

    21     ample testimony and documentary support that these

    22     techniques work.

    23                   Defendants also claim the patent does not fully

    24     enable a person of skill to conduct laser light scattering,

    25     but as discussed, Dr. Myerson made clear that one could do
Case 1:17-cv-00374-LPS Document 700 Filed 01/02/20 Page 85 of 169 PageID #: 16844
                                                                            1861


     1     that and Dr. Genck was able to do that, albeit on the wrong

     2     starting material.

     3                   So I will turn to the last of the validity

     4     defenses the defendants have raised with the '945, and that

     5     is indefiniteness.

     6                   The defendants argue that different particle

     7     size measuring techniques will yield different results.            As

     8     Dr. Myerson explained, particles are three-dimensional

     9     material and each technique measures particle size a little

    10     differently, but simply because that means -- that just

    11     means that the technique measures particle size in a

    12     different way doesn't make the claim indefinite.

    13                   As Dr. Chambliss testified, you can do this by

    14     mathematical determination.       The D90 calculation is actually

    15     the mathematical calculation after you've collected the

    16     particle size measurement, and there's testimony supporting

    17     the fact that you can make math mathematical comparisons

    18     among the different techniques.

    19                   Now, Dr. Myerson showed the Court several papers

    20     that demonstrated the consistency and results obtained using

    21     different particle size measurements and those included the

    22     Bosquillon reference, PTX-430, and the Reverchon reference,

    23     PTX-402.    There we have actual D-90s being calculated,

    24     comparing ones for the SEM method that Dr. Berkland used to

    25     another, to the laser light scattering method, and he showed
Case 1:17-cv-00374-LPS Document 700 Filed 01/02/20 Page 86 of 169 PageID #: 16845
                                                                            1862


     1     that those were comparable.

     2                   So there's no question a person of ordinary

     3     skill would understand the metes and bounds of these claims

     4     with reasonable certainty, and defendants have not

     5     identified any actual evidence of inconsistent results.

     6                   Turning to slide 15.63, the case law establishes

     7     that the mere possibility of different results is

     8     insufficient to render a claim indefinite.          Any theoretical

     9     minor differences between the two techniques are

    10     insufficient to render a patent invalid, and that is exactly

    11     the situation we have here.       The defendants have not put

    12     forth any evidence of any inconsistent results using one

    13     technique versus the other and Dr. Myerson's testimony is to

    14     the contrary.

    15                   In summary, BMS has met its burden of proving

    16     infringement by presenting multiple forms of infringement

    17     evidence against each defendant.        The defendants' response

    18     was either to conduct no testing at all, to conduct

    19     irrelevant testing, or to conduct testing that was clearly

    20     insufficiently sensitive.

    21                   On the issue of validity, defendants have failed

    22     to carry their burden of proving any of their validity

    23     defenses by clear and convincing evidence.

    24                   Thank you.

    25                   THE COURT:    Thank you.    All right.    So I do need
Case 1:17-cv-00374-LPS Document 700 Filed 01/02/20 Page 87 of 169 PageID #: 16846
                                                                            1863


     1     to take a break.     I will try to keep it to 10 or 15 minutes

     2     so we can get started before 2:00 o'clock.          We'll check with

     3     you right before I come in.

     4                   (Brief recess taken.)

     5                   *      *      *

     6                   (Proceedings reconvened after recess.)

     7                   THE COURT:    I'm ready to hear from the

     8     defendants.

     9                   MR. MIZERK:    Your Honor, may I approach?

    10                   THE COURT:    Yes.

    11                   MR. MIZERK:    Good afternoon, Your Honor.

    12                   For the record, I am Don Mizerk, and I represent

    13     SigmaPharm Laboratories in this matter.

    14                   On behalf of SigmaPharm and our team, the first

    15     thing I want to do is thank the Court and your staff for all

    16     of their patience, attention, time throughout the trial and

    17     before.

    18                   I also want to thank Mr. Lee and his team for --

    19     we appreciate everyone's ability to work together and

    20     confine our fight to the legal and factual issues in this

    21     case.

    22                   Now, in plaintiffs' closing statements, they

    23     tried to make the argument that the stakes to the plaintiffs

    24     are big, but the stakes are very big here for SigmaPharm,

    25     too.
Case 1:17-cv-00374-LPS Document 700 Filed 01/02/20 Page 88 of 169 PageID #: 16847
                                                                            1864


     1                   As the Court can see from the evidence

     2     introduced, SigmaPharm is committed to delivering quality,

     3     generic drug products for the public to the public which

     4     SigmaPharm makes at its facility in Bensalem, Pennsylvania.

     5                   SigmaPharm followed the rules Congress set out

     6     and is presenting the case for the marketing of its apixaban

     7     drug products to this Court for consideration.

     8                   This case is important to the parties, and it is

     9     even more important to the public.

    10                   In my closing, I'm going to focus on -- my

    11     comments on SigmaPharm's ANDA products.         It's proposed 2.5-

    12     and 5-milligram generic apixaban tablets.

    13                   Plaintiffs have also raised an issue about the

    14     Medichem API that SigmaPharm uses to make the amorphous drug

    15     product intermediate that is dry-mixed into the ANDA

    16     products.

    17                   This issue is unique to SigmaPharm because

    18     SigmaPharm makes its product in the United States, in

    19     Pennsylvania.     And I will come back to that at the end of my

    20     comments if I have time.       Otherwise, we will address it in

    21     our post-trial briefing.

    22                   But I want to focus on the ANDA product that

    23     SigmaPharm seeks to bring to the public and which are the

    24     only accused products at issue here under 271(e).           Only

    25     271(c) has been asserted -- or 271(a) has been asserted
Case 1:17-cv-00374-LPS Document 700 Filed 01/02/20 Page 89 of 169 PageID #: 16848
                                                                            1865


     1     against the other accused device.

     2                   The other main goal I want to accomplish in my

     3     time is to answer every question that Your Honor has.

     4                   And before I begin in discussing, I'm going to

     5     first discuss the '945 patent, I want to make sure I answer

     6     any questions Your Honor has.       If you have any questions?

     7                   THE COURT:    I won't hesitate to ask.       Go right

     8     ahead.

     9                   MR. MIZERK:    Thank you.

    10                   All right.    As I said, what would happen in my

    11     opening, in the opening, plaintiffs have failed to prove

    12     infringement of the '945 patent for three reasons.

    13                   Now, why don't we put up DDX-18-2.

    14                   The claims asserted against SigmaPharm are set

    15     forth in -- and these are the three issues.

    16                   There is no crystalline apixaban.

    17                   No crystalline apixaban particles.

    18                   And the ANDA product contains no crystalline

    19     apixaban particles that meet the D90 limitation.

    20                   Now, the claims asserted against SigmaPharm are

    21     set forth in DDX-18-3.

    22                   Next slide, which is the '945, claims 21 and 22.

    23                   And we can talk about claim 12 which is really

    24     the -- where the issues are that we're going to be

    25     addressing.
Case 1:17-cv-00374-LPS Document 700 Filed 01/02/20 Page 90 of 169 PageID #: 16849
                                                                            1866


     1                   And I'm going to take the three issues I

     2     mentioned in reverse order.

     3                   First, plaintiffs have failed to prove that

     4     SigmaPharm's ANDA products comprise crystalline apixaban

     5     particles having a D90 of equal to or less than 89 microns.

     6                   The only witness who offered any testimony on

     7     this issue with respect to SigmaPharm was Dr. Atwood, who

     8     flat-out admitted that he did not measure particle sizes.

     9     Quote, "He did not measure particle size for SigmaPharm's

    10     material."

    11                   That is at the transcript at 469, lines 3 and 4.

    12                   In questioning Dr. Chambliss, plaintiffs'

    13     counsel stated that D90 is a calculation by software or by

    14     hand, but there have been no calculations by software or by

    15     hand on anything related to the SigmaPharm ANDA products.

    16                   Now, plaintiffs stated that there's a plethora

    17     of methods to measure particle size to calculate the D90 ,

    18     including microscopy, Raman mapping, ultrasound attenuation,

    19     slitting techniques, electrical zone sensing, laser

    20     diffraction, electron microscopy, light microscopy, laser

    21     diffraction by wet dispersion, laser diffraction by dry

    22     dispersion, scanning electron microscopy, laser light

    23     scattering, and let's not forget, the Berkland method.            And,

    24                   Not to mention all the additional methods that

    25     Dr. Myerson described yesterday.
Case 1:17-cv-00374-LPS Document 700 Filed 01/02/20 Page 91 of 169 PageID #: 16850
                                                                            1867


     1                   Now, plaintiffs did not use any of these methods

     2     on SigmaPharm's ANDA products.        No tests, no laser light

     3     scattering, no physical tests on the particle size.           That's

     4     at the transcript at 468, 2-6; and, no Berkland method.

     5     Nothing.

     6                   They just can't skip over this requirement.

     7                   Now, plaintiffs and Dr. Atwood try to escape

     8     this requirement by resorting to their unproven theory,

     9     their pseudoscience, I'll call it, Dr. Atwood's

    10     interpretation.

    11                   If we put up transcript 467, lines 2 to 6.

    12                   Dr. Atwood was asked the question:

    13                   "Question:    But there is no empirical evidence

    14     of the particle size at all."

    15                   And he says:

    16                   "Answer:    I was going to agree with that.        I did

    17     no testing of the particle size, but I simply offered an

    18     interpretation based on the ANDA documents I saw."

    19                   If plaintiffs had actually offered anything on

    20     the measurement of particle size and the calculation of the

    21     D90 , they would have had to describe for us what particles

    22     that they were actually measuring.

    23                   We can then look at those particles and examine

    24     them, but plaintiffs did not; and that take us to the next

    25     part.
Case 1:17-cv-00374-LPS Document 700 Filed 01/02/20 Page 92 of 169 PageID #: 16851
                                                                            1868


     1                   There are no particles of apixaban, crystalline

     2     or otherwise, in SigmaPharm's ANDA products.

     3                   So let's put up PDX -- I'm sorry, DDX-18-3.          I

     4     think that's right.

     5                   Now, the reason that SigmaPharm has not

     6     infringed the '945 patent is because there are no

     7     crystalline apixaban particles, crystalline apixaban

     8     particles, in SigmaPharm's ANDA products.

     9                   So, first of all, we have to ask, what is a

    10     particle?

    11                   So if we turn to the next demonstrative,

    12     DDX-18-4.

    13                   This is a demonstrative that the plaintiffs used

    14     at the technology tutorial.       But it is just a callout from

    15     the patent.    They cite the patent which describes particles

    16     as "individual drug substance particles."

    17                   It's at column 3, at lines -- beginning at line

    18     20.

    19                   There has been no evidence at all of any

    20     individual drug substance particles.

    21                   So in order to kind of get a little background

    22     on this, take a look at the SigmaPharm process.

    23                   Let's go to the next slide, DDX-18-5.

    24                   This is the SigmaPharm process.        It's important

    25     to recall how SigmaPharm manufactures its ANDA product.
Case 1:17-cv-00374-LPS Document 700 Filed 01/02/20 Page 93 of 169 PageID #: 16852
                                                                            1869


     1     SigmaPharm manufactures its ANDA product through a process

     2     where SigmaPharm first completely dissolves the Medichem

     3     apixaban into a solution and then mix it with a povidone

     4     solution such that 94 percent povidone and only 6 percent

     5     apixaban are in the solution.       And that is about a 14-to-1

     6     ratio of PVP to apixaban.       That's a lot of PVP and very

     7     little drug.    And,

     8                    The reason that SigmaPharm uses this process is

     9     to prevent crystallization.       It is known in the scientific

    10     literature that PVP inhibits crystallization, and even more

    11     so at a high ratio of like 14 to 1.

    12                    Then, SigmaPharm uses a vacuum-drying method to

    13     lock in that amorphous disorder from the solution and turn

    14     that complete mixture into a solid.        A solid solution also

    15     known as a solid amorphous dispersion.

    16                    Now, Dr. Atwood admitted that the mixing of the

    17     PVP and the drug was "very thorough."

    18                    That's at the transcript at 2 -- I'm sorry, 452,

    19     14 to 19.    And,

    20                    As I discussed a few moments ago, SigmaPharm

    21     manufactures its products by dissolving apixaban into PVP to

    22     create an amorphous solid dispersion with a ratio of 14-to-1

    23     PVP to apixaban.     Once SigmaPharm dissolved the apixaban

    24     during step one of its manufacturing process, there are no

    25     more apixaban particles.
Case 1:17-cv-00374-LPS Document 700 Filed 01/02/20 Page 94 of 169 PageID #: 16853
                                                                            1870


     1                   I think Ms. Wigmore just said that in her

     2     presentation.

     3                   But rather, we have PVP and apixaban composite

     4     particles.

     5                   Dr. Zaworotko testified that after this process,

     6     there's no more apixaban particles.        That we have our

     7     apixaban, PVP particles.

     8                   And Dr. Myerson, I think, even admitted this

     9     yesterday.

    10                   Now, if we turn to slide 18-7.

    11                   After we take the granulation from the API

    12     that -- the amorphous API that's 6 percent, that dry

    13     granulation is mixed with other excipients, mannitol,

    14     microcrystalline cellulose, crospovidone, and then it's

    15     compressed into a tablet, direct compression.          And then at

    16     this point now, the apixaban is at about 3 percent.

    17                   Now, Dr. Atwood wants to say that's some alleged

    18     nanometer-sized crystalline structures that are particles,

    19     but that's not right.      These purported crystalline

    20     structures, even if they -- if they even exist, are by

    21     Dr. Atwood's own admission are part of a much larger solid

    22     structure that contains other things, namely, PVP.

    23                   Now, compare what plaintiffs are arguing with

    24     respect to SigmaPharm to what plaintiffs did to prove

    25     particles in the Unichem product, for example.          You just
Case 1:17-cv-00374-LPS Document 700 Filed 01/02/20 Page 95 of 169 PageID #: 16854
                                                                            1871


     1     heard about them a minute ago.

     2                   They did not look at the individual structure,

     3     these crystalline structures in the Unichem product, but the

     4     particles.    And they did not take this approach with

     5     SigmaPharm.

     6                   And I don't think they even took this approach

     7     when they were complaining or trying to differentiate the

     8     Nause reference in the -- in connection about their

     9     opposition to the invalidity challenges.

    10                   Now, during trial, Dr. Atwood agreed that a

    11     composite particle, a particle that contained both apixaban

    12     and PVP, for example, could not meet the size limitation of

    13     the '945 patent.

    14                   If we turn to DDX-18-6.

    15                   We have Dr. Atwood's testimony where he says:

    16     "Can we stipulate ... those composite particles would not be

    17     apixaban particles that can meet the size limitation of the

    18     '945 patent; right?

    19                   "I believe I agree with that because as I

    20     understand your particles, they're not actually apixaban but

    21     rather they're apixaban and something else."

    22                   Apixaban and something else.

    23                   That constitutes a complete failure in proof of

    24     the existence of any individual drug substance particles

    25     that could meet the limitation of crystalline apixaban
Case 1:17-cv-00374-LPS Document 700 Filed 01/02/20 Page 96 of 169 PageID #: 16855
                                                                            1872


     1     particles.

     2                    The crystalline apixaban particle limitation is

     3     not literally met, and plaintiffs have not alleged

     4     infringement under the Doctrine of Equivalents.

     5                    Now, third, we move to the next issue.

     6                    Plaintiffs have failed to prove by a

     7     preponderance of the evidence that SigmaPharm's products

     8     contain any crystalline material.

     9                    Now, the evidence showed that amorphous solid

    10     dispersions made with PVP established -- are

    11     well-established in the scientific literature as a reliable

    12     and proven method to create stable, amorphous drug

    13     dispersions.

    14                    PVP is a well-known "nucleation inhibitor."         And

    15     we entered DTX-768, DTX-767, and DTX-720, all of which make

    16     this clear.

    17                    This was shown by the testimony and the

    18     literature.

    19                    If we turn to DDX-18-8.

    20                    This was a graphic you might have remembered

    21     from Dr. Zaworotko's testimony, which establishes that in

    22     the literature, that a 6 percent -- 6 percent API PVP

    23     amorphous dispersion will be extremely stable.          This is the

    24     graph where he talked about on the lower -- the lower -- the

    25     horizontal axis that 100 percent of API content on the
Case 1:17-cv-00374-LPS Document 700 Filed 01/02/20 Page 97 of 169 PageID #: 16856
                                                                            1873


     1     right, zero API content on the left.

     2                   And the literature shows, we're way on the left

     3     on this graph on the side there, indicating that our

     4     dispersion in the literature is established to being very

     5     stable amorphous solid dispersion.

     6                   Now, what SigmaPharm is doing is

     7     well-established in the scientific literature, and is a

     8     proven method of creating a solid and reliable solid

     9     dispersion.

    10                   Well, how do we know this in addition to the

    11     literature?

    12                   We know this by reviewing some evidence that is

    13     undisputed.

    14                   After SigmaPharm made a solid amorphous drug

    15     dispersion, it tested the 6 percent amorphous dispersion by

    16     XRPD.

    17                   This has been referred -- and so it is

    18     undisputed that this 6 percent amorphous API intermediate,

    19     we call it sometimes, is amorphous.

    20                   If we turn to DDX-18-9.

    21                   It shows you -- DDX -- or DTX Trial Exhibit 650

    22     that's, also I believe, PTX-1009.

    23                   And this is the testing that we received from

    24     Catalent of the 6 percent amorphous API.

    25                   Now, there has been -- you have to remember,
Case 1:17-cv-00374-LPS Document 700 Filed 01/02/20 Page 98 of 169 PageID #: 16857
                                                                            1874


     1     this particular substance that is tested isn't like the

     2     tablets.    It doesn't have a lot of stuff in it.         It's got

     3     really two things in it.       It's got the API and povidone.

     4     That's it.

     5                   And it's a six percent level.        And we asked Dr.

     6     Atwood about this, and Dr. Atwood called this an amorphous

     7     entity.

     8                   If you turn to his testimony at, I think it's my

     9     next slide, this is at page 455 of the transcript, lines 5

    10     to 10.    This page of the Catalent report shows an XRPD scan

    11     that has no crystalline peaks for the drug product

    12     intermediate; isn't that right?        That's the red line on the

    13     graph?

    14                   And then Dr. Atwood said:       "If you represent

    15     that is the drug product, it looks like an amorphous entity

    16     from the look of the XRPD."

    17                   So that's not all Dr. Atwood said about this

    18     test.    If you turn to the next slide, he said, "It's the

    19     drug product intermediate?"

    20                   He said, "Yes.     I will accept that, certainly.

    21                   "Now, in your original report in February, you

    22     did not offer any criticism of this graph or this report,

    23     did you?

    24                   "Answer:    Well, I don't recall, but I'm not

    25     offering any criticism of this graph in this report right
Case 1:17-cv-00374-LPS Document 700 Filed 01/02/20 Page 99 of 169 PageID #: 16858
                                                                            1875


     1     now."

     2                   Right now is at trial.      No criticism.     And this

     3     test, by the way, has also been reviewed and approved by

     4     FDA.    This testing was derived from an FDA reviewed and

     5     approved XRPD test protocol and it directly contradicts Dr.

     6     Atwood's opinion that there are crystalline materials that

     7     form, quote, I think he said rather quickly.          If it was

     8     going to happen, it would happen rather quickly.

     9                   Well, here is something that is a few months

    10     after, a month or so after we made the material.           It's easy

    11     to measure.    It's easy to look at, and there's no sign of

    12     any crystalline material in this by Dr. Atwood's admission.

    13                   Now, as we mentioned earlier, SigmaPharm takes

    14     the solid amorphous dispersion, granulates it and uses it

    15     with other excipients to compress into its ANDA tablets.

    16     Instead of acknowledging that SigmaPharm's manufacturing

    17     process produces an amorphous solid dispersion that is

    18     thermodynamically stable in a nonconvergent crystalline, Dr.

    19     Atwood claims without explanation or empirical evidence that

    20     crystalline material spontaneously forms and then stops from

    21     growing beyond the size of about ten nanometers.

    22                   I think Ms. Wigmore referred to that as, I think

    23     it was 89, smaller than 89 microns by a factor of two.            That

    24     is ten nanometers.      And he says, due to pockets that he

    25     images are in the solid solution.
Case 1:17-cv-00374-LPS Document 700 Filed 01/02/20 Page 100 of 169 PageID #: 16859
                                                                            1876


      1                   Now, Dr. Atwood never explains how this PVP

      2     would allow crystal nucleation to begin with since it is a

      3     nucleation inhibitor.      He admits it's going to stop the

      4     crystals from getting large, but he doesn't acknowledge,

      5     well, how do I get started in the first place?          And Dr.

      6     Atwood's unsupported speculation is not evidence of any

      7     crystalline material.

      8                   Now, both Dr. Zaworotko and Dr. Atwood agree

      9     that a crystal is characterized by long-range order, but as

    10      Dr. Atwood was asked, what is the size of the crystal in the

    11      outset of nucleation process?       And he answered, two or three

    12      nanometers.    And then in his direct examination, Dr.

    13      Zaworotko testified that ten nanometers would absolutely not

    14      be considered long range.

    15                    If we turn to DDX-18-12, there was material that

    16      Dr. Atwood relied on I think that further disproves his

    17      opinion.    During his direct examination, Dr. Atwood relied

    18      on PTX-367, and that's a figure on the left side of this

    19      picture, which is an article from Yu and it's discussed in

    20      the transcript at 327.      And Yu identifies a textbook example

    21      of an amorphous solid at page 4 and is shown on our slide

    22      here.   And this textbook example is identical to what Dr.

    23      Atwood used in his demonstratives to show crystalline

    24      material.   On the right is a copy of Dr. Atwood's

    25      demonstrative at I think it was PDX-5-9.
Case 1:17-cv-00374-LPS Document 700 Filed 01/02/20 Page 101 of 169 PageID #: 16860
                                                                            1877


      1                   Simply put, by arguing that SigmaPharm's

      2     products meet the D90 limitation because SigmaPharm's ANDA

      3     products have crystalline apixaban material sized ten

      4     nanometers, Dr. Atwood actually proves that there was no

      5     crystalline apixaban material in SigmaPharm's product.

      6     Ten nanometers would only be short-range order.          Now,

      7     plaintiffs try to argue around all of this evidence by

      8     presenting some XRD, XRPD and NMR testing of the finished

      9     SigmaPharm ANDA product tablets which contain only three

    10      percent apixaban.

    11                    So, first, let's talk about Dr. Atwood's XRPD

    12      test.   He did just one.     And we have heard much about XRPD

    13      testing, but the basic premise of XRPD testing is that the

    14      crystalline, that crystalline products have a ceratin

    15      fingerprint that results in peaks and these peaks can be

    16      identified.

    17                    The crystalline apixaban form at issue here has

    18      over 20 characteristic peaks, 20.        Now, the trick in

    19      reviewing XRPD testing is that you have to distinguish noise

    20      from peaks and identify enough peaks to support a finding

    21      that crystalline material is present.

    22                    Now, Dr. Atwood admits that the USP says "It is

    23      sometimes difficult or even impossible to identify phases in

    24      the following cases," and four of those cases apply to the

    25      XRPD testing that he performed, beginning at transcript 445,
Case 1:17-cv-00374-LPS Document 700 Filed 01/02/20 Page 102 of 169 PageID #: 16861
                                                                            1878


      1     line 23 through 446, line 12.

      2                   So it's not an easy thing to do to find

      3     crystalline material when you are looking at such small

      4     amounts of it in a larger composite material.

      5                   Now, Dr. Atwood's tests, XRPD tests, were hardly

      6     the model of care or precision.       All of Dr. Atwood's tests

      7     were performed on only using the same crushed tablet over a

      8     couple of months.     So he crushed one tablet and then he put

      9     it in a vial and he kept it in his office for months and

    10      used it when he wanted to take a test.        Now, he only looked

    11      for a few peaks when the USP recommends ten matching peaks

    12      for a confirmed identification of crystalline material.           I

    13      mean, you know, ten is what they are shooting for, but we're

    14      at three or four is what Dr. Atwood ultimately was able to

    15      identify from the over 20 peaks that he could have chosen

    16      from.

    17                    THE COURT:    What is your view on what the

    18      minimum is that I need to look for before I could find

    19      infringement?

    20                    MR. MIZERK:    Well, I think you'd have to find

    21      some and I think you have to be able to find that there are

    22      enough so that you can, and it could be a variety of

    23      different reasons with these.       If some peaks are really

    24      strong, you might feel one peak is good enough, but if

    25      they're all kind of iffy, then I wouldn't be comfortable
Case 1:17-cv-00374-LPS Document 700 Filed 01/02/20 Page 103 of 169 PageID #: 16862
                                                                            1879


      1     relying on any of them.      And here, we clearly have all the

      2     peaks that Dr. Atwood has identified would all be considered

      3     iffy, iffy judgment calls.      You can look at the data and

      4     there's a lot of up and down and noise in all the XRPDs

      5     that he looked at, and we'll talk a little bit more about

      6     his tests in a moment, but remember that he only used the

      7     six positions from the patent to start out with.          Only

      8     found three.    Then later in his reply report he added one

      9     more.   He could have used a lot of differences to identify

    10      more peaks.    He actually used some other references with

    11      some of the other defendants.       He used some crystalline

    12      material that he had obtained from someone else with other

    13      defendants.    He didn't do that with us.       He could have gone

    14      and used any of the, of the documents that were relied

    15      either on the Medichem data package or any of the other

    16      sources that he had of form N-1, the crystal peak, and he

    17      never bothered to check any of those other ones.          He just

    18      stuck by the few that he had identified and was -- decided

    19      not to look any further than that.

    20                     In addition to that, he used sandpaper to remove

    21      the coating.    He worked from an open bottle.        I mean, the

    22      foil was broken on the bottle when he received that.           He

    23      never, I think this is important, too -- he never made any

    24      determination of the level of detection.         He never did any

    25      kind of spiking test.
Case 1:17-cv-00374-LPS Document 700 Filed 01/02/20 Page 104 of 169 PageID #: 16863
                                                                            1880


      1                   I think Ms. Wigmore put up a slide in her

      2     presentation of what she called the placebo tablet.           He had

      3     a placebo tablet but he never bothered to spike it with any

      4     kind of crystalline material to see what it would look like

      5     if a small amount of crystalline material appeared in the

      6     placebo.    He never did any of that.

      7                   He had no lab notebook.      He didn't leave a lab

      8     notebook of any of his work and of the samples that he

      9     tested that he received in January, or BMS received them in

    10      January, but he did not test them until November 2018, and

    11      that was after they expired.       They expired, they had

    12      expired, a two-year shelf life in about June, I believe.

    13                    And then there was this mystery about him

    14      testing the ANDA products on the same day that Dr. Munson

    15      supposedly tested tablets from the same bottle in another

    16      location.

    17                    So he starts out with a list of six peaks from

    18      the patent and he could not find three at all.          I think Your

    19      Honor had a little discussion with plaintiffs' counsel about

    20      the peaks and about the peaks being behind something.           And I

    21      think Your Honor is correct, that you can't -- you can't say

    22      that they're blocked.      You can't say whether they are there

    23      or not.    Since they have the burden of proof, they can't

    24      just say, well, the dog ate my homework and so I did it.

    25                    And I think Dr. Zaworotko testified that
Case 1:17-cv-00374-LPS Document 700 Filed 01/02/20 Page 105 of 169 PageID #: 16864
                                                                            1881


      1     blocking is kind of not the right term, that peaks in XRPD

      2     are added, so they always get added to what was already

      3     there.   It wouldn't be blocked.      It would be on top of

      4     whatever was there already.

      5                   So now for the few alleged peaks that Dr. Atwood

      6     thinks he saw, Dr. Zaworotko saw nothing but noise.           The

      7     XRPD pattern is a lot of up and downs, and I this Dr. Atwood

      8     called that up and down a lot of noise.         If you look at his

      9     testimony, it's with respect to DDX-18-13.         Well, the

    10      transcript at 488, line 11, he called it random noise.

    11                    But Dr. Zaworotko closely assessed all the data

    12      and did not see any peaks.      He explained what peaks were,

    13      what noise were and how you differentiate noise from peaks.

    14      He did it in a very systematic and careful way.          And then he

    15      started looking each of Dr. Atwood's samples and determined

    16      that it was all noise if you use any kind of method to try

    17      to standardize your approach to the sample.         Dr. Atwood did

    18      none of this.

    19                    So we turn to I think the next slide, DDX-18-14.

    20      This is a great example of Dr. Atwood's using multiple

    21      scans.   I think Ms. Wigmore mentioned it in her comments

    22      that Dr. Atwood relied only on scans of 100 seconds to

    23      analyze SigmaPharm's material.       But Dr. Atwood actually took

    24      a few more scans that were actually in high resolution.             So

    25      the one that he relied on on the left to look for the 12.24
Case 1:17-cv-00374-LPS Document 700 Filed 01/02/20 Page 106 of 169 PageID #: 16865
                                                                            1882


      1     and 12.84 peaks was done at 100 seconds.

      2                   On the right, Dr. Atwood had another scan that

      3     was at 200 seconds that had much less noise, because it's

      4     more sensitive, according to them, but he didn't rely on

      5     that one.    He relied on the one that was less sensitive in

      6     order to find the peaks that he was looking for.

      7                   THE COURT:    How does the -- the speed of the

      8     scan he did compare to the Catalent ones that you relied

      9     on?

    10                    MR. MIZERK:    Well, the Catalent ones were a

    11      slower speed, but remember, the Catalent material that they

    12      were examining was just apixaban and PVP, both of which are,

    13      the PVP is amorphous, it doesn't show up in the scan.           And

    14      so remember when he was doing his crystal, whenever anyone

    15      scanned any of the crystal material, the signal they would

    16      get from the crystalline material that had nothing else in

    17      it were done at a very slow, or fast rate.         You didn't have

    18      to do a lot of scans, a lot of repetition to identify the

    19      crystals because the material was very, I say unadorned, it

    20      was plain.    And so you got a clear signal.       Like I said,

    21      that signal is clear and FDA has approved that testing for

    22      the Catalent product.

    23                    THE COURT:    The faster speed is less sensitive;

    24      is that correct?

    25                    MR. MIZERK:    Yes.   It's if a shorter scan,
Case 1:17-cv-00374-LPS Document 700 Filed 01/02/20 Page 107 of 169 PageID #: 16866
                                                                            1883


      1     longer scan is arguably a more sensitive scan.

      2                    THE COURT:    And the Catalent ones were faster

      3     and less sensitive than Dr. Atwood's; correct?

      4                    MR. MIZERK:    I think than these, yes, yes.

      5     But, again, there wasn't a lot -- there was nothing else in

      6     the sample, in the Catalent scan, other than PVP and

      7     apixaban.

      8                    Now, Dr. Atwood never even determined that his

      9     testing was sensitive enough to detect the small amount of

    10      crystalline material that he was looking for.          He never did

    11      an a level detection test.      He had no idea what -- I mean,

    12      he could not say what the level of detection was.          He just

    13      said I saw peaks, but he never established that his testing

    14      was sensitive enough to see the small peaks that he was

    15      looking for.

    16                     And without that and with all the other

    17      evidence, Dr. Atwood's XRPD testing is simply insufficient

    18      to support any conclusion that any crystalline material is

    19      present in the SigmaPharm ANDA product.         Now, curiously,

    20      plaintiffs only performed NMR data or testing on

    21      SigmaPharm's products.       I think that's a tacit admission

    22      that even they thought that Dr. Atwood's testing didn't cut

    23      it.

    24                     The theory I guess is that two poor tests might

    25      add up to one decent one, but plaintiffs NMR testing
Case 1:17-cv-00374-LPS Document 700 Filed 01/02/20 Page 108 of 169 PageID #: 16867
                                                                            1884


      1     likewise fails to prove that SigmaPharm's ANDA products

      2     comprise crystalline apixaban particles.

      3                   Now, NMR testing in order to identify crystals

      4     needs to require examining the width of any peak and

      5     comparing it to the width of what would be a crystalline

      6     peak.   Amorphous and crystalline compounds both generate

      7     peaks and it is only, the only way to discern crystalline

      8     tea from NMR testing is by analyzing the width of the peaks.

      9     That in and of itself is even more difficult to do with NMR

    10      when you have these mixed samples.

    11                    Now, the NMR testing that Dr. Munson relied upon

    12      was performed by Dr. Nethercott and then there was other

    13      testing of NMR testing that was performed by Dr. Apperley.

    14                    Now, you didn't get to meet Dr. Nethercott, and

    15      we don't know much about him, but Dr. Nethercott obtained

    16      one NMR spectra on SigmaPharm's ANDA product, and one

    17      spectra on some BMS crystalline material.         And

    18      Dr. Nethercott provided no analysis of his own tests, and

    19      did not say if he thought that his own tests detected

    20      crystalline material.

    21                    So, I mean, technically Dr. Munson didn't

    22      perform any tests.     Dr. Nethercott performed tests and just

    23      gave them to Dr. Munson.

    24                    Now, the other set of tests were performed by

    25      Dr. Apperley.    Now Dr. Apperley literally wrote the book on
Case 1:17-cv-00374-LPS Document 700 Filed 01/02/20 Page 109 of 169 PageID #: 16868
                                                                            1885


      1     NMR testing, and Munson has cited Dr. Apperley's work

      2     repeatedly -- on multiple occasions and in connection with

      3     his opening report.

      4                   Now, Dr. Apperley conducted not one but a

      5     battery of thoughtful, careful tests to determine if SSNMR

      6     could be used to detect any crystalline apixaban in

      7     SigmaPharm's ANDA products.

      8                   He conducted three different tests using

      9     different size rotors, including a level of detection

    10      spiking set of experiments.       And unlike Dr. Nethercott,

    11      Dr. Apperley interpreted his own tests and concluded that

    12      there was no sign of any crystalline material.

    13                    Now, the spectra collected by Dr. Nethercott was

    14      passed on to Dr. Munson and surprise, Dr. Munson concluded

    15      that crystalline apixaban was detected.

    16                    There was no spiking experiment.        He never

    17      measured the line widths, and in many of his publications

    18      where he would analyze NMR data by looking at the chemical

    19      shift, peak area and line width -- that's at the transcript

    20      at 588, lines 18 to 21, he didn't do any of that here in

    21      connection with performing his test in this case.

    22                    Now, Dr. Munson never explained how the PVP

    23      would have permitted any crystal formation, even though his

    24      own articles recognize that polymers are added to prevent

    25      crystallization.
Case 1:17-cv-00374-LPS Document 700 Filed 01/02/20 Page 110 of 169 PageID #: 16869
                                                                            1886


      1                   If we can put on DTX-651, first page.

      2                   It's a Munson article.

      3                   And I think it's in the page 1.

      4                   In the abstract he discusses how PVP -- he says:

      5     "To minimize the possibility of crystallization, a polymer

      6     is usually mixed in" -- "mixed with amorphous API to form

      7     an amorphous solid dispersion which is then shown to

      8     significantly delay the onset of crystallization."

      9                   Now, Dr. Munson's complete lack of scientific

    10      rigor was on display, I think, when the Court asked

    11      Dr. Munson the question.      The Court question, I think, is at

    12      the transcript at 589:      "Did you express an opinion on how

    13      much crystalline apixaban was in the SigmaPharm product?"

    14                    And, of course, the question was:        "That is how

    15      much a percentage or a total?"

    16                    And the answer was, from Dr. Munson, was:         "So

    17      we didn't do the proper experiments to quantify.          It

    18      certainly could be, I think it's about 50 or 60 percent

    19      crystalline material.      We just didn't do the proper

    20      experiments to quantify that."

    21                    I mean, normally, most respectable scientists

    22      who don't do the proper experiments won't offer an opinion.

    23      But not Dr. Munson.     He had no apprehension about reaching

    24      an opinion without doing the necessary work to justify it.

    25                    Now, interestingly, Dr. Apperley did a
Case 1:17-cv-00374-LPS Document 700 Filed 01/02/20 Page 111 of 169 PageID #: 16870
                                                                            1887


      1     level-detection set of experiments and determined that his

      2     test had a -- only a 1 to 1-and-a-half percent level of

      3     detection.    That's what -- so he did that.

      4                   Now, if Dr. Munson was right, the only testing

      5     that was proven to actually be able to prove that Dr. Munson

      6     was right was Dr. Apperley's test.        Because if it was 50 to

      7     60 percent, it would have been something that Dr. Apperley

      8     -- would have shown up in Dr. Apperley's tests, but it

      9     didn't.

    10                    As a result, it completely disproves Dr.

    11      Munson's conclusion that conversion of apixaban occurred.

    12      Dr. Apperley's more rigorous testing demonstrates that

    13      Dr. Munson's opinions are completely without basis.

    14                    Now, finally, all of the NMR spectra were

    15      thoroughly analyzed by Dr. Schurko.

    16                    Now, Dr. Schurko is a professor at Florida State

    17      University and was recently appointed to run the National

    18      NMR center.

    19                    He carefully examined all of the data.         He

    20      studied the data at zero appertization, 20 appertization,

    21      and the 30 appertization that Dr. Munson processed his data.

    22      And he looked at everyone's data and he concluded that there

    23      was no basis to find or to conclude that crystalline

    24      material was present.

    25                    Now, if we look at the next slide, I think I
Case 1:17-cv-00374-LPS Document 700 Filed 01/02/20 Page 112 of 169 PageID #: 16871
                                                                            1888


      1     have.

      2                   Here is Dr. Schurko's -- from a page of

      3     Dr. Schurko's report that's in evidence, and what he did

      4     here was -- well, first of all, this slide shows how noisy

      5     and uneven Dr. Nethercott's NMR study was.

      6                   On the lower axis is a comparison of

      7     Dr. Apperley's data versus Dr. Nethercott's data.

      8     Dr. Apperley is the red line and Dr. Nethercott's is the

      9     blue line.

    10                    And so the normal -- the way the data was

    11      initially reported is on the lower axis, and then at the

    12      top, they did the -- what we saw -- what we call the

    13      lengthening of the data.      Not -- so just you stretch it out

    14      a little bit to see the peaks more clearly.

    15                    If you look at Dr. Munson's data or Nethercott's

    16      data on the lower blue line, it's all over the map.           It's

    17      all noise.    It's going all over the place, whereas

    18      Dr. Apperley's data is much flatter line, there's not action

    19      below the base, and it's a much cleaner set of material to

    20      be examining.

    21                    The next slide shows an example of when Dr.

    22      Munson reviewed the data.      The red line is what the

    23      crystalline apixaban should look like, and the blue line

    24      is the product.     And he studied this data.

    25                    So you can see the peaks are not narrow peaks,
Case 1:17-cv-00374-LPS Document 700 Filed 01/02/20 Page 113 of 169 PageID #: 16872
                                                                            1889


      1     they're wide peaks.     The crystalline peaks -- you know, you

      2     can see that there's just no basis to conclude that that's,

      3     from the testing, that that's a crystalline peak.

      4                    Now, in sum, plaintiffs have failed to prove the

      5     existence of any crystalline particles.         They failed to

      6     prove any particles, and they failed to prove the D90

      7     elements of the '945 patent.

      8                    THE COURT:    Do you agree that under my claim

      9     construction, there's no minimum amount of crystalline

    10      apixaban that needs to be found in order to satisfy that

    11      limitation?

    12                     MR. MIZERK:   There is no minimum amount of

    13      crystalline.    There is -- it has to be crystalline apixaban

    14      particles.    So there has to be particles of crystalline

    15      apixaban.    I don't think just crystalline material embedded

    16      in a larger structure even if it -- would qualify as a

    17      crystalline apixaban particle.

    18                     THE COURT:    But two crystalline apixaban

    19      particles in one tablet of your product would be sufficient

    20      to satisfy that limitation, or do you dispute that?

    21                     MR. MIZERK:   Well, I think -- I mean, I think

    22      that (A), I don't -- if there were just two, there wouldn't

    23      be -- you couldn't -- there is no one that could detect

    24      that.   So two crystalline particles would never appear.          You

    25      would have to be able to positively detect crystalline
Case 1:17-cv-00374-LPS Document 700 Filed 01/02/20 Page 114 of 169 PageID #: 16873
                                                                            1890


      1     material.

      2                   So two part -- I mean, there's no way that

      3     anybody can even possibly detect that.        So there has to be

      4     testing that shows the presence of crystalline material.

      5                   THE COURT:    If there's testing that shows the

      6     presence of any crystalline apixaban material, that

      7     limitation is satisfied.

      8                   MR. MIZERK:    I would say the limitation in the

      9     '104 patent would be satisfied because that just requires

    10      crystalline apixaban.      But it requires crystalline apixaban

    11      particles in -- there has to be a particle that's a

    12      crystalline apixaban particle.       And I think that -- that

    13      would not -- you know, you would have to look at what the

    14      particle consists of.

    15                    The particle is a mixture of apixaban and PVP.

    16      It's not a crystalline apixaban particle.         It's a composite

    17      particle.   It's a mixture particle, and it wouldn't meet the

    18      limitation as Dr. Atwood has conceded.

    19                    And I would also say that the Nause reference

    20      also indicates there was some -- the patent was -- there's

    21      some prosecution history regarding Nause, and there is --

    22      there is evidence that the Nause reference, and there was

    23      some discussion of some of the reference with respect to

    24      validity, that you would need a higher amount of crystalline

    25      material present in -- to kind of -- to make it consistent
Case 1:17-cv-00374-LPS Document 700 Filed 01/02/20 Page 115 of 169 PageID #: 16874
                                                                            1891


      1     with what they argued in the Patent Office.

      2                   THE COURT:    And talk about a little more about

      3     the level of detection.      There's an argument, I think it

      4     applies to your product, but correct me if I'm wrong, that

      5     if the level of detection is at a percentage level above

      6     the amount of apixaban in your product, and the amount of

      7     apixaban is, I think everyone would say, above the amount

      8     that could possibly be crystalline apixaban, but if the

      9     level of detection is above the amount of crystalline or

    10      at least above the amount of apixaban, excuse me, it's

    11      irrelevant what your tests -- that your tests didn't detect

    12      it because it wouldn't be expected to detect it.

    13                    MR. MIZERK:    I would agree with that.      And I

    14      would say the tests -- there was a test that was referenced,

    15      there was a test that Dr. Spireas testified about.

    16      Dr. Zaworotko didn't rely on that test.

    17                    So, I mean, the plaintiffs misspoke when they

    18      said that Dr. Zaworotko relied on the SigmaPharm internal

    19      test that was being debated with the FDA that was -- the FDA

    20      was asking, what's the level of detection by test?           Nobody

    21      relied on that from the SigmaPharm side, and it wouldn't

    22      have been appropriate for anybody to rely on that test at

    23      all because it hadn't been established as being

    24      appropriately sensitive.

    25                    But also, I don't think you can get away with it
Case 1:17-cv-00374-LPS Document 700 Filed 01/02/20 Page 116 of 169 PageID #: 16875
                                                                            1892


      1     if you can complain about that test being insufficiently

      2     sensitive when you didn't bother to determine in your report

      3     the sensitivity of your own test.

      4                   I mean, Dr. Atwood never reported on the

      5     sensitivity of his own test at all.        So he can escape your

      6     question by saying I didn't do that kind of quantification.

      7                   THE COURT:    And then there was an argument I

      8     think that goes, if I were to find that there are -- is

      9     crystalline apixaban particles in your product, on what

    10      basis could I find that they are actually larger than

    11      89 microns?

    12                    That is, you have a process and you have an

    13      argument, and arguably you have evidence that there are no

    14      crystalline apixaban particles, but if I reject that and am

    15      persuaded that there are, on what basis would I have to then

    16      say, well, they're so big that they, you know, don't meet

    17      the size limitation?

    18                    MR. MIZERK:    Well, aside from plaintiffs have

    19      the burden of proof, there's been no proof -- it's their

    20      burden to prove this.      So I would -- you know, and this is

    21      how this works.     They prove something and I can respond to

    22      it.   I don't have to disprove infringement.        And we're not

    23      going to take on that burden.       It's the plaintiffs' burden,

    24      and they need to come forward with evidence to support their

    25      claims.
Case 1:17-cv-00374-LPS Document 700 Filed 01/02/20 Page 117 of 169 PageID #: 16876
                                                                            1893


      1                   THE COURT:    All right.    Do you want to move on

      2     to invalidity?

      3                   MR. MIZERK:    Yes, I do, Your Honor.

      4                   Now, next, Your Honor, I'd like to shift to the

      5     issues relating to the '208 patent.

      6                   The '208 patent presents a classic case of

      7     overclaiming.

      8                   Plaintiffs could have claimed just apixaban, but

      9     they did not.

    10                    Perhaps they could have claimed just a salt of

    11      apixaban, but they did not.

    12                    Instead, they claimed pharmaceutically

    13      acceptable salt forms of apixaban.

    14                    Now, if I could have the asserted claims, claims

    15      13 and 104 on the screen.

    16                    Now, we see claim 13 claims a pharmaceutically

    17      acceptable salt form of apixaban, and claim 104 incorporates

    18      the salts formed by claiming a compound, according to claim

    19      13, which is a crystalline compound.

    20                    Now, there was a little bit of back and forth, I

    21      guess, about there's a new dispute about whether or not

    22      claim 14 -- or claim 104 includes pharmaceutically

    23      acceptable salts.     I mean, I think everyone is in agreement

    24      that plain and ordinary meaning is supposed to apply, and

    25      everyone is in agreement, all the witnesses have testified,
Case 1:17-cv-00374-LPS Document 700 Filed 01/02/20 Page 118 of 169 PageID #: 16877
                                                                            1894


      1     that salts are compounds.

      2                   So a pharmaceutically acceptable salt would be a

      3     compound of claim 13.

      4                   So I don't see how you can -- unless you try to

      5     do some kind of claim construction, which plaintiffs did not

      6     do, did not ask for, I don't see how we can continue to kind

      7     of, I think, to wrestle with new claim terms that come up.

      8                   And I will say that the 104 -- claim 104 was not

      9     originally asserted by claim -- by the plaintiffs in this

    10      case.   They initially asserted, I believe it was claim 27

    11      was asserted against SigmaPharm, and we alleged it was

    12      invalid because it claimed a pharmaceutically acceptable

    13      salt of a pharmaceutically acceptable salt.         You know, they

    14      dropped it.

    15                    And then the opening claim construction brief

    16      was filed on June 22 of 2018, DE Docket Entry 206, and claim

    17      104 was not added to the infringement contentions until

    18      August 1 of 2008, and the rebuttal brief was due on August

    19      3.   And plaintiffs assured us in connection with this

    20      addition, this additional claim, that the insertion of claim

    21      104 did not raise any claim construction issues.          But then,

    22      again, they want -- now they want to change their mind on

    23      that representation.

    24                    So we think that your Court's claim construction

    25      order, which talks about compound being a salting compound,
Case 1:17-cv-00374-LPS Document 700 Filed 01/02/20 Page 119 of 169 PageID #: 16878
                                                                            1895


      1     and the plain ordinary meaning, all the witnesses testified

      2     about it, disposes of this particular question.

      3                   So now let's take a look at these claims.         And,

      4     interesting, when you look at this, the first thing you

      5     notice is that "pharmaceutically acceptable" does not

      6     describe apixaban but only the salt.        There's no requirement

      7     that apixaban is pharmaceutically acceptable.          Only the salt

      8     has to be pharmaceutically acceptable.        And,

      9                   There's no promise that any of the primary

    10      compounds that are claimed throughout the patent are

    11      pharmaceutically acceptable.       Rather, pharmaceutically

    12      acceptable modifies only the salt portion of the claim.

    13                    Now, we have been through this many times, but

    14      we all know that the Court construed the term

    15      "pharmaceutically acceptable salts;" and can we turn to the

    16      next slide, DX-20.

    17                    I can talk to Your Honor about the law, but I --

    18      Your Honor is familiar with the law of enablement, so,

    19      talking about the Idenix case and whatnot.

    20                    But the Court's claim construction, we have

    21      seen it many times, but the Court's claim construction was

    22      taken from the patent and from the section that described

    23      pharmaceutically acceptable.       And, Your Honor, I

    24      respectfully suggest that most, if not all the evidence that

    25      plaintiffs have presented on this issue, misses the point
Case 1:17-cv-00374-LPS Document 700 Filed 01/02/20 Page 120 of 169 PageID #: 16879
                                                                            1896


      1     entirely.    It seems like that they're arguing the claim

      2     construction that they first proposed and then abandoned, or

      3     the one that the Court rejected.

      4                    Now, the definition that the Court adopted came

      5     from the specification at column 16, lines 40 to 47.

      6                    Let's pull that up on, I think it's on

      7     DDX-18-21.

      8                    And that's -- at the first top of it, it says:

      9     "The phrase 'pharmaceutically acceptable' is employed herein

    10      to refer to those compounds, materials, compositions and/or

    11      dosage forms."

    12                     This is where the claim term came from.        And,

    13                     Then the next paragraph that followed was the

    14      definition of salts.

    15                     And Your Honor, in claim construction, merged

    16      these two definitions to come up with a claim construction

    17      that we saw.

    18                     But pharmaceutically acceptable in the patent

    19      doesn't just refer to salts.       It refers to compounds,

    20      materials, compositions, and/or dosage forms.          So when they

    21      say the compound is pharmaceutically acceptable, they're

    22      talking about -- this same definition applies.

    23                     When they're talking about materials, they're

    24      talking about the same definition applies.

    25                     And later in the patent, and even in some of the
Case 1:17-cv-00374-LPS Document 700 Filed 01/02/20 Page 121 of 169 PageID #: 16880
                                                                            1897


      1     claims, I think, pharmaceutically acceptable also modifies

      2     carriers and intercarriers.

      3                   So you have to look at this definition in the

      4     context of what it was used to modify in the patent.           And

      5     all of the things that the plaintiffs are kind of focusing

      6     on I think are missing the import and meaning of this entire

      7     passage.

      8                   Now, the definition requires an examination.

      9     Now the -- note the Court -- the Court has not said what

    10      this term claim construction -- what the actual -- put more

    11      meat on the bones or so, I would say, of what the definition

    12      was other than to say this was the definition.

    13                    And the definition, we think, requires an

    14      examination considering the required factors to determine

    15      whether any apixaban salts were enabled or possessed as of

    16      2001 that would be suitable for use in the pharmaceutical

    17      context.

    18                    That is what we think the definition means.

    19      Would these salts be suitable for use?

    20                    Now, in the first question, is, did the

    21      inventors enable one skilled in the art to make and use

    22      pharmaceutically acceptable salt apixaban?

    23                    Now, the Court knows, "enablement" and the

    24      evidence, we think, is overwhelming that the inventors did

    25      not provide the required information.
Case 1:17-cv-00374-LPS Document 700 Filed 01/02/20 Page 122 of 169 PageID #: 16881
                                                                            1898


      1                   Now, the evidence could not be clearer that no

      2     one thought that any salts of apixaban would be suitable for

      3     use in the pharmaceutical context.

      4                   If we turn to the next slide, DTX-18-22.

      5                   Defendants presented overwhelming evidence

      6     that -- through internal documents indicating that apixaban

      7     was considered neutral, non-ionizable, and that there was no

      8     salt form.

      9                   And if we go to the next slide.

    10                    This is their -- they told the FDA that there

    11      was no salt form.

    12                    Go to the next slide.

    13                    And there was published scientific literature

    14      indicating apixaban was considered neutral, non-ionizable,

    15      and that there was no salt form.

    16                    There could not be more evidence on this point.

    17      And plaintiffs efforts to kind of explain away all these as

    18      being related to solubility is just unconvincing.

    19                    There is no contemporaneous document that they

    20      can cite to that supports the argument that they're making.

    21                    THE COURT:    What is the best example you have

    22      that someone was making a broad statement outside of the

    23      context to try to improve solubility?

    24                    MR. MIZERK:    Well, I think -- I think -- I'll

    25      answer the question two ways.
Case 1:17-cv-00374-LPS Document 700 Filed 01/02/20 Page 123 of 169 PageID #: 16882
                                                                            1899


      1                    I think first, saying that they can't use a salt

      2     or the -- is a way to say that solubility can't be improved,

      3     it's kind of the chicken and the egg.        It's like they're

      4     saying, hey, you know, we can't improve the solubility with

      5     a salt form because we can't make a salt form.

      6                    It's not saying that -- it's not limiting it

      7     saying we can't make a salt only for purposes of improving

      8     solubility.    I don't think that any of the documents, if you

      9     look at them, can be read in the way that plaintiffs are

    10      stating.

    11                     Dr. Buckton said so during the course of his

    12      examination.

    13                     The e-mail we saw yesterday to answer your

    14      second -- your question I think explains that it was not --

    15      it was -- it was written in a very absolute way saying that

    16      this is a property of the compound that is not negotiable.

    17      It's -- it may be the property of the chemicals means

    18      there's no salt form and it is not ionizable.

    19                     And I don't think really, if you look at the

    20      evidence that even they presented, we get to Dr. Jacobsen's

    21      test, I don't think it's really different.         It's like Dr.

    22      Jacobsen did some things that I just think that people in

    23      the pharmaceutical industry wouldn't think is appropriate.

    24                     Now, only people who ever said that apixaban is

    25      ionizable or could have been made into a salt are people who
Case 1:17-cv-00374-LPS Document 700 Filed 01/02/20 Page 124 of 169 PageID #: 16883
                                                                            1900


      1     have been paid or prepped by BMS attorneys in this case.

      2                   Every single piece of evidence that they pointed

      3     to is from somebody who was either paid to represent them in

      4     this case or prepared for a deposition after we already

      5     identified this issue.

      6                   They have -- they can't point to a single piece

      7     of documentary evidence to support their position.

      8                   Nobody ever clarified this statement that --

      9     these statements that were made in so much different

    10      places in the way that plaintiffs are suggesting.

    11                    Now, we also presented unrebutted scientific

    12      evidence that it has never been done.        That no one has ever

    13      used a compound with a pKa similar to apixaban in a salt

    14      form in a pharmaceutical application.

    15                    Now, we didn't make this up.       This was raised in

    16      the literature.     The Burne reference, DTX-574, and

    17      Stevenson, and I think it's the Wei reference.          But DTX-7 --

    18      575, and Dr. Buckton and Dr. Scheidt presented the material

    19      and the slide.

    20                    Let's go to DDX-8-25.

    21                    And I think we refer to this throughout the case

    22      as the green zone.     This green zone was not something that

    23      Dr. Scheidt made up.     This was something that they -- that

    24      was -- that was established by the literature and what was

    25      out there.
Case 1:17-cv-00374-LPS Document 700 Filed 01/02/20 Page 125 of 169 PageID #: 16884
                                                                            1901


      1                   So we believe that the apixaban salts would have

      2     been unstable, you couldn't make a pharmaceutical product

      3     with them, they could not have been purified, they could not

      4     be formulated, they could not be placed in contact with

      5     human tissue, and the list goes on.        And,

      6                   I think the most remarkable -- the most

      7     important piece of evidence -- and I'll move on because I

      8     know my codefendants would like to have some time as well.

      9                   When they hired Dr. Jacobsen, they brought him

    10      all the way here from Harvard to talk about the salts he

    11      prepared.

    12                    Did they ever -- they qualified him as an

    13      organic and medicinal chemist.       Did they ever -- and did

    14      they ever bother to ask Dr. Jacobsen if the salts that he

    15      made could be used in medicine?       They never did.

    16                    They cut him off.     They wouldn't let him testify

    17      about that, about his opinion on that question.

    18                    He only said he made them.

    19                    THE COURT:    What about the argument that I only

    20      heard from maybe one clinician about whether these salts,

    21      you know, on the risk/benefit ratio, is that correct or

    22      incorrect?

    23                    MR. MIZERK:    Well, it's correct that you only

    24      heard people talk about the risk/benefit ratio of the salts

    25      because in order to talk about the risk/benefit ratio of the
Case 1:17-cv-00374-LPS Document 700 Filed 01/02/20 Page 126 of 169 PageID #: 16885
                                                                            1902


      1     salt, they have to make it into an application where they

      2     can be administered.     And all the evidence is overwhelming

      3     that they can never make that far because of you take them

      4     out of that little bubble that you saw in the picture that

      5     doctor -- that Dr. Jacobsen had, they would completely fall

      6     apart.   They would completely disproportionate.

      7                   They even started to fall apart in that bubble

      8     because there was a little bit of water or moisture in some

      9     of the solvents that they were with sitting in.

    10                    They actually were -- the salts were all sitting

    11      in a solvent, precipitated on the bottom of the flask, and

    12      had never been dried or removed from that solid.

    13                    And if you remove them from the solid, took them

    14      out of that flask, they would immediately disproportionate

    15      and be unusable.

    16                    THE COURT:    It's not clear to me why I couldn't

    17      have heard other competing opinions as to the pharmaceutical

    18      acceptability of the salts, even if you maintain that they

    19      can't be made.

    20                    MR. MIZERK:    Well, I mean, the risk/benefit

    21      ratio that Dr. Kowey, for example, talked about, he

    22      relied -- and all their experts who did the risk/benefit

    23      ratio thing, they only thing they relied on was the apixaban

    24      label -- or the Eliquis label.       That wasn't proved until

    25      2012.    That wasn't information that was even available to a
Case 1:17-cv-00374-LPS Document 700 Filed 01/02/20 Page 127 of 169 PageID #: 16886
                                                                            1903


      1     person of ordinary skill in the art in 2001.

      2                    So all the information that Dr. Kowey relied on

      3     was over ten years too late.       There was no information about

      4     the risk/benefit ratio of apixaban back in 2001 when these

      5     things were being formulated, and when this patent was --

      6     well, this was still experiment.

      7                    So I don't know how we could make -- do the --

      8     that's why I think they missed the mark on this issue

      9     because there wasn't all this information about the

    10      risk/benefit ratio back in 2001.

    11                     And you would have to be -- administer this

    12      drug -- and I will say there is a salt in most cases.           Once

    13      it disassociates, it will become apixaban and the other --

    14      the cation.    But they have to provide information about the

    15      salt itself.    The salt itself has to be pharmaceutically

    16      acceptable.    And if you can't even take the salt out of the

    17      test-tube, then how can it be useful for a pharmaceutical

    18      application.

    19                     Your Honor, if Your Honor has any other

    20      questions, I have other things to talk about.          I could talk

    21      about the rings in doctor -- the questions Your Honor had

    22      about the dispute between Dr. MacMillan.         All I can say is

    23      that the question really is about the E ring.          Your Honor

    24      asked about it.     MacMillan -- Dr. MacMillan was asked about

    25      it.   It's 1 to 2 R.
Case 1:17-cv-00374-LPS Document 700 Filed 01/02/20 Page 128 of 169 PageID #: 16887
                                                                            1904


      1                   There were over 36 compounds that were

      2     identified by Dr. Heathcock that didn't meet that limitation

      3     if you adopted Dr. MacMillan's definition about -- because

      4     they didn't have 1 or 2 R on it.       They had 0.     They had all

      5     hydrogens.

      6                   And that's what Dr. MacMillan was getting

      7     wrapped up like a pretzel trying to avoid the fact that

      8     their -- his claim construction is -- his claim construction

      9     invalidates or it doesn't cover most -- at least 36

    10      compounds in claim 3, another four in claim 8 that are

    11      dependent on claim 1.

    12                    So what they're trying to say is, we'll save

    13      apixaban, but apixaban is only one of many, many compounds

    14      that are claimed here.      It's not the only thing that this

    15      patent is about.     It's actually one of about 100 things that

    16      this patent is about.      And they're trying to save apixaban

    17      and throw the rest of the patent overboard.

    18                    The fact of the matter is Dr. Heathcock is one

    19      of the best professors in the country.        He explained how

    20      patent terms should be read.       And if you read this thing

    21      the way it's written, because they have only hydrogens can

    22      be substituted, and the Markush group has hydrogens in the

    23      Markush group, Dr. MacMillan's position makes no sense.

    24                    I mean, Dr. MacMillan had to write a patent

    25      claim.   He used the exact same kind of technology that
Case 1:17-cv-00374-LPS Document 700 Filed 01/02/20 Page 129 of 169 PageID #: 16888
                                                                            1905


      1     Dr. Heathcock said what a person skilled in the art would

      2     do.

      3                   So under the Ranbaxy case, the patent does fail

      4     for that reason.

      5                   So we'll address all these in our brief, but if

      6     Your Honor has anymore questions, I appreciate them.

      7                   THE COURT:    I think I will let your colleagues

      8     have their chance to talk during the limited time remaining.

      9                   MR. MIZERK:    Thank you.

    10                    THE COURT:    Thank you very much.

    11                    Good afternoon.

    12                    MR. KOCHANSKI:     Good afternoon, Your Honor.

    13      Paul Kochanski for Sunshine Lake.

    14                    Again, much like SigmaPharm does, I want to

    15      thank the Court for its indulgence with respect to these

    16      last two-and-a-half weeks of trial, and the cooperation

    17      between counsel.

    18                    Because we're limited on time, Your Honor, I'm

    19      not going to repeat a lot that SigmaPharm's counsel said

    20      about the general aspects of apixaban and the like, but

    21      really direct my attention to Sunshine Lake at this time.

    22                    As the Court has heard over the last couple of

    23      weeks with respect to Sunshine Lake, there are three issues

    24      that must be determined which plaintiffs must prove that

    25      Sunshine Lake solid pharmaceutical composition has.
Case 1:17-cv-00374-LPS Document 700 Filed 01/02/20 Page 130 of 169 PageID #: 16889
                                                                            1906


      1                   Much like SigmaPharm -- if we can put up

      2     DDX-11-13.

      3                   Much like SigmaPharm, the three issues are, one

      4     to prove the existence of apixaban in particulate form;

      5                   To prove that the particulate apixaban is

      6     crystalline; and

      7                   To prove that the particles have a particle size

      8     distribution or a D90 of equal to or less than 89 microns.

      9                   As to these three elements, the plaintiffs have

    10      failed to show any physical or empirical evidence regarding

    11      two out of the three.

    12                    That being the presence of particles, apixaban

    13      particles in Sunshine Lake's pharmaceutical composition, and

    14      the particle size issue.

    15                    To the extent the plaintiffs rely on actual

    16      evidence regarding the third element, that being

    17      crystallinity, they have failed to consider the entirety of

    18      the evidence, or the entirety of the evidence presented by

    19      Sunshine Lake or by Dr. Atwood.

    20                    In this regard, Dr. Atwood has admitted he did

    21      no physical testing of Sunshine Lake's tablets to determine

    22      the presence of particles, or any testing with respect to

    23      determining the particle size.

    24                    Rather, he has only offered, as stated is a

    25      theoretical hypothesis, that based upon the Sunshine Lake
Case 1:17-cv-00374-LPS Document 700 Filed 01/02/20 Page 131 of 169 PageID #: 16890
                                                                            1907


      1     manufacturing process, pockets are formed in the povidone

      2     apixaban layer allowing small apixaban structures to develop

      3     within those pockets.

      4                   However, Dr. Atwood has stated that he has never

      5     seen, measured, or otherwise identified these theoretical

      6     pockets, or identified the fact that there is crystalline

      7     apixaban therein.

      8                   And as Dr. Brittain, however, testified,

      9     commenting on Dr. Atwood's theoretical model, we go to ...

    10                    "But the problem, as I've put on the bottom

    11      here, is that that model is for chemically pure substances,

    12      and, in fact, we do not have a chemically pure substance in

    13      either in the Sunshine Lake product because the apixaban is

    14      dried down in the presence of povidone.         And we know the

    15      presence of povidone, which is a well-known nucleation

    16      and crystallization inhibitor, we know that the chemical

    17      tendency of povidone apixaban solid solution is to exist in

    18      the form of an amorphous dispersion."

    19                    Consistent with this understanding of the

    20      process, evidence provided by Dr. Brittain showed that

    21      rapidly removing solvent from the apixaban and povidone

    22      solution will result in the solid solution where individual

    23      apixaban molecules, I'm not talking about particles,

    24      molecules are separate from one another by a povidone

    25      polymer matrix.
Case 1:17-cv-00374-LPS Document 700 Filed 01/02/20 Page 132 of 169 PageID #: 16891
                                                                            1908


      1                   Dr. Brittain testified to that on page 1063 and

      2     1065 of the transcript.

      3                   This process that Dr. Brittain identified is

      4     exactly what is done in the Sunshine Lake's manufacturing

      5     process.   It creates a solution of povidone and apixaban in

      6     glacial acetic acid wherein both elements, povidone and

      7     apixaban, are dissolved and they lose their crystal

      8     structure.

      9                   It then sprays that on excipients, which is a

    10      fast-drying technique, where the matrix, the amorphous

    11      matrix, the amorphous dispersion, is a layer on that, much

    12      like what he talked about here.

    13                    There are no particles.

    14                    Dr. Brittain further testified with respect to

    15      particle size.    He said, and we'll put up slide 3.

    16                    "Well, particle size is" -- "really is

    17      indefinable at this point because apixaban is dissolved in

    18      the povidone layer in the form of a dispersion, and all of

    19      the evidence that has been collected over the years about

    20      amorphous dispersions, it says that instead of particulate

    21      drug substance in dispersions, you have actual individual

    22      molecules in a dispersion, which is very critical."

    23                    And that Dr. Brittain testified at page 1102 in

    24      the transcript.

    25                    Similarly, as with the issues of particles,
Case 1:17-cv-00374-LPS Document 700 Filed 01/02/20 Page 133 of 169 PageID #: 16892
                                                                            1909


      1     Dr. Atwood offered no physical evidence as to the D90 or

      2     particle size.

      3                   Dr. Chambliss and Dr. Myerson yesterday

      4     testified that a POSA would have been aware of multiple

      5     methods for measuring particle size to determine the D90 of

      6     the API in the pharmaceutical composition.

      7                   However, Dr. Atwood clearly admitted that he

      8     performed no technique to measure particle size, and that

      9     was at page 497 of the transcript.

    10                    For these two reasons alone, with respect to

    11      the presence of particles and particle size, Sunshine Lake

    12      submits that plaintiffs have not met their burden on

    13      infringement.    They haven't shown particles with respect to

    14      Sunshine Lake's product, nor have they shown the D90 , the

    15      particle size of Sunshine Lake's products.

    16                    However, we have to go on.

    17                    With respect to the crystallinity issues,

    18      plaintiffs also fall short of their burden in demonstrating

    19      that Sunshine Lake pharmaceutical composition includes

    20      crystalline apixaban.

    21                    Plaintiffs and their expert, Dr. Jerry Atwood,

    22      failed to consider the totality of Dr. Atwood's work, and,

    23      instead, relied upon what we could best say is selected

    24      incomplete portions to draw broad conclusions.

    25                    In contrast, although Sunshine Lake did not have
Case 1:17-cv-00374-LPS Document 700 Filed 01/02/20 Page 134 of 169 PageID #: 16893
                                                                            1910


      1     the burden to prove that there was no crystalline apixaban

      2     in its product, Sunshine Lake took the initiative in having

      3     its expert, Dr. Brittain, undertake an XRPD analysis of the

      4     Sunshine Lake 2.5-milligram and 5-milligram tablets.           And we

      5     will discuss that in a second.

      6                    Affirmatively now, for Sunshine Lake,

      7     Dr. Brittain also performed a detailed analysis of all of

      8     Dr. Atwood's data and results to demonstrate that the whole

      9     of the XRPD work by Dr. Atwood really support Dr. Brittain's

    10      conclusions.

    11                     If we can put up slide 4, please.

    12                     As Dr. Brittain explained during his testimony,

    13      in considering whether Sunshine Lake's apixaban tablets

    14      included the six characteristic peaks, which are shown

    15      as set forth in Table 2 of the '945 patent, Dr. Brittain

    16      testified that he ran five scans using five Sunshine Lake

    17      crushed tablets and digitally averaged those scans.

    18                     I heard counsel this morning argue that he used

    19      insensitive tests, or, you know, these tests wouldn't work.

    20                     Well, that's not the case.      Dr. Brittain also

    21      testified, which is very important, that digital averaging

    22      is an equivalent method to use of long count times which was

    23      the method used by Dr. Atwood.

    24                     And, Dr. Brittain, who is a known expert in

    25      XRPD, said that both are effective to increase sensitivity
Case 1:17-cv-00374-LPS Document 700 Filed 01/02/20 Page 135 of 169 PageID #: 16894
                                                                            1911


      1     by increasing signal-to-noise ratio.

      2                   That is very important because it's by

      3     increasing signal-to-noise ratio that peaks appear even at

      4     lower limits.

      5                   The whole idea is to limit noise.

      6                   Although Dr. Brittain agreed, and as plaintiffs

      7     counsel stated, that count times are an appropriate process

      8     to detect the small amount of apixaban, Dr. Brittain also

      9     testified that using scan averaging or digital averaging

    10      also increased sensitivity so as to detect a small amount of

    11      a crystal substance such as apixaban.

    12                    In analyzing the full scan of both the 2.5

    13      and -- Dr. Brittain also did the 5-milligram tablets,

    14      Dr. Brittain, as he testified with respect to the scan shown

    15      on DDX-11-17, and with respect to his expanded scans, that

    16      he found no authentic peaks within the red boxes on any of

    17      the six characteristic locations identified in the '945

    18      patent.

    19                    Again, looking at slide 5.

    20                    "What I concluded as a result of my XRPD

    21      analysis, that neither the 2.5 milligram Sunshine Lake

    22      tablet formulation nor the 5-milligram Sunshine Lake

    23      apixaban tablet formulation had any peaks that could

    24      indicate the presence of crystalline form in those

    25      formulations".
Case 1:17-cv-00374-LPS Document 700 Filed 01/02/20 Page 136 of 169 PageID #: 16895
                                                                            1912


      1                   Again, he took affirmative steps to find the

      2     peaks.   He's not trying to hide anything because Sunshine

      3     Lake did not have that obligation.

      4                   As also Dr. Brittain testified, this result was

      5     not surprising since, based upon the disclosure in DTX-503,

      6     the much-talked about '386 patent publication, he did not

      7     anticipate the formation of crystalline apixaban.

      8                   As he testified with respect to the '386 patent

      9     application, he answered:

    10                    "Answer:   Well, looking at the Sunshine Lake

    11      process, which is clearly designed to make an amorphous

    12      solid dispersion on the surface of the particles, and then

    13      looking at the '386 application, which is another way to

    14      make amorphous solvent dispersion of apixaban in a very

    15      analogous manner, the conclusions that I reached as a result

    16      of my experimental studies are exactly what I would have

    17      expected based upon what was disclosed in the '386

    18      application."

    19                    What did the '386 application disclose?          It

    20      disclosed the combination of povidone and apixaban put into

    21      an organic solvent and that organic solvent being driven off

    22      to dry and form the amorphous dispersion.

    23                    For Sunshine Lake, they take apixaban and

    24      povidone and dissolve it in glacial acetic acid, a volatile

    25      organic solvent, and, again, get the same thing:          An
Case 1:17-cv-00374-LPS Document 700 Filed 01/02/20 Page 137 of 169 PageID #: 16896
                                                                            1913


      1     amorphous dispersion or solid solution as testified to by

      2     Dr. Brittain.

      3                    As to -- let's turn now to Dr. Atwood's data and

      4     what he show.

      5                    And let's look at DDX-11-25.

      6                    As to Dr. Brittain's analysis of Dr. Atwood's

      7     data, Dr. Brittain initially reviewed Dr. Atwood's XRPD scan

      8     of Sunshine Lake's API.

      9                    Dr. Brittain testified about his operations as

    10      follows.   If we can look at the next slide.

    11                     "Question:   Okay.   And just looking at

    12      DDX-11-25" -- and we can go back to DDX-11-25 --

    13      "approximately how many" -- okay.        Yes -- "approximately how

    14      many peaks are present in Dr. Atwood's scan of Sunshine

    15      Lake's API?"

    16                     Dr. Brittain answered:

    17                     "Answer:   Well, in the region that we're showing

    18      here, it is probably anywhere between 20 and 25 peaks that

    19      are present.

    20                     "Question:   And, Dr. Brittain, which peaks,

    21      looking at the scan, which peaks did Dr. Atwood rely upon in

    22      analyzing Sunshine Lake's tablets?

    23                     "Answer:   Dr. Atwood relies on either the

    24      presence or absence of three peaks.

    25                     "Question:   And which of those peaks in the API
Case 1:17-cv-00374-LPS Document 700 Filed 01/02/20 Page 138 of 169 PageID #: 16897
                                                                            1914


      1     did Dr. Atwood find to be the most intense?

      2                   "Answer:   Oh, you can see from the plot here

      3     that the peak at the 16.9 degrees is the most intense."

      4                   But what also is important is what Dr. Atwood

      5     relied upon is a peak at 12.3, is a peak at 27.1, and a peak

      6     at 16.9, which we will come back to, which is the most

      7     intense peak.

      8                   Going to slide 9, please.

      9                   Here again, looking at DDX-11-26, as

    10      Dr. Brittain explained, this demonstrative was an overlay of

    11      full scans of Dr. Brittain's 2.5-milligram XRPD pattern

    12      which is DTX-504.9, and Dr. Atwood's two full scans of the

    13      2.5-milligram apixaban tablet, DTX-526 at 16 to 32, and 37

    14      to 55, and PTX-960.2.

    15                    In looking at this scan, which is the overlay,

    16      which shows the equivalence of the peaks and how

    17      complementary they are, Dr. Brittain testified:          "When you

    18      study these diagrams, it's definitely clear that there are

    19      no peaks at angles of 12.3, 16.9 or 27.1."

    20                    Dr. Brittain went further on to say, okay, he

    21      found no peaks here, but he was going to do a deeper

    22      analysis.   He was going to look at Dr. Atwood's slow scans.

    23                    In that regard, rather than just looking at the

    24      single selected scan per region that Dr. Atwood relied upon

    25      here at trial, to show infringement, Dr. Brittain analyzed
Case 1:17-cv-00374-LPS Document 700 Filed 01/02/20 Page 139 of 169 PageID #: 16898
                                                                            1915


      1     Dr. Atwood's data as a whole, all the scans Dr. Atwood did

      2     at each specific region where he would take into

      3     consideration all of the scans and base his conclusion on

      4     the entirety of Dr. Atwood's evidence, which wasn't

      5     presented by Dr. Atwood.

      6                   If we could go to slide 11, please.

      7                   Using Dr. Atwood's electronic data, which

      8     Dr. Brittain testified is the most accurate, Dr. Brittain

      9     superimposed the four scans Dr. Atwood did to determine if

    10      there was a characteristic peak at 16.9 degrees 2-theta.

    11                    In discussing the superimposed peaks,

    12      Dr. Brittain testified as to the importance of considering

    13      all the available scans, and concluded with respect to all

    14      four scans with respect to the 16.9-degree 2-theta peak that

    15      if we go to -- well, if there's a peak in there as

    16      Dr. Atwood said, then that peak would have to be present in

    17      all four of the scans.

    18                    All we see here is noise.

    19                    He went further on to state:       "Reproducibility

    20      basically says that if you measure something four times,"

    21      which Dr. Atwood did, "you should get the same answer four

    22      times.   And when I look at this overlay of data, there's

    23      lots of noise, but I do not see any reproducible features in

    24      there that I could assign and attribute to the presence of a

    25      genuine XRPD peak."
Case 1:17-cv-00374-LPS Document 700 Filed 01/02/20 Page 140 of 169 PageID #: 16899
                                                                            1916


      1                    And he confirmed that this information related

      2     to the 16.9-degree 2-theta point.

      3                    Indeed, as Dr. Brittain also testified, if there

      4     was a crystalline peak in Sunshine Lake product, the absence

      5     of a peak at 16.9 would be -- would be unusual in light of

      6     the fact that it is the most intense peak in Dr. Atwood's

      7     API scan.

      8                    As Dr. Brittain's stated -- and if we could put

      9     slide -- well, let me just recite his testimony because of

    10      time.

    11                     "Well, 16.9 degrees 2-theta represents our best

    12      possible chance to see a crystalline apixaban peak because,

    13      as Dr. Atwood's diffraction pattern shows, it's the most

    14      intense peak inherent to the N-1 crystal structure.           So if

    15      you are going to see any peak at all in the diffraction

    16      pattern that would be attributed to apixaban from N-1, it's

    17      going to be a peak at 16.9 degrees."

    18                     Again, looking at the overlay, we do not see a

    19      16.9 peak.

    20                     The second characteristic peak that Dr. Atwood

    21      analyzed was a peak at 27.1 degrees 2-theta.

    22                     In reaching his conclusion, Dr. Atwood

    23      concluded:    An overlay of three successful XRPD scans in

    24      that region.    And, again, Dr. Atwood relied on only one of

    25      those scans.
Case 1:17-cv-00374-LPS Document 700 Filed 01/02/20 Page 141 of 169 PageID #: 16900
                                                                            1917


      1                   Dr. Brittain, once again, based upon his

      2     superimposing scans, analyzed the entirety of Dr. Atwood's

      3     available data and came to the conclusion that the single

      4     peak that Dr. Atwood relied upon and his data as a whole

      5     demonstrate that there is noise and not a reproducible peak

      6     at 27.1 degrees 2-theta.

      7                   One thing that should be pointed out, and here,

      8     plaintiffs stated in their closing, that the 12. -- let me

      9     get to the 12.4 peak real quickly first.

    10                    Slide 15.

    11                    The last peak Dr. Atwood identified was a peak

    12      at 12.4 degrees 2-theta.      Dr. Brittain agreed there was a

    13      genuine peak at 12.44 degrees 2-theta.        That's not

    14      disputable.

    15                    But Dr. Brittain disagreed that the peak was a

    16      characteristic crystalline peak of apixaban.          He, instead,

    17      attributed that peak to the presence of lactose anhydrous

    18      contaminated with lactose monohydrate.

    19                    As Dr. Brittain testified, lactose anhydride is

    20      a component of Sunshine Lake's formulation.

    21                    Also, as Dr. Brittain, it is well known that

    22      lactose anhydrous will spontaneously convert to lactose

    23      monohydrate if exposed to moisture.        This is important in

    24      light of Dr. Atwood's use of one crushed tablet in all of

    25      his scans conducted over the course of several months.
Case 1:17-cv-00374-LPS Document 700 Filed 01/02/20 Page 142 of 169 PageID #: 16901
                                                                            1918


      1                   Let's finish up.     I can give my other defendant

      2     a little time.

      3                   THE COURT:    Just so you know, defendants have

      4     all together just a little over 20 minutes left.

      5                   MR. KOCHANSKI:     Yes.   So let me address one

      6     thing and we can address the other things in the brief.

      7                   With respect to the issue of counsel --

      8     plaintiffs' counsel talking about the one scan showing a

      9     17.1-degree 2-theta peak in a lab batch.         And that is

    10      DTX-996.

    11                    Again, what should be remembered and what

    12      Dr. Chen testified to and what the evidence shows, DTX-996

    13      shows that it was only that lab batch that showed the

    14      17.1-degree peak, but no other test that was done, XRPD, on

    15      the exhibit batches, which are the manufacturing batches,

    16      done at zero time, two-month accelerated, three months,

    17      showed any crystalline structure.

    18                    Forty additional XRPD scans were done, and 39 of

    19      them, except for the lab batch, showed that the apixaban in

    20      Sunshine Lake's product was amorphous.

    21                    Let me leave some time for my other counsel.

    22                    THE COURT:    Okay, you may.

    23                    MR. KOCHANSKI:     Thank you, Your Honor.

    24                    MR. PEJIC:    May I approach?

    25                    THE COURT:    Yes.
Case 1:17-cv-00374-LPS Document 700 Filed 01/02/20 Page 143 of 169 PageID #: 16902
                                                                            1919


      1                   (PowerPoint slides passed forward.)

      2                   THE COURT:    Good afternoon.     You can go ahead.

      3                   MS. BROWNING:    Thank you, I appreciate that.

      4                   May it please the Court, my name is Jill

      5     Browning.   I'm representing defendant Unichem here.          And we

      6     extend our appreciation to the Court and staff as well.

      7     And,

      8                   We also echo the sentiments regarding the

      9     importance of this matter to our client.

    10                    Time being of the essence, I'm just going to

    11      jump right into it.

    12                    If we can go to slide 2.

    13                    We believe the evidence at trial establishes

    14      that the products made in accordance with the Unichem ANDA

    15      do not infringe.     We also believe that the evidence has

    16      established that the claims are invalid because the '945

    17      patent specification does not describe or enable the full

    18      scope of the claim as the plaintiffs have asserted them.

    19                    If we can go to slide 3.

    20                    A person skilled in the art reading claim 12 in

    21      view of the '945 patent specification would understand the

    22      plain and ordinary meaning of the claim term certainly

    23      includes measuring the D90 of the apixaban drug substance

    24      before it is formulated into a tablet.

    25                    To be clear, our position is consistent with the
Case 1:17-cv-00374-LPS Document 700 Filed 01/02/20 Page 144 of 169 PageID #: 16903
                                                                            1920


      1     Court's claim construction order which concluded that claim

      2     12 was not limited to measuring the D90 of the bulk apixaban

      3     by laser light scattering, but it certainly includes this

      4     method.

      5                   Dr. Berkland, on the other hand -- if we can go

      6     to slide 4 -- he contradicts the claims -- Court's

      7     construction opinion because he testified that the scope of

      8     claim 12 is limited to only assessing the D90 of the apixaban

      9     in a finished pharmaceutical composition.         A conclusion that

    10      is completely out of step with the '945 patent disclosure

    11      in that it eliminates the sole way in which the D90 was

    12      determined by the '945 patent.

    13                    We do not think the Court's construction is so

    14      limited.

    15                    If we can go to slide 5.

    16                    Let's turn to the evidence that was presented in

    17      this case that does show noninfringement.

    18                    If we can go to slide 6.

    19                    First of all, we have the Unichem ANDA itself.

    20      The Court was presented with evidence that the ANDA

    21      specification requires the apixaban to have a D90 between 150

    22      and 1,000.

    23                    And, in fact, the testing of the apixaban

    24      conformed to that specification, showing that a D90 of the

    25      apixaban is between 416 and 509 microns.
Case 1:17-cv-00374-LPS Document 700 Filed 01/02/20 Page 145 of 169 PageID #: 16904
                                                                            1921


      1                   Going to slide 7.

      2                   The Court was also presented with evidence of

      3     testing that Dr. Genck had performed of the apixaban, and

      4     here again, the evidence shows that the D90 of the Unichem

      5     product is significantly higher than the 89 microns or less

      6     required by the claim.

      7                   And what did Berkland -- Dr. Berkland do to

      8     assess infringement?

      9                   If we can go to slide 8.

    10                    Well, obviously I can tell you what he did not

    11      do.   He did not determine the D90 of Unichem's apixaban at

    12      any stage of processing.      He did not determine the D90 of the

    13      apixaban before it was incorporated into a tablet, although

    14      his testimony as shown in this slide 8 confirmed that his

    15      observations are consistent with Unichem's noninfringement

    16      evidence in that he found the API starting material to be

    17      quite large, on the order of several hundred microns.

    18                    Going to slide 9.

    19                    Dr. Berkland, by his own admission, and, of

    20      course, Dr. Myerson admitted this as well, he did not

    21      determine the D90 of the apixaban particles after the

    22      apixaban was incorporated into a tablet.         If Dr. Berkland

    23      could have calculated the D90 , then it seems he would have,

    24      and certainly he should have, given that it was the

    25      plaintiffs that had the burden of proving infringement.
Case 1:17-cv-00374-LPS Document 700 Filed 01/02/20 Page 146 of 169 PageID #: 16905
                                                                            1922


      1                   But he didn't.

      2                   One may ask why the party with the burden of

      3     proof did not perform this calculation, especially, as the

      4     plaintiffs have argued, it is so simple.         And how do you

      5     know if the D90 is above or below if you don't actually

      6     calculate it?

      7                   Just to address one thing that the plaintiffs

      8     had said in their opening, that the testing that we

      9     performed on the Unichem ANDA bulk substance is irrelevant,

    10      I think that's a very curious position in view of the

    11      disclosure of the patent and the state of the art.

    12                    The entire premise of the '945 patent and what

    13      it alleges is inventive is based on the correlation between

    14      the D90 of the apixaban before tableting compared to the

    15      apixaban released from the tablet.

    16                    This is the standard the patent set forth.          It

    17      is the only standard.

    18                    Measuring the bulk substance is also the

    19      industry standard.

    20                    The '945 patent does not describe or disclose

    21      the D90 of the apixaban in the finished tablet.         And neither

    22      the '945 patent nor a single publication or reference

    23      calculates the D90 of an API once it is tableted.

    24                    Moving on to slide 10.

    25                    The method employed by Dr. Berkland, what we
Case 1:17-cv-00374-LPS Document 700 Filed 01/02/20 Page 147 of 169 PageID #: 16906
                                                                            1923


      1     have referred to throughout as the Berkland method, can

      2     only be characterized as something that is highly irregular.

      3                   The evidence at trial overwhelmingly established

      4     that the Berkland method finds no basis in any peer

      5     publications or anywhere else in the art.

      6                   Dr. Myerson admitted that none of the articles

      7     he discussed or relied upon in his report include any

      8     calculation of a D90 of an API that had already been

      9     formulated into a finished dosage form.

    10                    Even Dr. Berkland admits that he never

    11      determined or attempted to determine the D90 of an API

    12      that was already formulated into a tablet except for this

    13      litigation.

    14                    There is no evidence cited during the entirety

    15      of the trial that the Berkland method or any method of

    16      determining the D90 of an API that was already tableted was

    17      ever disclosed or discussed in any reference used by anyone

    18      of skill in the art in 2010 or even today.

    19                    In fact, the evidence definitively shows that no

    20      such publication exists.

    21                    Dr. Genck testified that a person of skill in

    22      the art in 2010, or even today, would not consider it

    23      possible to measure the D90 of an API based on granules

    24      shaved from a finished tablet, and Dr. Chambliss testified

    25      that he had never heard of anybody trying to determine this
Case 1:17-cv-00374-LPS Document 700 Filed 01/02/20 Page 148 of 169 PageID #: 16907
                                                                            1924


      1     D90 of an API after formulated into a finished composition.

      2                   Plain and simple, the evidence shows that the

      3     Berkland method was litigation inspired and was created in

      4     2018 or 2019 by a person who far exceeds the credentials of

      5     a person of skill in the art in 2010.

      6                   Moving to slide 11.

      7                   It was created by a person, moreover, who admits

      8     he did not consult with the '945 patent when designing the

      9     Berkland method.

    10                    Dr. Berkland's method is completely divorced

    11      from the '945 patent.

    12                    Dr. Berkland's method is also unreliable for

    13      many reasons.

    14                    Go to slide 12.

    15                    He only observed a statistically insignificant

    16      number of granules that contained an insignificant number of

    17      particles.

    18                    He did not separate these particles, by the way,

    19      from the excipient.     He looked at a total of five tablets,

    20      all of which were 5-milligram tablets from three batches,

    21      and he observed a total of 68 granules.

    22                    Even before determining the particle size, the

    23      SEM method employed by Dr. Berkland is recognized in the

    24      art -- or rather the SEM method employed by Dr. Berkland is

    25      recognized in the art as being susceptible to inaccuracy
Case 1:17-cv-00374-LPS Document 700 Filed 01/02/20 Page 149 of 169 PageID #: 16908
                                                                            1925


      1     because of the limited two dimensions, it doesn't measure

      2     volume, and also it had a very small sample size, it can be

      3     very subjective, you can only count very few particles, and

      4     particularly where you don't supplement the method with

      5     computers or automated methods, none of which were employed

      6     by Dr. Berkland in this case.

      7                   THE COURT:    How do we know it was not

      8     statistically significant?

      9                   MS. BROWNING:    Because he never -- if we go to

    10      slide 13, he never provided an estimate with respect to how

    11      many granules that could be in the tablets or certainly not

    12      how many red dots that he associated or equated with the

    13      particle, he never determined how many those are.

    14                    If you don't know what the total number is, how

    15      can you possibly determine whether what you have observed is

    16      representative of what is in the tablet.

    17                    THE COURT:    Did anyone say it was not

    18      statistically significant, or is it just an absence of

    19      evidence that it is statistically significant?

    20                    MS. BROWNING:    There is an absence of evidence,

    21      but also Dr. Genck testified that it was a statistically

    22      insignificant number of granules that he viewed.

    23                    Dr. Berkland, moreover, admitted that the D50

    24      value of the granules in the Unichem product is about

    25      150 microns, meaning half the granules by weight would be
Case 1:17-cv-00374-LPS Document 700 Filed 01/02/20 Page 150 of 169 PageID #: 16909
                                                                            1926


      1     less, but then the other half would be more.          There's a lot

      2     of large granules Dr. Berkland did not observe.

      3                    It is not disputed that the SEM method used by

      4     Dr. Berkland can only measure one to two microns below the

      5     surface, so he also did not observe any apixaban particles

      6     that may be embedded within the granules.

      7                    And Dr. Myerson confirmed in his testimony, the

      8     Berkland method did not include any controls to ensure that

      9     his sampling method did not impact the size of the apixaban

    10      particles.

    11                     Dr. Berkland simply, as he testified, counted on

    12      his observations being consistent with his expectations.

    13                     Going to slide 14.

    14                     Moving on to the validity of the asserted claim.

    15                     The claims are invalid for failing to meet the

    16      written description and the enablement requirements of

    17      Section 112.

    18                     Taking the written description first, the test

    19      is whether the disclosure of the patent specification

    20      reasonably conveys to one skilled in the art whether the

    21      inventor had possession of the claimed subject matter.

    22                     It is black letter law that a claim can be

    23      interpreted so broadly as to render the claims invalid under

    24      the written description requirement.

    25                     Just because a claim has been construed with the
Case 1:17-cv-00374-LPS Document 700 Filed 01/02/20 Page 151 of 169 PageID #: 16910
                                                                            1927


      1     broad scope does not mean that the patent specification can

      2     cash that check, to so to speak.

      3                   Here, we have that exact same situation.         The

      4     '945 patent specification simply cannot support the scope of

      5     the claims as now asserted.

      6                   As the Federal Circuit noted in 2010 decision,

      7     Eli Lilly v Teva, found at 619 F3d 1329, a case remarkably

      8     on all fours with the present case, even though Lilly won

      9     on claim construction, the District Court ruled that the

    10      breadth of the limitation rendered the particle size patent

    11      invalid for failure to comply with the written description

    12      requirement of 112.

    13                    In the Lilly/Teva case, the asserted claims were

    14      construed to cover the mean particle size both before and

    15      after formulations, but the patent specification was found

    16      not to support this scope because a person skilled in the

    17      art reading the patent would not know how to extract the API

    18      from the formulation to determine the particle size, and,

    19      likewise, would not have known what the particle size was in

    20      the finished tablet.

    21                    In the instant case, the clear and convincing

    22      evidence shows that Drs. Genck, Chambliss, and Myerson all

    23      testified that the '945 patent only describes measuring the

    24      D90 of the apixaban before its formulated into a tablet,

    25      which, as Dr. Chambliss testified, is the industry standard.
Case 1:17-cv-00374-LPS Document 700 Filed 01/02/20 Page 152 of 169 PageID #: 16911
                                                                            1928


      1                   Dr. Berkland was simply unaware of the '945

      2     patent and what it disclosed, and he testified that he did

      3     not conduct the analysis of the '945 patent to determine

      4     whether the patent referred to determining the D90 of the

      5     apixaban either before or after it was tableted.

      6                   The '945 patent, as I already mentioned before,

      7     so I will go quickly, it correlates the D90 of the apixaban

      8     particles before tableting with the dissolution rate of the

      9     apixaban after tableting.

    10                    That is the whole reason, basically, that the

    11      plaintiffs assume that they have created something inventive

    12      here.

    13                    The '945 patent does not describe measuring the

    14      D90 of the apixaban either in or extracted from a finished

    15      tablet.   Again, Drs. Genck, Chambliss, and Myerson all agree

    16      on this point, and this is consistent with the testimony of

    17      Dr. Patel, who is one of Bristol-Myers Squibb Rule 30(b)(6)

    18      witness, and also an inventor in this case, and he testified

    19      that they only assess the D90 particle size of the apixaban

    20      in the API before it was formulated into a tablet, and there

    21      were no attempts to identify the particle size of the API

    22      once it was formed into a finished tablet.

    23                    Further to this, it is not even disputed by

    24      Dr. Berkland that the '945 patent does not describe or

    25      disclose the Berkland method.
Case 1:17-cv-00374-LPS Document 700 Filed 01/02/20 Page 153 of 169 PageID #: 16912
                                                                            1929


      1                   Moreover, even if the Berkland method could

      2     determine the D90 , which it cannot, and even if it were

      3     known in 2010, which, of course, it was not, the Berkland

      4     method gets you nowhere because it would not work for the

      5     formulations disclosed in the '945 patents, at least for

      6     those excipients that include povidone because that includes

      7     nitrogen.

      8                   So just like apixaban, there would be no hope of

      9     distinguishing the API from the excipient because they would

    10      both have nitrogen.

    11                    So a person of skill in the art would not follow

    12      this SEM-EDS method in mind even if it were known to solve

    13      the problem of ascertaining the D90 of the API once it was

    14      tableted in the context of the '945 patent.

    15                    As confirmed by the testimony of Dr. Genck and

    16      Dr. Chambliss, and Dr. Myerson, all skilled -- the skilled

    17      artisans reading the '945 patent, including the disclosed

    18      wet or dry granulation methods, would not know or be able to

    19      predict with any precision the size of the API once it has

    20      been tableted.

    21                    In short, plaintiffs have asserted claims 21 and

    22      22 to encompass determining the D90 of the apixaban before

    23      it is formulated into a tablet, and this is simply not

    24      described anywhere -- after it is formulated into a tablet,

    25      and this is simply not described anywhere in the patent.
Case 1:17-cv-00374-LPS Document 700 Filed 01/02/20 Page 154 of 169 PageID #: 16913
                                                                            1930


      1                   The testimony is clear and unanimous on this

      2     point.   There is not a single publication in 2010 or even

      3     today that teaches or describes determining the D90 of an API

      4     after that API has been formulated into a tablet.

      5                   Dr. Myerson confirms this, and on his last day

      6     of testimony.

      7                   And turning to the enablement requirement for

      8     many of the same reasons, which I won't go into, I'll just

      9     try to give a few minutes, if we have a few minutes, on

    10      validity.

    11                    THE COURT:    You have five minutes heft.

    12                    MS. BROWNING:    Okay.

    13                    So for many of the same reasons, the claims are

    14      also not enabled.

    15                    And the last thing I want to briefly do is

    16      comment on the articles that Dr. Myerson and Dr. Berkland

    17      both cited to.

    18                    They are careful to distinguish between

    19      measuring an individual particle or mapping and trying to

    20      figure out whether there actually is a particle that's

    21      present and determining a D90 .

    22                    And the evidence -- the evidence is clear and

    23      convincing that the '945 patent simply fails to describe or

    24      enable the full scope of the asserted claims.

    25                    And Dr. Myerson had to admit that none of the
Case 1:17-cv-00374-LPS Document 700 Filed 01/02/20 Page 155 of 169 PageID #: 16914
                                                                            1931


      1     documents that he discussed during trial or that he recited

      2     in his report determined the D90 of an API in a finished

      3     dosage form; and,

      4                   Of course, even Dr. Berkland admitted that he

      5     had never attempted to do this before this litigation

      6     either.

      7                   So in closing, the evidence of noninfringement

      8     far exceeds that of infringement and we ask that the Court

      9     find that Unichem does not infringe any of the asserted

    10      claims of the '945 patent, and we likewise ask the Court to

    11      find that the asserted claims are invalid for failing to

    12      meet the written description and the enablement

    13      requirements.

    14                    THE COURT:    Thank you.    Four minutes left.

    15                    MR. PEJIC:    Unless you have any questions for my

    16      colleague, Ms. Browning.

    17                    THE COURT:    I don't have any.

    18                    MR. PEJIC:    Thank you, Your Honor.      I'm going to

    19      go ahead and forego demonstratives.

    20                    THE COURT:    All right.

    21                    MR. PEJIC:    My name is Branko Pejic.      You

    22      have heard from me several times today.         Well, not today,

    23      but throughout the trial, and given the time, I'm not

    24      really going -- I don't intend to discuss the actual

    25      references unless Your Honor has questions.         I would rather
Case 1:17-cv-00374-LPS Document 700 Filed 01/02/20 Page 156 of 169 PageID #: 16915
                                                                            1932


      1     touch on motivation to combine, which I think is the true

      2     focus here.

      3                   As an initial matter, plaintiffs say that the

      4     prior art taught that apixaban had good bioavailability and

      5     that would be a reason one skilled in the art would not be

      6     motivated to improve the properties of the apixaban, whether

      7     it be the dissolution rate, bioavailability, all of these

      8     related issues.

      9                   Well, the kicker here is, I do not dispute the

    10      data and I think one skilled in the art can take away from

    11      the data what they like, but all four articles, Carreiro,

    12      Pinto, Eriksson and Teague, all contain statements from

    13      people at BMS or sourced to BMS.       The authors Carreiro,

    14      Pinto and Eriksson all include BMS attributions, and Teague,

    15      the part cited in PDX-1542, Footnote 33, references again an

    16      article by BMS employees or consultants.

    17                    I'm not saying anything beyond the fact that

    18      people can take and one skilled in the art would take their

    19      own characterization of the data as, would motivate them as

    20      opposed to just the characterization in the articles.           And a

    21      POSA also would not view the data in the sense of a

    22      one-size-fit-all.

    23                    If you recall yesterday, we talked about BCS

    24      Class III drugs in the Blume article.        That was the

    25      ranitidine article, which concluded and that the BCS Class
Case 1:17-cv-00374-LPS Document 700 Filed 01/02/20 Page 157 of 169 PageID #: 16916
                                                                            1933


      1     III drugs' dissolution rates would be independent of the

      2     formulation.    We only learned later in the Chen article that

      3     indeed ranitidine had a 50 percent differential on

      4     dissolution based upon the excipients.        So with this

      5     learning and this teaching, one skilled in the art would not

      6     know BSC III drugs to be in a one-size-fits-all.

      7                    And for the reasons of content uniformity,

      8     biowaivers, which we have shown were available in Europe

      9     before the filing date of the '945 patent, these things

    10      would have motivated one skilled in the art to combine the

    11      references to arrive at the claimed invention.

    12                     And as far as the status of the Phase III

    13      clinical trials, there was -- there were a number of people

    14      studied, and regardless of what the results were, BMS did

    15      not agree with Dr., or did not share Dr. Myerson's

    16      confidence in those results, because as Dr. Knabb testified,

    17      BMS was prepared and had a strategy in place just in case

    18      the apixaban trials failed.

    19                     THE COURT:   My question is:     If you're right on

    20      motivation to combine, when will there not be motivation to

    21      combine?   I mean, presumably, everybody is always worrying

    22      about the worst case or having backups or looking into,

    23      you know, compounds.     Can that be enough to satisfy your

    24      burden?

    25                     MR. PEJIC:   I think what we have here is the
Case 1:17-cv-00374-LPS Document 700 Filed 01/02/20 Page 158 of 169 PageID #: 16917
                                                                            1934


      1     contemporaneous motivations of BMS actually realizing that

      2     there was potentially a problem of failure as well as the

      3     fact that it was known in the art that Phase III drugs,

      4     drugs -- pardon me.      Drugs in clinical Phase III trials had

      5     a high rate of failure, and so I think that that is a

      6     motivation to combine because it shows as well as the Nause

      7     patent, which even if not prior art, still has

      8     contemporaneous statements that in 2009, even the BMS folks

      9     were looking for better, more improved ways to provide

    10      apixaban effectively to people.       So in this situation, I

    11      believe there is a good reason for motivation.

    12                    THE COURT:    All right.    I'm going to have to

    13      stop you.

    14                    MR. PEJIC:    Understood, Your Honor.      Thank you

    15      very much for the indulgence.

    16                    THE COURT:    Thank you all.     I'm going to hold

    17      you to your promise not to use every last minute.

    18                    MR. LEE:    I'm going to keep the promise.

    19                    THE COURT:    I will give you some time for brief

    20      rebuttal.

    21                    MR. LEE:    Your Honor, before I move directly to

    22      rebuttal on the patents, let me say this.         I listened

    23      closely to the closings and there was one part that was

    24      remarkable to me.     One is an attack on the witnesses and the

    25      suggestion that a professor from Princeton, Harvard, MIT,
Case 1:17-cv-00374-LPS Document 700 Filed 01/02/20 Page 159 of 169 PageID #: 16918
                                                                            1935


      1     Kansas, Missouri, Purdue and Jefferson Medical College were

      2     somehow paid to give testimony and they just bought the

      3     company in line is both remarkable and a little offensive.

      4                   The suggestion that BMS scientists were writing

      5     contemporaneous articles which you just heard at the time

      6     that they were doing clinical research somehow

      7     misrepresented what they were doing in anticipation of a

      8     case to be litigated a decade later is illogical and indeed

      9     remarkable and so is the characterization of the evidence.

    10      The idea that there's overwhelming evidence you cannot make

    11      an apixaban salt when the only evidence is that you can, the

    12      idea that witnesses got wrapped up like pretzels.          I mean, I

    13      confess during some of the examinations I got wrapped up

    14      like a pretzel trying to understand what was happening, but

    15      these witnesses didn't.

    16                    We have trials for a reason and let's look at

    17      what happened during the presentation of their case.           Every

    18      single one of their witnesses was a retained expert except

    19      for the Sunshine Lake representative.        We never suggested

    20      the mere fact that they were being paid for their services,

    21      as they should be, somehow suggested that they weren't

    22      testifying honestly.     But when they testified honestly,

    23      here's what they said.

    24                    Dr. Zaworotko said he didn't do any test and he

    25      relied upon the Catalent tests that were done at a much
Case 1:17-cv-00374-LPS Document 700 Filed 01/02/20 Page 160 of 169 PageID #: 16919
                                                                            1936


      1     lower scan rate.     Dr. Genck applied the wrong claim

      2     construction.

      3                   Dr. Schurko didn't do his own tests and then

      4     presented the data to Your Honor, rerunning it with

      5     different parameters, without ever telling Your Honor that

      6     that is what had happened.      But for the cross-examination,

      7     the record and Your Honor would never have known.

      8                   Dr. Brittain found a peak that he said was

      9     reproducible and important and then attributed it to a

    10      compound that wasn't present.       As he honestly said, and I

    11      think he was being candid and honest, that peak was

    12      reproducible, it was important.

    13                    Dr. Atwood told me I was wrong.       I was wrong.

    14      That peak was an apixaban peak.

    15                    And then you have Dr. Buckton, Dr. Scheidt,

    16      who did no tests at all, and Dr. Zusman, who I've talked

    17      about.

    18                    So let me talk about the '945 patent first since

    19      that was the principal focus of much of the closing.

    20                    First, to correct the record, there's a reason

    21      we didn't test the SigmaPharm API.        They refused to give it

    22      to us in discovery.     Hard to test what you cannot get.        But

    23      if we take all of what Your Honor has heard today, there are

    24      a few simple propositions.

    25                    Dr. Atwood testified honestly that he found
Case 1:17-cv-00374-LPS Document 700 Filed 01/02/20 Page 161 of 169 PageID #: 16920
                                                                            1937


      1     three or four peaks.     One peak is enough to answer Your

      2     Honor's question.     How do you know?     Mr. Mizerk conceded

      3     today that one peak is enough.       Sunshine Lake told the FDA

      4     that one peak is enough.      Dr. Zaworotko, now in the general

      5     context as Your Honor suggested in your inquiry to Ms.

      6     Wigmore, suggested that one peak was enough.

      7                   Dr. Brittain thought that peak at 12.4 was

      8     enough and important.      He just happened to mischaracterize

      9     what the peak indicated.

    10                    So one peak is enough to indicate the presence

    11      of crystalline apixaban and that is what Dr. Atwood found

    12      repeatedly.

    13                    Now, the second point is crystalline materials

    14      are particles.    That's what Dr. Myerson said yesterday, and

    15      with one exception on this agglomeration contention, that is

    16      what the record demonstrates.       But the patent itself

    17      dismisses this agglomeration theory.

    18                    Can I have the '945 patent at column 3, line 20

    19      to 30.

    20                    The term particles refers to individual drug

    21      substance particles whether the particles exist singly or

    22      are agglomerated.

    23                    So to walk through my logic of what I'm hoping

    24      to communicate, Dr. Atwood found three or four peaks.           One

    25      peak is enough, according to both parties.         Those peaks
Case 1:17-cv-00374-LPS Document 700 Filed 01/02/20 Page 162 of 169 PageID #: 16921
                                                                            1938


      1     indicate crystalline apixaban because you compare them to

      2     the scans or the graphs for apixaban itself.

      3                   THE COURT:    And if what they showed was a

      4     composite article of apixaban and povidone, if that's what I

      5     find, you say that satisfies your burden?

      6                   MR. LEE:   That satisfies our burden.       It

      7     satisfied our burden for this portion, to show that it's

      8     crystalline apixaban.      I'm going to come to the other part

      9     on the particle size right now.

    10                    If this satisfies our burden to show that

    11      there's crystalline apixaban, and crystalline apixaban is or

    12      are particles, which they are, then the question becomes, is

    13      the D90 limitation satisfied?

    14                    And if I could have claim -- let me see.           Maybe

    15      the easiest way to bring out PDX-18.3 from the presentation

    16      today.    All right.   This is good.     Claim 12.

    17                    The question then becomes, the D90 limitation.

    18      And I want to address two questions Your Honor specifically

    19      asked.

    20                    You asked Mr. Mizerk is any crystalline apixaban

    21      enough?   Are two particles enough was your question.          The

    22      answer is:    There is no minimum amount of crystalline

    23      apixaban in the claim.      Two particles could be enough, but

    24      that limitation doesn't stand in isolation.          That, the

    25      amount of crystalline apixaban particles has to be enough to
Case 1:17-cv-00374-LPS Document 700 Filed 01/02/20 Page 163 of 169 PageID #: 16922
                                                                            1939


      1     satisfy the wherein as measured using a USP apparatus two

      2     and then the required dissolution rate.

      3                   So you are going to have to, in the composition,

      4     you're going to have to have enough crystalline apixaban to

      5     satisfy that last limitation, which as you heard was a

      6     critical part of the invention.       77 percent by weight of

      7     apixaban dissolved within 30 minutes.        That is what tells

      8     you how much crystalline apixaban you have, and, Your Honor,

      9     here's why you know they have enough.        None of them can test

    10      that limitation.     They all concede they satisfy that

    11      limitation.

    12                    So you have Dr. Atwood saying, I have three or

    13      four peaks.    You have them saying that that's enough.         You

    14      have the simple fact that crystalline apixaban are

    15      particles, and then you have the fact that they're

    16      satisfied, they satisfy the limitation, which is one of the

    17      two key aspects of the invention.

    18                    Now, they also have to satisfy the D90 .       And

    19      here I think, Your Honor, at least as I understood it,

    20      we're confusing the idea of no evidence with a calculation.

    21      It's almost as if the calculation is the only direct

    22      evidence and circumstantial evidence doesn't satisfy the

    23      limitation.

    24                    That limitation, Your Honor, says only that the

    25      D90 has equal to or less than 89 microns.        Now, you could do
Case 1:17-cv-00374-LPS Document 700 Filed 01/02/20 Page 164 of 169 PageID #: 16923
                                                                            1940


      1     that with a calculation.      That would be one way to do it,

      2     but it's not the only way to do it.        And instead what Your

      3     Honor has is this.     You have the fact that there's

      4     crystalline apixaban in small amounts.        You have the

      5     nucleation theory, but it's a theory that the defendants'

      6     experts concede is correct.       And you have the fact that when

      7     you nucleate with provolone -- povidone.         I'm sorry.    I like

      8     provolone.    With povidone, the crystal size growth is

      9     limited.

    10                    So you have a theory that everybody is telling

    11      you.   You have the manufacturing process that is undisputed.

    12      You have a specific part of povidone that limits the growth.

    13      And you have the opinion of the expert that says in that

    14      circumstance, it's going to be less than 89 microns by order

    15      of magnitude.

    16                    Your Honor, here is the analogy.        If I invented

    17      a vehicle and the claim said a vehicle that traveled at

    18      speeds a hundred miles an hour or less and that was the

    19      claim and the accused device was a bicycle, I don't have to

    20      prove what the limits of the speed of the bicycle are.           I

    21      just have to prove as a matter of evidence, circumstantial

    22      evidence, that that bike isn't ever going to travel a

    23      hundred miles an hour or more.

    24                    That's what this evidence does.

    25                    There is evidence.     There is no measurement.
Case 1:17-cv-00374-LPS Document 700 Filed 01/02/20 Page 165 of 169 PageID #: 16924
                                                                            1941


      1     The claims don't require the latter, the claims do require

      2     the former, and we offered it.

      3                    THE COURT:   I'm going to have to stop you in a

      4     few minutes.    Let me just ask you a few last questions.

      5                    MR. LEE:   Sure.

      6                    THE COURT:   This point about whether the D90 is

      7     measured in the bulk before the tableting or at the end

      8     after the tableting, have you identified any evidence before

      9     me where outside of this litigation, either a patent or

    10      other reference or any witness, ever measured D90 or particle

    11      size after tableting.

    12                     MR. LEE:   Let me check.    Let me ask the person

    13      who knows best.

    14                     THE COURT:   That's fine.

    15                     MR. LEE:   Can I ask Ms. Wigmore?

    16                     THE COURT:   As long as you're quick.

    17                     MS. WIGMORE:   The answer is yes, there are

    18      particle size measurements in the prior art.          I gave the

    19      exhibit numbers during my presentations.

    20                     The D90 in a tablet that's not in the prior art

    21      but the techniques that are in the references that I

    22      mentioned show how to measure the particle size that you

    23      can get from the tablet, and the D90 is a mathematical

    24      calculation that can be made.

    25                     THE COURT:   All right.    To either one of you at
Case 1:17-cv-00374-LPS Document 700 Filed 01/02/20 Page 166 of 169 PageID #: 16925
                                                                            1942


      1     this point.    Dr. Atwood and Dr. Munson supposedly doing the

      2     testing on the same day, you guys didn't address that.

      3                    MS. WIGMORE:   I can address that.

      4                    MR. LEE:   I'll let Ms. Wigmore address the

      5     conspiracy theory.

      6                    THE COURT:   Go ahead.

      7                    MS. WIGMORE:   It's clear from the reports that

      8     the samples went to the experts from counsel.          So the

      9     bottles went to the expert, they took what they needed, came

    10      back to counsel, went to the next expert.

    11                     So it wasn't the same pill that they were each

    12      testing.   We just conducted the getting the samples to the

    13      experts through counsel.

    14                     MR. LEE:   And Your Honor will recall that

    15      Dr. Atwood's photograph showed that the seal at the top had

    16      been broken.    This is -- goes back to where I started it,

    17      which is the experts on both sides, people who are

    18      accomplished; right?

    19                     There is no reason to have conspiracy theories

    20      to attack their credibility.

    21                     The question is, let's look at what they say and

    22      what they did.

    23                     Last three points on the '208, to keep our

    24      promise that we're not going to use all of our time.            And

    25      that's these.
Case 1:17-cv-00374-LPS Document 700 Filed 01/02/20 Page 167 of 169 PageID #: 16926
                                                                            1943


      1                    The first is DTX-629, if we can put it on the

      2     screen that Your Honor asked about.

      3                    And when you asked what the best document was to

      4     suggest that these documents didn't all concern solubility.

      5                    If you look, Your Honor, the second sentence --

      6     third sentence:     "I don't know if we have done pH dependent

      7     solubility."

      8                    So it falls into that category.

      9                    And if I showed you PDX-14.45.

    10                     Dr. Buckton concedes that that, in fact, is so.

    11                     Second point.

    12                     On the DE ring.    That is all intended to suggest

    13      that there are certain disclosed examples that fall outside

    14      the scope of claim 8.

    15                     Your Honor has seen cases before where not all

    16      disclosed embodiments are covered by the claims.          The

    17      Federal Circuit had recognized that.        Here is the question

    18      for Your Honor.

    19                     Is a claim interpretation that might disclose

    20      some embodiments for claim 8 more likely correct, or is

    21      it more likely that an interpretation disclosed every

    22      embodiment for claim 1 in the entire patent correct?

    23                     We suggest it is the former.

    24                     And then the last thing is the answer to Your

    25      Honor's question from Mr. Mizerk on the risk/benefit ratio
Case 1:17-cv-00374-LPS Document 700 Filed 01/02/20 Page 168 of 169 PageID #: 16927
                                                                            1944


      1     was revealing.

      2                   It indicates what Dr. Zusman tried to say, which

      3     is, I think you have to have something close to FDA approval

      4     in order to satisfy enablement and written description.

      5                   The answer is, the law is not so impractical and

      6     doesn't put people in such a box.

      7                   What's disclosed at columns 116 to 117

      8     demonstrates both that the inventors were in possession of

      9     the concept, and the claim described in haec verba, and as

    10      the law makes clear, that is sufficient given the Wands

    11      factors to predictability of the art, that's the

    12      conventional nature of the production of salts.          And,

    13                    Lastly, Mr. Mizerk started by saying on the

    14      '208, you could have just claimed apixaban.

    15                    Here is what would have happened, Your Honor.

    16      If we just claimed apixaban, they would have made a salt and

    17      tried to get it approved, and we would be back here before

    18      Your Honor hearing a noninfringement defense which was, oh,

    19      you didn't claim the salts of apixaban.

    20                    There is a reason those 85 cases are what they

    21      are.

    22                    Thank you, Your Honor.

    23                    THE COURT:    Thank you.    I thank you all for the

    24      helpful argument today and for the, believe it or not,

    25      enjoyable two-and-a-half weeks of the trial.
Case 1:17-cv-00374-LPS Document 700 Filed 01/02/20 Page 169 of 169 PageID #: 16928
                                                                            1945


      1                   I've lost track of what you had proposed for

      2     posttrial briefing.     I want you to put your heads together,

      3     in any event, and by Friday, if you can get me your

      4     proposal, your updated proposal, in light of how things

      5     played out at trial, I'll then take a look at that.

      6     Hopefully you can agree on what you want, but if you have

      7     disputes, obviously, give me your -- your competing

      8     proposals.

      9                   I really do appreciate you recognizing the

    10      sacrifices my staff made.      We have had some odd times that

    11      we've been having this trial, and we've had to balance you

    12      against other trials and against other hearings, and that

    13      has put a lot of stress on a lot of folks, and so I do

    14      appreciate you recognizing the sacrifices that they have

    15      made.

    16                    I wish you all safe travels, and we will look

    17      forward to receiving your briefing.

    18                    Thank you very much.      And we will be in recess.

    19                    (Bench trial ends at 3:56 p.m.)

    20

    21             I hereby certify the foregoing is a true and accurate
            transcript from my stenographic notes in the proceeding.
    22

    23                                     /s/ Brian P. Gaffigan
                                          Official Court Reporter
    24                                       U.S. District Court

    25
